Exhibit 10.5

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of January 16, 2018 (this
“Agreement”), to the Credit Agreement dated as of July 14, 2015 (the “Existing
Credit Agreement”), among NETSCOUT SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not otherwise defined herein (including in the
preamble and recitals hereto) have the meanings assigned to them in the Existing
Credit Agreement or the Restated Credit Agreement (as defined below), as the
context requires.

WHEREAS, the Lenders and the Issuing Banks party to the Existing Credit
Agreement have agreed to extend credit to the Borrower under the Existing Credit
Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower has requested that certain modifications be made to the
Existing Credit Agreement; and

WHEREAS, the Administrative Agent and each of the Lenders and the Issuing Banks
party hereto (including any new Lenders and Issuing Banks party hereto), which
Lenders and Issuing Banks constitute the Required Lenders under the Existing
Credit Agreement and all of the Lenders and the Issuing Banks under the Restated
Credit Agreement, are willing to agree to the foregoing, in each case on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Restatement Effective Date (as defined below), (a) the Existing Credit
Agreement (excluding Exhibits A, B, C, D, F, G-1, G-2, I-1, I-2, I-3 and I-4
thereto, each of which shall remain as in effect immediately prior to the
Restatement Effective Date) is hereby amended and restated to be in the form
attached as Annex I hereto (the Existing Credit Agreement, as so amended and
restated, being referred to as the “Restated Credit Agreement”), (b) Exhibits E
and H to the Existing Credit Agreement are hereby amended and restated in the
form of the correspondingly lettered Exhibits hereto and (c) the Schedules to
the Existing Credit Agreement (including Schedule 2.01 thereto) are hereby
amended and restated in the form of the correspondingly numbered Schedules
hereto (and, for the avoidance of doubt, the Commitments of the Lenders as of
the Restatement Effective Date shall be as set forth in Schedule 2.01 hereto).

 

1



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders, as of the Restatement
Effective Date, that:

(a) this Agreement and the Transactions to be entered into by each Loan Party
are within such Loan Party’s corporate or other organizational powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder or other equityholder action of each Loan Party. This
Agreement has been duly executed and delivered by the Borrower and each of the
other Loan Parties and constitutes a legal, valid and binding obligation of the
Borrower and each Loan Party enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b) at the time of and immediately after giving effect to this Agreement, the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the Restatement Effective Date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty is so
true and correct in all material respects (or in all respects, as applicable) on
and as of such prior date; and

(c) at the time of and as of the Restatement Effective Date, after giving effect
to this Agreement and the Commitments established hereby and any making of Loans
or issuance of any Letters of Credit under the Restated Credit Agreement to be
made on the Restatement Effective Date, no Default has occurred and is
continuing.

SECTION 3. Effectiveness. The amendment and restatement of the Existing Credit
Agreement and the applicable Exhibits and Schedules thereto as set forth in
Section 1 hereof shall become effective on the first date on which the following
conditions shall have been satisfied (the “Restatement Effective Date”):

(a) The Administrative Agent shall have executed a counterpart hereto and shall
have received from (i) the Borrower, (ii) each other Loan Party, (iii) each
Lender party to the Existing Credit Agreement that together constitute the
Required Lenders under the Existing Credit Agreement, (iv) each Lender listed on
Schedule 2.01 to the Restated Credit Agreement with a Commitment and (v) each
Issuing Bank either (A) a counterpart of this Agreement signed on behalf of such
party or (B) evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The conditions set forth in paragraphs (b) and (c) of Section 2 shall be
satisfied on and as of the Restatement Effective Date, and the Administrative
Agent shall have received a certificate of a Financial Officer of the Borrower,
dated the Restatement Effective Date, confirming compliance with the conditions
set forth in paragraphs (b) and (c) of Section 2.

 

2



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Restatement Effective Date) of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent.

(d) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereunder and any other legal matters relating
to the Loan Parties, the Loan Documents or the transactions contemplated
hereunder and under the Restated Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.

(e) All (i) fees, cost reimbursements and out-of-pocket expenses required to be
paid or reimbursed on or prior to the Restatement Effective Date pursuant hereto
or pursuant to the Engagement Letter and the Fee Letters to the extent invoiced
prior to (or, in the case of cost reimbursement and out-of-pocket expenses, not
less than two Business Days prior to) the Restatement Effective Date, and
(ii) upfront fees required to be paid to the Lenders pursuant to the Fee Letters
of approximately (x) in the case of commitments under the Existing Credit
Agreement that are extended under this Agreement, 0.10% of the aggregate amount
of such Lenders’ commitments on the Restatement Effective Date and (y) in the
case of other commitments, 0.25% of the aggregate amount of such Lenders’
commitments on the Restatement Effective Date, shall have been paid or will be
paid substantially concurrently with the effectiveness of this Agreement.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Restatement Effective Date and signed by a Financial Officer or legal
officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings and judgment lien searches made with respect to the Borrower and the
Designated Subsidiaries in the jurisdictions contemplated by the Perfection
Certificate, delivered prior to the Restatement Effective Date, and copies of
the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 of the Restated Credit Agreement or have been or will
contemporaneously with the initial funding of Loans on the Restatement Effective
Date be released or terminated.

 

3



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a certificate, substantially in
the Form of Exhibit H to the Restated Credit Agreement, from a Financial Officer
of the Borrower confirming the solvency of the Borrower and the Restricted
Subsidiaries on a consolidated basis on the Restatement Effective Date after
giving effect to the Transactions to be effected on the Restatement Effective
Date.

(h) The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested by the Administrative Agent or any Lender in writing at least 10
Business Days prior to the Restatement Effective Date and that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(i) All accrued and unpaid fees on the Commitments under the Existing Credit
Agreement (including on the Commitment of any Exiting Lender (as defined
below)), and all other amounts payable to or for the account of any Exiting
Lender, shall have been, or substantially simultaneously with the occurrence of
the Restatement Effective Date will be, paid.

(j) In the event the Borrower wishes to make a Borrowing on the Restatement
Effective Date, the Borrower shall make a Borrowing Request in accordance with
Section 2.03 of the Restated Credit Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. For
the avoidance of doubt, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder on the Restatement Effective
Date shall not become effective or otherwise occur unless and until each of the
foregoing conditions shall have been satisfied.

SECTION 4. Effect of Amendment and Restatement; No Novation.

(a) Effective as of the Restatement Effective Date, the Revolving Commitment of
each Lender party to the Existing Credit Agreement that had a Revolving
Commitment thereunder immediately prior to the effectiveness of this Agreement
but that does not have a Revolving Commitment set forth on Schedule 2.01 to the
Restated Credit Agreement immediately following the effectiveness of this
Agreement (each, an “Exiting Lender”) shall terminate, and each Exiting Lender
shall exit the Existing Credit Agreement and will no longer be a Lender or a
Revolving Lender under the Existing Credit Agreement or the Restated Credit
Agreement.

(b) On the Restatement Effective Date, (i) each Lender party hereto shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to this
Agreement and the application of such amounts to make payments to such other
Lenders, the Revolving Loans to be held ratably by all Lenders as of the
Restatement Effective Date in accordance with their respective Applicable
Percentages (calculated after giving effect to the effectiveness of the
Revolving Commitments under the Restated Credit Agreement), (ii) the aggregate

 

4



--------------------------------------------------------------------------------

outstanding principal amount of the Revolving Loans made to the Borrower (the
“Existing Borrowings”) immediately prior to the effectiveness of this Agreement
shall be deemed to be prepaid and reborrowed as of the Restatement Effective
Date in an aggregate principal amount equal to the aggregate principal amount of
the Borrower’s Existing Borrowings and of the same Types and for the same
Interest Periods as the Borrower’s Existing Borrowings and (iii) the Borrower
shall pay to the Exiting Lenders the amounts, if any, payable under Section 2.15
of the Existing Credit Agreement as a result of such prepayment. Each Lender
party hereto that had a Revolving Commitment under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement hereby waives any
payment of any amounts pursuant to Section 2.15 of the Existing Credit Agreement
as a result of the transactions contemplated hereby.

(c) Except as expressly set forth herein and in the Restated Credit Agreement,
this Agreement and the Restated Credit Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Administrative Agent, the Issuing Banks or the Lenders under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which shall continue in full force and effect in
accordance with the provisions thereof. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances.

(d) On and after the Restatement Effective Date, each reference in the Restated
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, as used in the Restated Credit Agreement, shall refer to the
Existing Credit Agreement as amended and restated in the form of the Restated
Credit Agreement, and the term “Credit Agreement”, as used in any Loan Document,
shall mean the Restated Credit Agreement. This Agreement shall constitute a
“Loan Document” for all purposes of the Restated Credit Agreement and the other
Loan Documents.

(e) Neither this Agreement nor the effectiveness of the Restated Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release any Guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Secured Obligations (as defined in the Collateral Agreement)
outstanding under the Existing Credit Agreement or the Security Documents, which
shall remain in full force and effect, except as modified hereby. Nothing
expressed or implied in this Agreement, the Restated Credit Agreement or any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of the Borrower under the Existing Credit Agreement or any Loan
Party under any Loan Document (as defined in the Existing Credit Agreement) from
any of its obligations and liabilities thereunder.

 

5



--------------------------------------------------------------------------------

SECTION 5. Reaffirmation. (a) Each of the Borrower and the entities party hereto
as “Guarantors” (the “Guarantors”, together with the Borrower, the “Reaffirming
Loan Parties”) hereby acknowledges that it expects to receive substantial direct
and indirect benefits as a result of this Agreement and the transactions
contemplated hereby. Each reference to the Collateral Agreement in this
Section 5 shall refer to the meaning given such term in the Restated Credit
Agreement. Each Reaffirming Loan Party hereby further (i) acknowledges that the
Secured Obligations (as defined in the Collateral Agreement) shall include the
due and punctual payment of all of the monetary obligations of each Loan Party
under or pursuant to the Restated Credit Agreement, including all such
obligations in respect of the Commitments and all Loans incurred thereunder
(including all such obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (ii) confirms its guarantees, pledges
and grants of security interests, as applicable, under each of the Loan
Documents to which it is party, (iii) hereby grants to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties (as defined
in the Collateral Agreement), as security for the payment or performance, as the
case may be, in full of the Secured Obligations (as defined in the Collateral
Agreement), a security interest in of its all right, title and interest in, to
and under any and all of the Article 9 Collateral (as defined in the Collateral
Agreement) now owned or at any time hereafter acquired by such Reaffirming Loan
Party or in, to or under which such Reaffirming Loan Party now has or at any
time hereafter may acquire any right, title or interest and (iv) agrees that,
notwithstanding the effectiveness of this Agreement and the transactions
contemplated hereby, its guarantees, pledges and grants of security interests,
as applicable, under each of the Loan Documents to which it is party shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties (and shall be determined after giving effect to this Agreement).

(b) Each Reaffirming Loan Party hereby irrevocably authorizes the Administrative
Agent (or its designee) at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral (as defined in the Collateral Agreement) as
“all assets, whether now owned or hereafter acquired” of such Reaffirming Loan
Party or words of similar effect or of a lesser scope or with greater detail and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) if necessary, whether such Reaffirming Loan Party is
an organization, the type of organization and any organizational identification
number issued to such Reaffirming Loan Party and (B) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Reaffirming Loan Party agrees to provide the information required
for any such filing to the Administrative Agent promptly upon request.

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of an originally executed counterpart of this Agreement.

SECTION 8. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth above.

 

NETSCOUT SYSTEMS, INC. By:   /s/ Jean Bua   Name: Jean Bua  

Title: Executive Vice President and

Chief Financial Officer

 

GUARANTORS NETSCOUT SERVICE LEVEL CORPORATION, NETWORK GENERAL INTERNATIONAL
CORPORATION, FIDELIA TECHNOLOGY, INC., STARBURST TECHNOLOGY HOLDINGS I L.L.C.,
STARBURST TECHNOLOGY HOLDINGS II L.L.C., SIMENA, LLC ONPATH TECHNOLOGIES INC.
By:   /s/ Jean Bua   Name: Jean Bua   Title: Treasurer and Secretary

 

NETWORK GENERAL CENTRAL CORPORATION By:   /s/ Michael Szabados   Name: Michael
Szabados   Title: Treasurer and Secretary

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

RS MERGER SUB II, LLC By:   /s/ Jean Bua   Name: Jean Bua   Title: Manager By:  
/s/ Michael Szabados   Name: Michael Szabados   Title: Manager

 

AIRMAGNET, INC., ARBOR NETWORKS, INC., CLEARSIGHT NETWORKS, INC., INET
TECHNOLOGIES INTERNATIONAL, INC., NEWFIELD WIRELESS, INC., NETSCOUT SYSTEMS
TEXAS, LLC (F/K/A TEKTRONIX TEXAS, LLC), VSS MONITORING, INC. ELLACOYA NETWORKS,
LLC By:   /s/ Jean Bua   Name: Jean Bua   Title: Chief Financial Officer and
Treasurer

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank, By:   /s/ Daglas Panchal   Name: Daglas Panchal   Title: Executive
Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., individually and as Issuing Bank, By:   /s/ Debra E.
DelVecchio   Name: Debra E. DelVecchio   Title: Senior Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Issuing Bank, By:   /s/ Molly M.
Kropp   Name: Molly M. Kropp   Title: Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, individually and as Issuing Bank, By:   /s/ Nicholas
Heslip   Name: Nicholas Heslip   Title: Authorized Signatory

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, individually and as Issuing Bank, By:   /s/ David
A. Wild   Name: David A. Wild   Title: Senior Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

SUNTRUST BANK By:   /s/ Jason Crowley   Name: Jason Crowley   Title: Vice
President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

SANTANDER BANK, N.A. By:   /s/ Jay L. Massimo   Name: Jay L. Massimo   Title:
Senior Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Brian Seipke   Name: BRIAN SEIPKE  
Title: VICE PRESIDENT

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

Fifth Third Bank By:   /s/ Glen Mastey   Name: Glen Mastey   Title: Managing
Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

SILICON VALLEY BANK By:   /s/ Kristy Vlahos   Name: Kristy Vlahos   Title:
Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

HSBC Bank USA, National Assoication By:   /s/ Manuel Burgueno   Name: Manuel
Burgueno   Title: Senior Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

COMERICA BANK By:   /s/ Robert Shutt   Name: Robert Shutt   Title: SVP

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

TD BANK, N.A., as a Lender By:   /s/ Brian Sutton   Name: Brian Sutton   Title:
Vice President

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

PNC BANK, National Association By:   /s/ Michael Richards   Name: Michael
Richards   Title: SVP & Managing Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

The Bank of Tokyo-Mitsubishi UFJ, LTD. By:   /s/ Matthew Antioco   Name: Matthew
Antioco   Title: Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX I

 

 

 

J.P.Morgan

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 16, 2018,

among

NETSCOUT SYSTEMS, INC.,

as Borrower

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger and Joint Bookrunner

 

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS,

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

SUNTRUST BANK,

SANTANDER BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

 

[CS&M Ref.: 6702-168]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   Definitions  

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Classification of Loans and Borrowings      58  

SECTION 1.03

   Terms Generally      58  

SECTION 1.04

   Accounting Terms; GAAP; Pro Forma Calculations      59  

SECTION 1.05

   [Reserved]      59  

SECTION 1.06

   Exchange Rates; Currency Equivalents      59  

SECTION 1.07

   Status of Obligations      60   ARTICLE II   The Credits  

SECTION 2.01

   Commitments      61  

SECTION 2.02

   Loans and Borrowings      61  

SECTION 2.03

   Requests for Borrowings      62  

SECTION 2.04

   Letters of Credit      63  

SECTION 2.05

   Funding of Borrowings      69  

SECTION 2.06

   Interest Elections      70  

SECTION 2.07

   Termination and Reduction of Commitments      71  

SECTION 2.08

   Repayment of Loans; Evidence of Debt      72  

SECTION 2.09

   Repayment of Incremental Term Loans      73  

SECTION 2.10

   Prepayment of Loans      73  

SECTION 2.11

   Fees      73  

SECTION 2.12

   Interest      75  

SECTION 2.13

   Alternate Rate of Interest      76  

SECTION 2.14

   Increased Costs      77  

SECTION 2.15

   Break Funding Payments      79  

SECTION 2.16

   Taxes      79  

SECTION 2.17

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      83  

SECTION 2.18

   Mitigation Obligations; Replacement of Lenders      84  

SECTION 2.19

   Defaulting Lenders      86  

SECTION 2.20

   Incremental Facilities      88  

SECTION 2.21

   Extension Offers      92  

SECTION 2.22

   Refinancing Facilities      93  

 

i



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

ARTICLE III   Representations and Warranties  

SECTION 3.01

   Organization; Powers      95  

SECTION 3.02

   Authorization; Enforceability      96  

SECTION 3.03

   Governmental Approvals; Absence of Conflicts      96  

SECTION 3.04

   Financial Condition; No Material Adverse Change      96  

SECTION 3.05

   Properties      97  

SECTION 3.06

   Litigation and Environmental Matters      97  

SECTION 3.07

   Compliance with Laws and Agreements      98  

SECTION 3.08

   Investment Company Status      98  

SECTION 3.09

   Taxes      98  

SECTION 3.10

   Employee Benefit Plans; Labor Matters      98  

SECTION 3.11

   Subsidiaries and Joint Ventures; Disqualified Equity Interests      99  

SECTION 3.12

   Solvency      99  

SECTION 3.13

   Disclosure      100  

SECTION 3.14

   Collateral Matters      100  

SECTION 3.15

   Federal Reserve Regulations      101  

SECTION 3.16

   Anti-Corruption Laws and Sanctions      101  

SECTION 3.17

   Insurance      102  

SECTION 3.18

   EEA Financial Institutions      102   ARTICLE IV   Conditions  

SECTION 4.01

   [Reserved]      102  

SECTION 4.02

   Each Credit Event      102   ARTICLE V   Affirmative Covenants  

SECTION 5.01

   Financial Statements and Other Information      103  

SECTION 5.02

   Notices of Material Events      106  

SECTION 5.03

   Additional Subsidiaries      107  

SECTION 5.04

   Information Regarding Collateral      107  

SECTION 5.05

   Existence; Conduct of Business      108  

SECTION 5.06

   Payment of Obligations      108  

SECTION 5.07

   Maintenance of Properties      108  

SECTION 5.08

   Insurance      109  

SECTION 5.09

   Books and Records; Inspection and Audit Rights      109  

SECTION 5.10

   Compliance with Laws      110  

SECTION 5.11

   [Reserved]      110  

SECTION 5.12

   Use of Proceeds and Letters of Credit      110  

SECTION 5.13

   Further Assurances      110  

SECTION 5.14

   Designation of Restricted and Unrestricted Subsidiaries      111  

 

ii



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

ARTICLE VI   Negative Covenants  

SECTION 6.01

   Indebtedness      111  

SECTION 6.02

   Liens      115  

SECTION 6.03

   Fundamental Changes; Business Activities      118  

SECTION 6.04

   Investments. Loans. Advances      118  

SECTION 6.05

   Asset Sales      122  

SECTION 6.06

   Sale/Leaseback Transactions      124  

SECTION 6.07

   Hedging Agreements      124  

SECTION 6.08

   Restricted Payments; Certain Payments of Indebtedness      124  

SECTION 6.09

   Transactions with Affiliates      127  

SECTION 6.10

   Restrictive Agreements      127  

SECTION 6.11

   Amendment of Material Documents      129  

SECTION 6.12

   Leverage Ratio      129  

SECTION 6.13

   Interest Coverage Ratio      129  

SECTION 6.14

   Fiscal Year      129   ARTICLE VII   Events of Default   ARTICLE VIII   The
Administrative Agent   ARTICLE IX   Miscellaneous  

SECTION 9.01

   Notices      138  

SECTION 9.02

   Waivers; Amendments      140  

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      143  

SECTION 9.04

   Successors and Assigns      145  

SECTION 9.05

   Survival      150  

SECTION 9.06

   Counterparts; Integration; Effectiveness      151  

SECTION 9.07

   Severability      151  

SECTION 9.08

   Right of Setoff      151  

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      152  

SECTION 9.10

   WAIVER OF JURY TRIAL      153  

SECTION 9.11

   Headings      153  

SECTION 9.12

   Confidentiality      153  

 

iii



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

TO THE CREDIT AGREEMENT

OF NETSCOUT SYSTEMS, INC.

 

SECTION 9.13

   Interest Rate Limitation      154  

SECTION 9.14

   Release of Liens and Guarantees      154  

SECTION 9.15

   Conversion of Currencies      155  

SECTION 9.16

   USA PATRIOT Act Notice      155  

SECTION 9.17

   No Fiduciary Relationship      155  

SECTION 9.18

   Non-Public Information      156  

SECTION 9.19

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      156
 

SECTION 9.20

   Certain ERISA Matters      157  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

   —      Commitments

Schedule 3.06

   —      Disclosed Matters

Schedule 3.11A

   —      Subsidiaries and Joint Ventures

Schedule 3.11B

   —      Disqualified Equity Interests

Schedule 3.17

   —      Insurance

Schedule 6.01

   —      Existing Indebtedness

Schedule 6.02

   —      Existing Liens

Schedule 6.04

   —      Investments

Schedule 6.10

   —      Existing Restrictions

EXHIBITS:

 

Exhibit A

   —      Form of Assignment and Assumption

Exhibit B

   —      Form of Borrowing Request

Exhibit C

   —      Form of Collateral Agreement

Exhibit D

   —      Form of Global Intercompany Note

Exhibit E

   —      Form of Compliance Certificate

Exhibit F

   —      Form of Interest Election Request

Exhibit G-1

   —      Form of Perfection Certificate

Exhibit G-2

      Form of Supplemental Perfection Certificate

Exhibit H

   —      Form of Solvency Certificate

Exhibit I-1

   —      Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2

   —      Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-3

   —      Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4

   —      Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 16, 2018 (this
“Agreement”), among NETSCOUT SYSTEMS, INC., as Borrower, the LENDERS from time
to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower (as defined below), the Administrative Agent (as defined
below) and certain of the Lenders (as defined below) are parties to the Existing
Credit Agreement (as defined below);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as provided in the Restatement Agreement (as defined below)
and set forth herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend and
restate in its entirety the Existing Credit Agreement upon and subject to the
terms and conditions set forth in the Restatement Agreement and herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Accelerated Share Repurchase Program” has the meaning set forth in
Section 6.08(a)(ix).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for such Interest Period (or such date, as applicable) multiplied by
(ii) the Statutory Reserve Rate and (b) for Borrowings denominated in a
Designated Foreign Currency), the LIBO Rate for such currency for such Interest
Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in dollars with a maturity of one month plus 1%; provided, that for purposes of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate at approximately 11:00 a.m., London time, on such day for deposits
in dollars with a maturity of one month (or, if the LIBO Screen Rate is not
available for such one month maturity, the Interpolated Rate). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that, in the case of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Commitments (disregarding any
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Revolving Loan that is
an ABR Loan, any Revolving Loan that is a Eurocurrency Loan, or the commitment
fees payable in respect of the Revolving Commitments hereunder, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, respectively, based upon the Leverage Ratio as
of the end of the fiscal quarter of the Borrower for which consolidated
financial statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b); provided that the

 

2



--------------------------------------------------------------------------------

Applicable Rate shall be the applicable rate per annum set forth below in
Category III at all times on and prior to (a) if the first purchase under the
Accelerated Share Repurchase Program is consummated on or prior to March 31,
2018, the date on which consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) as of and for the fiscal
quarter of the Borrower ending March 31, 2018 and the Compliance Certificate
required to be delivered in connection therewith, are delivered or (b) if
otherwise, the date on which consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) as of and for the fiscal
quarter of the Borrower ending June 30, 2018 and the Compliance Certificate
required to be delivered in connection therewith are delivered:

 

Level

  

Leverage Ratio

   ABR Spread     Eurocurrency
Spread     Commitment
Fee Rate  

I

   Less than or equal to 1.50 to 1.00      0.00 %      1.00 %      0.15 % 

II

   Greater than 1.50 to 1.00, but less than or equal to 2.00 to 1.00      0.25
%      1.25 %      0.20 % 

III

   Greater than 2.00 to 1.00, but less than or equal to 2.75 to 1.00      0.50
%      1.50 %      0.25 % 

IV

   Greater than 2.75 to 1.00, but less than or equal to 3.50 to 1.00      0.75
%      1.75 %      0.30 % 

V

   Greater than 3.50 to 1.00      1.00 %      2.00 %      0.30 % 

For purposes of the foregoing, subject to the proviso in the foregoing
paragraph, each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent pursuant to Sections 5.01(a) or
5.01(b) of the consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change. Notwithstanding the foregoing, the Applicable Rate shall be based on the
rates per annum set forth in Category V at the option of the Administrative
Agent or at the request of the Required Lenders if the Borrower fails to deliver
the consolidated financial statements required to be delivered pursuant to
Sections 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course and that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase Bank, N.A., KeyBanc Capital Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital Markets1 and
Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint bookrunners for the credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, as of any day:

(a) 50% of the Excess Cash Flow for each of the fiscal years of the Borrower
(commencing with the fiscal year ending March 31, 2019) for which financial
statements have been delivered pursuant to Section 5.01(a), plus

(b) 100% of the aggregate Net Proceeds received after the Restatement Effective
Date from the issuance and sale of Equity Interests (other than Disqualified
Equity Interests) of the Borrower, but excluding (i) any such issuance or sale
to the extent the purchase thereof is directly or indirectly financed by the
Borrower or any Subsidiary, (ii) any issuance of directors’ qualifying shares or
other Equity Interests that are required to be held by specified Persons under
applicable law, (iii) any issuance or sale under any director, officer or
employee or consultant stock option, stock purchase plan or any other similar
benefit or compensation plan or (iv) to the extent received in cash in the
initial issuance or incurrence, the Net Proceeds of issuances or incurrences of
Indebtedness or Disqualified Equity Interests after the Restatement Effective
Date of the Borrower or any Restricted Subsidiary owed or issued, as applicable,
to a Person other than any Borrower or a Restricted Subsidiary which shall have
been subsequently exchanged for or converted into Equity Interests (other than
Disqualified Equity Interests) of the Borrower at such time, plus

(c) in the event that all or a portion of the Available Amount has been applied
to make an Investment pursuant to Section 6.04(n) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of, or contribution to the capital of, an
Unrestricted Subsidiary or the making or acquisition of any other Investment, an
amount equal to the lesser of (i) the portion of the Available Amount applied in
respect of such Investment, acquisition or contribution and not previously used
to increase the Available Amount pursuant to this clause (c) or clause (d) below
and (ii) the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and cash equivalents from: (A) the sale (other than to the
Borrower or any Restricted Subsidiary) of any such Equity Interests of any such
Unrestricted Subsidiary or any such Investment, (B) any dividend or other
distribution by any such Unrestricted Subsidiary or received in respect of any
such Investment or (C) interest, returns of principal, repayment and similar
payments by any such Unrestricted Subsidiary or received in respect of any such
Investment, plus

 

1 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its Affiliates.

 

4



--------------------------------------------------------------------------------

(d) in the event that all or a portion of the Available Amount has been applied
to make an Investment pursuant to 6.04(n) in connection with the designation of
a Restricted Subsidiary as an Unrestricted Subsidiary and such Unrestricted
Subsidiary is thereafter redesignated as a Restricted Subsidiary or is merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Restricted Subsidiary, an amount
equal to the lesser of (i) the portion of the Available Amount applied in
respect of such Investment and not previously used to increase the Available
Amount pursuant to clause (c) above or this clause (d) and (ii) the fair market
value of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), minus

(e) the portion of the Available Amount previously utilized pursuant to
Section 6.04(n), Section 6.08(a)(viii) and Section 6.08(b)(viii), with the
utilization of Section 6.04(n) for any Investment being the amount thereof as of
the date the applicable Investment is made, determined in accordance with the
definition of “Investment”.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means NetScout Systems, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $1,000,000 and
(c) in the case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $500,000 and (c) in
the case of an ABR Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, in the form of Exhibit B or any other form approved by the
Administrative Agent and otherwise consistent with the requirements of
Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Calculation Date” means (a) the last Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (ii) the issuance,
amendment, renewal or extension of a Letter of Credit, (c) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion and (d) any other date requested by
the Administrative Agent in its reasonable discretion.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and the
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP (but
eliminating all accounts of Unrestricted Subsidiaries), but excluding in each
case any such expenditure (i) made by the Borrower or any Restricted Subsidiary
with the Net Proceeds of any Disposition, (ii) made by the Borrower or any
Restricted Subsidiary as payment of the consideration for a Permitted
Acquisition, (iii) made by the Borrower or any Restricted Subsidiary to effect
leasehold improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord, (iv) in the form of a substantially contemporaneous exchange of
similar property, plant, equipment or other capital assets, except to the extent
of cash or other consideration (other than the assets so exchanged), if any,
paid or payable by the Borrower or any Restricted Subsidiary and (v) made with
the Net Proceeds from the issuance of Qualified Equity Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or the European
Union (or by any agency thereof to the extent such obligations are backed by the
full faith and credit of the United States of America or the European Union, as
applicable), in each case maturing up to one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing up to 12 months from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least (i) A-2 by S&P or (ii) P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing up to one year from the date of acquisition
thereof, issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any commercial bank (whether domestic or foreign)
that has a combined capital and surplus and undivided profits of not less than
an amount the Dollar Equivalent of which is $500,000,000;

 

7



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(f) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (e) above; and

(g) in the case of any Foreign Restricted Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Restricted Subsidiary for cash management purposes.

“Cash Management Services” means any treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit and purchase card and other card services, automated clearinghouse
transactions, return items, overdrafts, temporary advances, interest and fees
and interstate depository network services) provided to the Borrower or any
Restricted Subsidiary.

“CFC” means (a) each Subsidiary that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any CFC Holdco.

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests in one or more CFCs (including for this purpose, any debt or
other instrument treated as equity for U.S. Federal income tax purposes) and
rights to Intellectual Property relating solely to and utilized solely by such
CFCs (but in respect of which no significant royalty, license or similar fees
are paid by such CFCs) and assets incidental thereto.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests in the Borrower representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Borrower; (b) persons who were (i) directors of the
Borrower on the date hereof, (ii) nominated or approved by the board of
directors of the Borrower or (iii) appointed by directors who were directors of
the Borrower on the date hereof or were nominated or approved as provided in
clause (ii) above, ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Borrower; or (c) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Borrower or any Restricted Subsidiary.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans of any Series
or Revolving Loans, (b) any Commitment, refers to whether such Commitment is a
Term Commitment of any Series or a Revolving Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Original Effective Date, among the Borrower, the other Loan Parties, and the
Administrative Agent, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Original Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, together with documents and opinions of the type
referred to in paragraphs (d) and (e) of Section 4.01 of the Existing Credit
Agreement with respect to such Designated Subsidiary;

 

9



--------------------------------------------------------------------------------

(b) all Equity Interests in each Restricted Subsidiary that is a wholly owned
Material Subsidiary or Material Foreign Subsidiary owned by any Loan Party shall
have been pledged pursuant to (i) except as required by clause (ii) below, the
Collateral Agreement (provided that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests in any CFC or
CFC Holdco or any Equity Interests which are otherwise classified as “Excluded
Equity Interests” (as defined in the Collateral Agreement)), and the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank, or (ii) with respect to Equity Interests
in a Material Foreign Subsidiary Local Pledgee, a pledge agreement (a “Foreign
Pledge Agreement”) governed by the laws of the jurisdiction of such Material
Foreign Subsidiary Local Pledgee (in form and substance reasonably satisfactory
to the Administrative Agent) that the Administrative Agent reasonably
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of, or the granting of security interests in, Equity
Interests of such Material Foreign Subsidiary Local Pledgee (provided that the
Loan Parties shall not be required to pledge more than 65% of the outstanding
voting Equity Interests in any CFC or CFC Holdco or any Equity Interests which
are otherwise classified as “Excluded Equity Interests” (as defined in the
Collateral Agreement)), in each case duly executed and delivered on behalf of
such Person and, to the extent required by applicable law or otherwise
reasonably requested by the Administrative Agent, such Foreign Subsidiary;

(c) all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness (other than Cash Equivalents) of any Person in a principal amount
of $5,000,000 or more, in each case that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(d) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(iii) a completed standard “life of loan” flood hazard determination form with
respect to each Mortgaged Property, (iv) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors, and (v) such
surveys, legal opinions and other documents as the Administrative Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property and such abstracts and appraisals as may be required by law
in connection with a Mortgage; provided that with respect to any real estate
asset of the Borrower or a Subsidiary that shall have

 

10



--------------------------------------------------------------------------------

become a Mortgaged Property after the Restatement Effective Date, the Collateral
and Guarantee Requirement shall be deemed to have been complied with so long as
such the actions described in clauses (i) through (v) above are taken within 60
days of the time at which such real estate asset became a Mortgaged Property (or
such later date as agreed to by the Administrative Agent). Notwithstanding
anything contained in this Agreement to the contrary, no Mortgage shall be
executed and delivered with respect to any real property unless and until the
Administrative Agent and each Revolving Lender (through the Administrative
Agent) has received, at least fifteen days prior to such execution and
delivery, the documents described in the preceding subclauses (iii) and (iv).
Additionally, the Borrower shall deliver or cause to be delivered to the
Administrative Agent such other documents as the Administrative Agent or any
Revolving Lender may reasonably request to complete their respective flood
insurance due diligence;

(e) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, with the priority required by, and subject to the exceptions
and limitations set forth in, the Security Documents and the other provisions of
the term “Collateral and Guarantee Requirement”, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (i) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to the Borrower and the Subsidiaries, including any potential
Section 956 Impact), shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (ii) Liens required to be granted from time to time
pursuant to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth therein and in the Security Documents and,
to the extent appropriate in the applicable jurisdiction, as reasonably agreed
between the Administrative Agent and the Borrower, (iii) in no event shall
(A) the Collateral include any Excluded Assets or (y) control agreements or
control or similar arrangements be required (including with respect to cash
deposit or securities accounts), other than in respect of pledges of
certificated equity interests and debt

 

11



--------------------------------------------------------------------------------

instruments as set forth above in clauses (b) and (c), and (iv) except as set
forth in clause (b)(ii) above, no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interest in any Collateral or to perfect any security
interest in such Collateral, including any intellectual property registered in
any non-U.S. jurisdiction. The Administrative Agent may grant extensions of time
for the creation and perfection of security interests in, or the obtaining of,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Restatement Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Restatement Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

“Commitment” means a Revolving Commitment, a Term Commitment of any Series or
any combination thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form reasonably approved by the Administrative Agent.

“Confidential Information Memorandum” means the Lender Presentation dated
December 2017, relating to the credit facility provided for herein.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries), (ii) any interest or other financing costs accrued
during such period in respect of Indebtedness of the Borrower or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense of the Borrower for such period in accordance with GAAP and (iii) any
cash payments made during such period in respect of obligations referred to in
clause (b) below that were amortized or accrued in a previous period, minus
(b) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts, upfront
fees and other financing costs (including legal and accounting costs) or accrued
interest payable in kind for such period.

 

12



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as of any date, all amounts which, in
conformity with GAAP, would be classified as current liabilities on a
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at such date (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries), excluding (i) liabilities that by their terms are
extendable or renewable at the option of the obligor to a date more than 12
months after the date of determination and (ii) current maturities of long-term
debt.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of the
Unrestricted Subsidiaries) of:

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);

(ii) provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period;

(iii) all amounts attributable to depreciation and amortization for such period;

(iv) any extraordinary, unusual or non-recurring losses, charges or expenses for
such period, determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of any such unusual and non-recurring losses,
charges or expenses in respect of any Test Period shall not exceed the greater
of (x) $20,000,000 and (y) 7.50% of Consolidated EBITDA for such Test Period;

(v) any Non-Cash Charges for such period;

(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;

(vii) Pro Forma Adjustments in connection with Permitted Acquisitions;

(viii) nonrecurring integration or restructuring expenses in connection with
acquisitions or restructurings other than in the ordinary course of business
(including severance costs, retention payments, change of control bonuses,
relocation expenses and similar expenses);

 

13



--------------------------------------------------------------------------------

(ix) one-time out-of-pocket transactional costs and expenses relating to
Permitted Acquisitions, Investments outside the ordinary course of business,
incurrence of Indebtedness (including any amendment or refinancing thereof),
issuance of Equity Interests and Dispositions (regardless of whether
consummated), including legal fees, advisory fees, and upfront financing fees;

(x) unrealized losses during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement other than those
relating to foreign currencies;

(xi) non-recurring fees and expenses incurred during such period in connection
with the Transactions;

(xii) upfront fees or charges or losses arising from any Receivables
Securitization for such period;

(xiii) any other amounts for such period comparable to or in the nature of
interest under any Receivables Securitization, and losses on dispositions of
Receivables and related assets in connection with any Receivables Securitization
for such period;

provided that any cash payment or other reversals made with respect to any
Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (a)(v) above (or that would have been added back had
this Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment or
reversal is made; provided, further, that the aggregate amount of all amounts
under clauses (vii) and (viii) that increase Consolidated EBITDA in any Test
Period (including, for avoidance of doubt, in connection with any calculation
made hereunder on a Pro Forma Basis) shall not exceed, and shall be limited to,
17.50% of Consolidated EBITDA in respect of such Test Period (calculated after
giving effect to such adjustments and with no carryover of unused amounts into
any subsequent period); and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of
Unrestricted Subsidiaries) of:

(i) any extraordinary, unusual or non-recurring gains for such period,
determined on a consolidated basis in accordance with GAAP;

(ii) any non-cash gains for such period, including any gains attributable to the
early extinguishment of Indebtedness;

(iii) any net income tax benefit for such period determined on a consolidated
basis in accordance with GAAP;

 

14



--------------------------------------------------------------------------------

(iv) any gains attributable to the early extinguishment of obligations under any
Hedging Agreement other than those relating to foreign currencies; and

(v) unrealized gains during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement;

provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above) the
effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management; and

(B) purchase accounting adjustments.

“Consolidated Intangibles” means, as of any date, all assets of the Borrower and
its consolidated subsidiaries, determined on a consolidated basis, that would,
in conformity with GAAP, be classified as intangible assets on a consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at such date
(but treating Unrestricted Subsidiaries as if they were not consolidated with
the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries), including unamortized debt discount and expense, unamortized
organization and reorganization expense, costs in excess of the fair market
value of acquired companies, patents, trade or service marks, franchises, trade
names, goodwill and the amount of all write-ups in the book value of assets
resulting from any revaluation thereof (other than revaluations arising out of
foreign currency valuations in conformity with GAAP).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (but, subject to clause (b) below,
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries);
provided that there shall be excluded (a) the income of any Person (other than
the Borrower) that is not a consolidated Subsidiary except to the extent of the
amount of cash dividends or other cash distributions actually paid by such
Person to the Borrower or, subject to clauses (b) and (c) below, any
consolidated Subsidiary during such period, (b) the income of, and any amounts
referred to in clause (a) above paid to, any consolidated Subsidiary (other than
the Borrower or any Subsidiary Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary (i) is not permitted without any prior approval
of any Governmental Authority which, to the actual knowledge of the Borrower,
would be required and that has not been obtained or under any law applicable to
the Borrower or any such Subsidiary (in the case of any foreign law, of which
the Borrower has knowledge) or (ii) is not permitted by the operation of the
terms of the organizational documents of such Subsidiary or any agreement or
other instrument binding upon the Borrower or any Subsidiary, unless such
restrictions with respect to the payment of cash dividends and other cash
distributions has been legally and effectively

 

15



--------------------------------------------------------------------------------

waived and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.

“Consolidated Net Tangible Assets” means, as of any date, the amount equal to
(a) the amount that would, in conformity with GAAP, be included as assets on the
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at such date (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries) minus (b) the sum of (i) Consolidated Intangibles of
the Borrower and the Restricted Subsidiaries at such date and (ii) the
Consolidated Current Liabilities of the Borrower and the Restricted Subsidiaries
at such date, in each case in the amounts that would be reflected on such
consolidated balance sheet.

“Consolidated Total Debt” means, as of any date, without duplication, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but treating Unrestricted Subsidiaries as if they were not consolidated with
the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries) (and without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) to be below the stated principal amount of such
Indebtedness) (including, for the avoidance of doubt, all outstanding
obligations pursuant to any Receivables Securitization that would be
characterized as principal if such Receivables Securitization were structured as
a secured lending transaction rather than as a purchase), and (b) the aggregate
amount of Disqualified Equity Interests (the amount of which shall be equal to
the value determined as set forth the definition of Indebtedness) of the
Borrower and the Restricted Subsidiaries outstanding as of such date (other than
Disqualified Equity Interests held by the Borrower or any Restricted
Subsidiary).

“Consolidated Total Secured Debt” means, as of any date, the aggregate principal
amount of Consolidated Total Debt of the Borrower and the Restricted
Subsidiaries outstanding as of such date that is secured by Liens on any
property or assets of the Borrower or the Restricted Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would, unless cured or waived, constitute an Event of Default.

 

16



--------------------------------------------------------------------------------

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has (i) become the subject of a Bankruptcy Event, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Revolving Lender.

“Designated Foreign Currency” means (a) Euro and (b) any other currency
specified by the Borrower in a notice to the Administrative Agent and reasonably
agreed to by the Administrative Agent and each Lender that is freely
transferable and convertible into Dollars in the London market and for which
LIBO Rates can be determined by reference to the applicable LIBO Screen Rate.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.05 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of such
disposition).

 

17



--------------------------------------------------------------------------------

“Designated Subsidiary” means each wholly owned Restricted Subsidiary that is
(a) a Material Subsidiary and (b) not an Excluded Subsidiary.

“Disclosed Matters” means the actions, suits, proceedings and the environmental,
Intellectual Property and other matters disclosed in Schedule 3.06.

“Disposition” has the meaning set forth in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

18



--------------------------------------------------------------------------------

“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect for such amount under the provisions of such Section.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means (a) any member state of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender, the
Borrower, any Subsidiary or any other Affiliate of the Borrower.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Engagement Letter” means the Engagement Letter dated December 18, 2017, among
the Borrower, JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, KeyBank
National Association, KeyBanc Capital Markets Inc. and Royal Bank of Canada.

 

19



--------------------------------------------------------------------------------

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by or with any Governmental
Authority and relating to (a) the protection of the environment, (b) the
preservation or reclamation of natural resources, (c) the generation,
management, Release or threatened Release of any Hazardous Material or (d) with
respect to Hazardous Materials, the protection of human health and safety.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC

 

20



--------------------------------------------------------------------------------

or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan, (g) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan,
(h) the receipt by the Borrower or any of its ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA or (i) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any Subsidiary is
a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) with respect to
which the Borrower or any such Subsidiary could otherwise be liable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate or LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication and
determined treating Unrestricted Subsidiaries as if they were not consolidated
with the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries) of:

(a) the consolidated net income or loss of the Borrower and the Subsidiaries for
such fiscal year; plus

(b) depreciation, amortization and other noncash charges or losses (including
deferred income taxes) deducted in determining such consolidated net income or
loss for such fiscal year; plus

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Subsidiaries increased
during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the
Subsidiaries decreased during such fiscal year; minus

 

21



--------------------------------------------------------------------------------

(d) any non-cash gains included in determining such consolidated net income (or
loss) for such fiscal year; minus

(e) the sum of (i) the amount, if any, by which Net Working Capital increased
during such fiscal year (except as a result of the reclassification of items
from long-term to short-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Subsidiaries decreased
during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the
Subsidiaries increased during such fiscal year; minus

(f) the sum of, in each case except to the extent financed with Excluded Sources
or to the extent reducing the Available Amount, (i) the aggregate amount of
Capital Expenditures by the Borrower and the Restricted Subsidiaries made in
cash during such fiscal year, (ii) to the extent not deducted in arriving at net
income or loss or pursuant to the other clauses of this definition, the amount
of Restricted Payments paid to Persons other than the Borrower or any
Subsidiaries during such period pursuant to Section 6.08 of this Agreement or
the Existing Credit Agreement and (iii) payments in cash made by the Borrower
and the Restricted Subsidiaries with respect to any noncash charges added back
pursuant to clause (b) above in computing Excess Cash Flow for any prior fiscal
year; minus

(g) the aggregate principal amount of Long-Term Indebtedness repaid, repurchased
or prepaid by the Borrower and the Restricted Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of Revolving Loans and Letters of
Credit or other revolving extensions of credit (except to the extent that any
repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in related commitments), and (ii) repayments, repurchases and
prepayments of Long-Term Indebtedness to the extent financed from Excluded
Sources or reducing the Available Amount.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., London time,
on such day on the Reuters World Currency Page for such currency, or any
successor or substitute screen provided by Reuters. In the event that such rate
does not appear on any Reuters World Currency Page or any successor or
substitute screen provided by Reuters or its successors, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such

 

22



--------------------------------------------------------------------------------

determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable and customary method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) Net
Proceeds of any Dispositions of assets made in reliance on Section 6.05(c), (e),
(f), (j) and (k), (c) proceeds of any issuance or sale of Equity Interests in
the Borrower or any Restricted Subsidiary (other than issuances or sales of
Equity Interests to the Borrower or any Restricted Subsidiary) or any capital
contributions to the Borrower or any Restricted Subsidiary (other than any
capital contributions made by the Borrower or any Restricted Subsidiary) and
(d) other proceeds not included in the consolidated net income of the Borrower
and the Subsidiaries.

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof). If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower on the Restatement Effective Date or, if later, the
date it first becomes a Subsidiary, (b) any Subsidiary that is a CFC, including
any CFC Holdco, (c) any Subsidiary that is prohibited by applicable law from
guaranteeing the Loan Document Obligations, (d) any Subsidiary that (i) is
prohibited by any contractual obligation existing on the Restatement Effective
Date or on the date such Subsidiary is acquired or otherwise becomes a
Subsidiary (but not entered into in contemplation of such acquisition) from
guaranteeing the Loan Document Obligations, (ii) would require governmental
(including regulatory) consent, approval, license or authorization to provide
such Guarantee, unless such consent, approval, license or authorization has been
received, or (iii) for which the provision of such Guarantee would result in a
material adverse tax consequence to the Borrower and the Restricted
Subsidiaries, taken as a whole (as reasonably determined in

 

23



--------------------------------------------------------------------------------

good faith by the Borrower), (e) any captive insurance subsidiary, not for
profit subsidiary or special purpose entity (including any Securitization
Subsidiary) and (f) any other Subsidiary excused from becoming a Loan Party
pursuant to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement”.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interests in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of July 14,
2015, among the Borrower, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as in effect immediately
prior to the Restatement Effective Date.

“Extending Lender” has the meaning assigned to such term in Section 2.21(a).

“Extension Offer” has the meaning assigned to such term in Section 2.21(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon), provided that in the case of Extended
Loans that are Term Loans, such requirements may provide that such Extended
Loans may participate in any

 

24



--------------------------------------------------------------------------------

mandatory prepayments on a pro rata basis (or on a basis that is less than a pro
rata basis) with the Loans of the applicable Extension Request Class, but may
not provide for prepayment requirements that are more favorable than those
applicable to the Loans of the applicable Extension Request Class, (d) an
increase in the fees payable to, or the inclusion of new fees to be payable to,
the Extending Lenders in respect of such Extension Offer or their Extended Loans
or Extended Commitments and/or (e) an addition of any covenants or provisions
applicable to the Borrower and the Subsidiaries (i) applicable only to periods
after the Latest Maturity Date in effect at the time of such Extension Permitted
Amendment or (ii) that are also for the benefit of all other Lenders in respect
of Loans and Commitments outstanding at the time of such Extension Permitted
Amendment.

“Extension Request Class” has the meaning assigned to such term in
Section 2.21(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letters” means the (a) Administrative Agent Fee Letter dated December 18,
2017, among the Borrower and JPMorgan Chase Bank, N.A., and (b) the Arranger Fee
Letter dated December 18, 2017, among the Borrower, Wells Fargo Securities, LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
KeyBank National Association, KeyBanc Capital Markets Inc. and Royal Bank of
Canada.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
Unless otherwise specified, “Financial Officer” means a Financial Officer of the
Borrower.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pledge Agreement” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

 

25



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form S-4” means Amendment No. 3 to Form S-4 and the exhibits thereto filed by
the Borrower with the Securities and Exchange Commission on April 6, 2015.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Intercompany Note” means the intercompany note substantially in the form
of Exhibit D hereto, or otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Borrower)).

 

26



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any Restricted Subsidiary shall be a Hedging
Agreement.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Equivalent Debt” means any Indebtedness incurred by the Borrower in
the form of one or more series of senior secured notes, notes or term loans
secured on a junior lien basis or unsecured notes or terms loans; provided that
(a) if such Indebtedness is secured, such Indebtedness shall be secured by the
Collateral on a pari passu or junior basis with the Loan Document Obligations
and shall not be secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (b) the stated final maturity
of such Indebtedness shall not be earlier than the Latest Maturity Date at the
time of the incurrence of such Indebtedness (except for any such Indebtedness in
the form of a bridge or other interim credit facility intended to be refinanced
or replaced with long-term Indebtedness, which such Indebtedness, upon the
maturity thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition), (c) such Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, (x) upon the occurrence of
an event of default, asset sale, event of loss, or a change in control and
(y) in the case of any such Incremental Equivalent Debt in the form of a bridge
or other interim credit facility intended to be refinanced or replaced with
long-term Indebtedness, upon the occurrence of such refinancing or replacement
Indebtedness as long as such refinancing or replacement Indebtedness satisfies
the requirements set forth in this definition) prior to the Latest Maturity Date
at the time of the incurrence of such Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the weighted
average life to maturity of such Indebtedness is not shorter than the weighted
average life to maturity of the then-outstanding Classes of Term Loans, (d) the
terms and conditions of such Indebtedness (excluding, for the avoidance of
doubt, pricing, maturity, prepayment or redemption terms) are not materially
more favorable (when taken as a whole), as determined by the Borrower in good
faith, to the lenders or holders providing such Indebtedness than those
applicable to the existing Commitments and the Loans at the

 

27



--------------------------------------------------------------------------------

time of Incurrence of such Indebtedness (except for covenants (including
financial maintenance covenants) or other provisions (i) applicable only to
periods after the Latest Maturity Date in effect at the time such Incremental
Equivalent Debt is issued or (ii) that are also for the benefit of all other
Lenders in respect of Loans and Commitments outstanding at the time such
Incremental Equivalent Debt is incurred), as determined in good faith by the
Borrower (it being understood that such Indebtedness may include one or more
financial maintenance covenants with which the Borrower shall be required to
comply; provided that any such financial maintenance covenant shall also be for
the benefit of all other Lenders in respect of all Loans and Commitments
outstanding at the time that such Incremental Equivalent Debt is incurred), (e)
if such Indebtedness is secured, the security agreements relating to such
Indebtedness shall not be materially more favorable (when taken as a whole) to
the holders providing such Indebtedness than the existing Security Documents are
to the Lenders (as determined in good faith by the Borrower) (with such
differences as are appropriate to reflect the nature of such Incremental
Equivalent Debt and are otherwise reasonably satisfactory to the Administrative
Agent), (f) if such Indebtedness is secured, a trustee or note agent acting on
behalf of the holders of such Indebtedness shall have become party to customary
intercreditor arrangements mutually agreed with the Administrative Agent and
(g) such Indebtedness shall not be guaranteed by any Subsidiaries other than the
Loan Parties.

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.

“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.

“Incremental Facility Amendment” means an Incremental Facility Amendment, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.

“Incremental Fixed Amount” means $300,000,000.

“Incremental Lender” means an Incremental Revolving Lender, an Incremental Term
Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Amendment.

 

28



--------------------------------------------------------------------------------

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Amendment
and Section 2.20, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Amendment providing for
Incremental Term Commitments.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.20.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all monetary obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all monetary obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all monetary obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable incurred in the ordinary course of business), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) the
maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party (x) supporting Indebtedness or
(y) obtained for any purpose not in the ordinary course of business, (g) all
monetary obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (h) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person,

 

29



--------------------------------------------------------------------------------

whether or not the Indebtedness secured thereby has been assumed by such Person
(if such Person has not assumed such Indebtedness of others, then the amount of
Indebtedness of such Person shall be the lesser of (A) the amount of such
Indebtedness of others and (B) the fair market value of such property, as
determined by such Person in good faith), (j) all Guarantees by such Person of
Indebtedness of others and (k) all outstanding obligations of such person
pursuant to any Receivables Securitization that would be characterized as
principal if such Receivables Securitization were structured as a secured
lending transaction rather than as a purchase. The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, the term “Indebtedness” shall not include post-closing purchase
price adjustments or earnouts except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes, reasonably
determinable.

“Indemnified Institution” has the meaning set forth in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by the Borrower or any Subsidiary, including
inventions, designs, patents, copyrights, trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
show-how or other similar data or information, software and databases and
related documentation, all additions, improvements and accessions to any of the
foregoing and all registrations for any of the foregoing.

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Cash Interest
Expense for such Test Period.

“Interest Election Request” means a written request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06, which shall be in the
form of Exhibit F or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

 

30



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person; provided, however,
investments made by the Borrower or any of its Subsidiaries at the direction of
an employee thereof under any deferred compensation plan or a “rabbi trust”
formed in connection with such plans shall not constitute “Investments” for
purposes of this Agreement. The amount, as of any date of determination, of
(i) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, minus any cash payments actually
received by such Person representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (ii) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer,

 

31



--------------------------------------------------------------------------------

(iii) any Investment in the form of a transfer of Equity Interests or other
non-cash property by such Person to the investee, including any such transfer in
the form of a capital contribution, shall be the fair market value (as
determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such Person representing a return or distribution of capital with
respect to such Investment (but only to the extent that the aggregate amount of
all such returns and distributions with respect to such Investment does not
exceed the amount of such Investment on the date of such Investment and less any
amounts which increase the Available Amount), but without any other adjustment
for increases or decreases in value of, or write-ups, write-downs or write-offs
with respect to, such Investment after the date of such Investment and (iv) any
Investment (other than any Investment referred to in clause (i), (ii) or
(iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(A) the cost of all additions thereto and minus (B) the amount of any portion of
such Investment that has been repaid to the investor in cash as a repayment of
principal or a return or distribution of capital with respect to, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Bank of America, N.A.,
(c) KeyBank National Association, (d) Royal Bank of Canada, (e) Wells Fargo
Bank, N.A. and (f) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.04(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.04(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.04 with respect to such
Letters of Credit).

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.

 

32



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“LC Commitment” means, with respect to an Issuing Bank, the aggregate maximum
amount of Letters of Credit at any time outstanding that it will be required to
issue hereunder. The LC Commitment of each Issuing Bank existing on the
Restatement Effective Date is set forth with respect to such Issuing Bank on
Schedule 2.01 hereto, and the LC Commitment of each Lender designated as an
Issuing Bank after the Restatement Effective Date will be specified in the
agreement with respect to such designation contemplated by Section 2.04(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“LC Fee” has the meaning set forth in Section 2.11(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the Test Period most recently ended
on or before such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the applicable LIBO Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that if no LIBO Screen Rate shall be available at such time for such
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Rate. Notwithstanding the foregoing,
if the LIBO Rate, determined as provided above, would otherwise be less than
zero, then the LIBO Rate shall be deemed to be zero for all purposes.

 

33



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the relevant currency (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or Synthetic Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.

“Loan Documents” means this Agreement, the Existing Credit Agreement, the
Restatement Agreement, the Incremental Facility Amendments, the Refinancing
Facility Agreements, the Collateral Agreement, the other Security Documents, any
agreement designating an additional Issuing Bank as contemplated by
Section 2.04(j) and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.08(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).

 

34



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Designated Foreign Currency, London time.

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(iii)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.

“Material Acquisition” means any acquisition (including by way of a merger), or
a series of related acquisitions, of (a) Equity Interests in any Person (other
than an existing Subsidiary of the Borrower) if, after giving effect thereto,
such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person (other than an existing Subsidiary of the Borrower); provided that the
aggregate consideration therefor (including Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate

 

35



--------------------------------------------------------------------------------

consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Foreign Subsidiary” means any Foreign Subsidiary and any CFC Holdco
(a) that is a Material IP Subsidiary, (b) the consolidated total assets of which
equal 5% or more of the consolidated total assets of the Borrower or (c) the
consolidated revenues of which accounts for 5% or more of the consolidated
revenues of the Borrower, in the case of clauses (b) and (c) above, determined
as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of and for the most recent such period
contained in the financial statements referred to in Section 3.04) (but with
such consolidated total assets and revenues calculated by treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and otherwise
eliminating all accounts of Unrestricted Subsidiaries).

“Material Foreign Subsidiary Local Pledgee” means any Material Foreign
Subsidiary (a) that is a Material IP Subsidiary, (b) the consolidated total
assets of which equal 10% or more of the consolidated total assets of the
Borrower or (c) the consolidated revenues of which accounts for 10% or more of
the consolidated revenues of the Borrower, in the case of clauses (b) and (c)
above, determined as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, as of and for the most recent such
period contained in the financial statements referred to in Section 3.04) (but
with such consolidated total assets and revenues calculated by treating
Unrestricted Subsidiaries as if they were not consolidated with the Borrower and
otherwise eliminating all accounts of Unrestricted Subsidiaries).

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of (i) $50,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of the Borrower or any Restricted Subsidiary in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material IP Subsidiary” means any Restricted Subsidiary that at any time owns
or holds any Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Restricted
Subsidiaries, taken as a whole.

 

36



--------------------------------------------------------------------------------

“Material Subsidiary” means the (i) [reserved], (ii) each Material IP
Subsidiary, (iii) each Domestic Subsidiary that has become a Designated
Subsidiary pursuant to a designation by the Borrower under Section 5.03(b),
(iv) any Subsidiary other than a CFC or CFC Holdco that directly owns or holds
Equity Interests of any CFC (including any CFC Holdco) that is a Material
Foreign Subsidiary and (v) each Domestic Subsidiary (a) the consolidated total
assets of which (excluding assets of, and investments in, CFCs) equal 5% or more
of the consolidated total assets of the Borrower (excluding assets of, and
investments in, CFCs) or (b) the consolidated revenues of which (excluding
consolidated revenues attributable to CFCs) account for 5% or more of the
consolidated revenues of the Borrower (excluding consolidated revenues
attributable to CFCs), in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, as of and for the most
recent such period contained in the financial statements referred to in
Section 3.04) (but with such consolidated total assets and revenues calculated
by treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries);
provided that if at the end of or for any such most recent period of four
consecutive fiscal quarters such consolidated total assets (calculated as set
forth above and excluding assets of, and investments in, CFCs) or such
consolidated revenues (calculated as set forth above and excluding consolidated
revenues attributable to CFCs) of all Subsidiaries (other than CFCs) that would
not constitute Material Subsidiaries shall exceed 15% of the consolidated total
assets of the Borrower (calculated as set forth above and excluding assets of,
and investments in, CFCs) or 15% of the consolidated revenues of the Borrower
(calculated as set forth above and excluding consolidated revenues attributable
to CFCs), then one or more of such Subsidiaries (other than CFCs) shall for all
purposes of this Agreement be deemed to be Material Subsidiaries in descending
order based on the amounts of their consolidated total assets or consolidated
revenues, as the case may be, until such excess shall have been eliminated.
“Material Subsidiary” shall also mean, solely for purposes of the definition of
“Non-Significant Subsidiary”, Section 3.11, Section 5.01(c) and Article VII, any
Material Foreign Subsidiary.

“Maturity Date” means a Term Maturity Date or the Revolving Maturity Date, as
the context requires.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.

 

37



--------------------------------------------------------------------------------

“Mortgaged Property” means, initially, (a) each parcel of real property and the
improvements thereto owned in fee by a Loan Party that has a fair market value
in excess of $25,000,000 and (b) each other parcel of real property and the
improvements thereto owned in fee by a Loan Party that has a fair market value
in excess of $25,000,000 with respect to which a Mortgage is granted pursuant to
Section 5.03 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earnout, but
excluding any reasonable interest payments), but only as and when received, net
of (b) the sum, without duplication, of (i) all fees and out-of-pocket expenses
paid in connection with such event by the Borrower and the Restricted
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(B)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Restricted Subsidiaries as a result
thereof and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower and the Restricted Subsidiaries and the amount of any
reserves established by the Borrower and the Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable and that are directly attributable to the occurrence of
such event (as determined reasonably and in good faith by a Financial Officer).
For purposes of this definition, in the event any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such event.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Subsidiaries as of such date (excluding cash and Cash
Equivalents) minus (b) the Consolidated Current Liabilities of the Borrower and
the Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness), determined on a consolidated basis in accordance with GAAP (but
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries).
Net Working Capital at any date may be a positive or negative number. Net
Working Capital increases when it becomes more positive or less negative and
decreases when it becomes less positive or more negative.

 

38



--------------------------------------------------------------------------------

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof) and
(c) any non-cash charges resulting from the application of purchase accounting;
provided that Non-Cash Charges may include for any Test Period not more than
$2,500,000 in the aggregate of: (x) additions in the ordinary course of business
to bad debt reserves or bad debt expense, (y) non-cash charges in the ordinary
course of business that result from the write-down or write-off of inventory and
(z) noncash charges that result from the write-down or write-off in the ordinary
course of business of accounts receivable or that are taken in the ordinary
course of business in respect of any other item that was included in
Consolidated Net Income in a prior period.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Significant Subsidiary” means any Subsidiary that is not a Subsidiary Loan
Party or a Material Subsidiary.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations, and (c) the Secured Hedging Obligations.

“Original Effective Date” means July 14, 2015.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement, or sold or assigned an interest in this Agreement).

 

39



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.18(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent.

“Permitted Acquired Debt” means (a) Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the date hereof, or Indebtedness of any
Person that is assumed by any Restricted Subsidiary in connection with an
acquisition of assets by such Restricted Subsidiary in a Permitted Acquisition,
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired, (ii) neither the Borrower nor any Restricted
Subsidiary (other than such Person or the Subsidiary with which such Person is
merged or consolidated or the Person that so assumes such Person’s Indebtedness)
shall Guarantee or otherwise become liable for the payment of such Indebtedness,
and Refinancing Indebtedness in respect of any of the foregoing, (iii) except in
the case of Indebtedness of any CFC, such Indebtedness is not capital markets
Indebtedness or any other Indebtedness represented or governed by agreements or
instruments containing restrictions on dividend payments to the Borrower,
Guarantees of the Obligations or the provision of Liens (except with respect to
assets securing such Indebtedness) to secure the Obligations, other than
Indebtedness of the type

 

40



--------------------------------------------------------------------------------

described in this clause (iii) that cannot be redeemed or prepaid at the
election of the obligor thereon or can only be prepaid or redeemed subject to
the payment of a premium or prepayment penalty in an amount deemed by the
Borrower in good faith to be material, and (iv) except in the case of
Indebtedness of any CFC, such Indebtedness is not a syndicated bank facility,
and (b) Refinancing Indebtedness in respect of Indebtedness described in clause
(a) above (other than Indebtedness of the type described in clause (iii) which
shall not be refinanced or replaced by Refinancing Indebtedness).

“Permitted Acquired Debt Non-Guarantor” means each Restricted Subsidiary that is
not a CFC that is prohibited by the provisions of the documentation governing
any Permitted Acquired Debt from providing a Guarantee of the Obligations or
pledging any assets as Collateral that would otherwise be required to be pledged
by it pursuant to the Loan Documents.

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the purchase or other acquisition, by merger
or otherwise, by the Borrower or any Restricted Subsidiary of substantially all
the Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person and each
subsidiary of such Person is (except to the extent otherwise permitted in this
definition in the case of foreign and other Subsidiaries that will not become
Loan Parties) organized under the laws of the United States of America, any
State thereof or the District of Columbia and, upon the consummation of such
acquisition, will be a wholly-owned Subsidiary that is a Domestic Subsidiary
(including as a result of a merger or consolidation between any Subsidiary and
such Person) and will be (unless such Person is not a Material Subsidiary or is
an Excluded Subsidiary) a Subsidiary Loan Party or (b) in the case of any
purchase or other acquisition of other assets, such assets will be (except to
the extent otherwise permitted in this definition) owned by the Borrower or a
Subsidiary Loan Party; provided that (i) all transactions related thereto are
consummated in accordance with applicable law, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, (ii) the business of such Person, or such assets, as the case may be,
constitute the same general type of business activities as the Borrower and the
Restricted Subsidiaries or activities complementary, ancillary or reasonably
related thereto or a reasonable extension or expansion thereof, (iii) at the
time of and immediately after giving effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing or would result
therefrom, (iv) the Total Consideration (excluding any portion of such Total
Consideration that utilizes and reduces the Available Amount) for any purchase
or other acquisition of Non-Compliant Subsidiaries or Non-Compliant Assets, when
taken together with the Total Consideration (excluding any portion of such Total
Consideration that utilizes and reduces the Available Amount) for all
Non-Compliant Subsidiaries or Non-Compliant Assets acquired after the Original
Effective Date, does not exceed $250,000,000 and (v) if the Total Consideration
for such purchase or other acquisition (excluding any portion of such Total
Consideration that utilizes and reduces the Available Amount) exceeds
$35,000,000, the Borrower shall be in Pro Forma Compliance with the covenants
set forth in Sections 6.12 and 6.13 and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all

 

41



--------------------------------------------------------------------------------

the requirements set forth in this definition have been satisfied with respect
to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the Pro Forma covenant compliance
requirement set forth in this clause. In addition to and notwithstanding the
foregoing, a Permitted Acquisition of a Person that will become a Loan Party may
include the indirect acquisition of Non-Compliant Subsidiaries or Non-Compliant
Assets if the consideration allocable to the acquisition of such Non-Compliant
Subsidiaries or such Non-Compliant Assets, as applicable (determined in
accordance with GAAP and as reasonably estimated by a Financial Officer of the
Borrower at the time such Permitted Acquisition is consummated) consists (x) of
the issuance of Qualified Equity Interests of the Borrower or (y) other
consideration that utilizes and is in an amount not in excess of the amount,
including the Available Amount, then available for Investments under
Section 6.04(n). For purposes of this definition, “Non-Compliant Subsidiary”
means any Subsidiary of a Person acquired pursuant to a Permitted Acquisition
that will not become a Subsidiary Loan Party in accordance with the requirements
of clause (a) of this definition (other than a Domestic Subsidiary that is not a
Material Subsidiary or is an Excluded Subsidiary), and “Non-Compliant Assets”
means any assets acquired pursuant to a Permitted Acquisition to be held by a
Subsidiary that is not a Subsidiary Loan Party (other than a Domestic Subsidiary
that after giving Pro-Forma Effect to such Permitted Acquisition is not a
Material Subsidiary or is an Excluded Subsidiary).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

 

42



--------------------------------------------------------------------------------

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(f) Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

(i) Liens securing or otherwise arising from judgments not constituting an Event
of Default under clause (l) of Article VII;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property (including any Intellectual Property) subject to any lease, license
or sublicense or concession agreement permitted by this Agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located and
other Liens affecting the interest of any landlord (and any underlying landlord)
of any real property leased by the Borrower or any Restricted Subsidiary, so
long as such ground lease does not interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

43



--------------------------------------------------------------------------------

(n) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(o) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods; and

(p) Liens that are contractual rights of set-off.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit or bank guarantees or similar
instruments.

“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis to the Obligations and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Refinancing Term Loan Indebtedness in respect of
Incremental Term Loans (including portions of Classes of Incremental Term
Loans), (c) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the holders providing such
Indebtedness than the existing Security Documents are to the Lenders (as
determined in good faith by the Borrower) (with such differences as are
appropriate to reflect the nature of such Indebtedness and are otherwise
reasonably satisfactory to the Administrative Agent), (d) such Indebtedness is
not guaranteed by any Restricted Subsidiaries other than the Loan Parties and
(e) such Indebtedness is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

“Permitted Refinancing Debt” means (a) Permitted Pari Passu Refinancing Debt,
(b) Permitted Junior Lien Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt, in each case in the form of one or more series of notes or
term loan facilities other than Term Loans under this Agreement

“Permitted Junior Lien Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (a) such Indebtedness is secured by the Collateral
on a junior lien, subordinated basis to the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Incremental Term Loans (including portions of Classes
of Incremental Term Loans), (c) the security agreements relating to such
Indebtedness are not materially more favorable (when taken as a whole) to the
lenders or holders providing such Indebtedness than the existing Security
Documents are to the Lenders (as determined in good faith by the Borrower) (with
such differences as are appropriate to reflect the nature of such Indebtedness
and are otherwise reasonably satisfactory to the Administrative Agent), (d) such
Indebtedness is not guaranteed by any Restricted Subsidiaries other than the
Loan Parties and (e) such Indebtedness is subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (a) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Incremental Term
Loans (including portions of Classes of Incremental Term Loans), (b) such
Indebtedness is not guaranteed by any Subsidiaries other than the Loan Parties,
(c) such Indebtedness is not secured by any Lien or any property or assets of
the Borrower or any Restricted Subsidiary and (d) if such Indebtedness is
contractually subordinated to the Loan Document Obligations, such subordination
terms shall be market terms at the time of incurrence of such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such transaction is consummated and ending 18
months following the date on which such transaction is consummated.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the amount of net
cost savings, operating expense reduction, other operating improvements and
acquisition synergies projected by the Borrower in good faith to be realized
(calculated on a pro forma basis as though such items had been realized on the
first day of the applicable Test Period) as a result of (a) actions taken or to
be taken during such Post-Acquisition Period for the purposes of realizing such
reasonably identifiable and factually supportable cost savings, operating
expense reduction, other operating improvements and acquisition synergies or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with such Specified Transaction, provided that, so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-

 

45



--------------------------------------------------------------------------------

Acquisition Period, as applicable, it may be assumed that such cost savings,
operating expense reduction, other operating improvements and acquisition
synergies will be realizable during the entirety, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period, provided
further that any such pro forma increase or decrease to Consolidated EBITDA
shall be without duplication for cost savings or additional costs already
included in Consolidated EBITDA for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction (A) in the case of a Material Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of the Subsidiaries or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (B) in the case of a Permitted Acquisition or
Investment described in the definition of “Specified Transaction” or a
designation of a Subsidiary as a Restricted Subsidiary, shall be included,
(ii) any repayment, retirement, redemption, satisfaction and discharge or
defeasance of Indebtedness or Disqualified Equity Interests, (iii) any
Indebtedness incurred or assumed by the Borrower or any of the Subsidiaries in
connection therewith and (iv) if any such Indebtedness has a floating or formula
rate, such Indebtedness shall be deemed to have accrued an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with (and
subject to applicable limitations included in) the definition of Consolidated
EBITDA and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment, provided
further that except as specified in the applicable provision requiring Pro Forma
Compliance or the satisfaction of a condition on a Pro Forma Basis, any
determination of Pro Forma Compliance or the satisfaction of such condition on a
Pro Forma Basis required shall be made assuming that compliance with the
financial covenants set forth in Sections 6.12 and 6.13 or the satisfaction of
such condition is required with respect to the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent Test Period contained in the financial statements
referred to in Section 3.04).

“Pro Forma Financial Statements” has the meaning assigned thereto in
Section 3.04(b).

 

46



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Receivables” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a person pursuant to an arrangement with
another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
the Borrower or any of its Restricted Subsidiaries prepared in accordance with
GAAP or an “account”, “chattel paper”, an “instrument”, a “general intangible”
or a “payment intangible” under the Uniform Commercial Code as in effect in the
State of New York and any “supporting obligations” or “proceeds” (as so defined)
of any such items.

“Receivables Securitization” means, with respect to the Borrower and/or any of
the Restricted Subsidiaries, any transaction or series of transactions of
securitizations involving Receivables pursuant to which the Borrower or any
Restricted Subsidiary may sell, pledge, convey or otherwise transfer to a
Securitization Subsidiary (or, in the case of a Foreign Restricted Subsidiary,
may factor), and may grant a corresponding security interest in, any Receivables
(whether now existing or arising or acquired in the future) of the Borrower or
any Restricted Subsidiary, and any assets related thereto including collateral
securing such Receivables, contracts and contract rights and all Guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with
securitizations involving Receivables.

“Receivables Securitization Amount” means, with respect to any Receivables
Securitization, the amount of obligations outstanding under the legal documents
entered into as part of such Receivables Securitization on any date of
determination that would be characterized as principal if such Receivables
Securitization were structured as a secured lending transaction rather than as a
purchase.

“Recipient” has the meaning set forth in Section 2.16(a).

“Refinanced Commitments” has the meaning set forth in the definition of
“Refinancing Revolving Commitments”.

“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.

 

47



--------------------------------------------------------------------------------

“Refinancing Closing Date” has the meaning assigned to such term in
Section 2.22(a).

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Commitment in respect of a Class of Refinancing Term Loans.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than the earlier of (i) the stated
final maturity of such Original Indebtedness and (ii) the date that is 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing (except for any such Indebtedness in the form of a bridge or
other interim credit facility intended to be refinanced or replaced with
long-term Indebtedness, which such Indebtedness, upon the maturity thereof,
automatically converts into Indebtedness that satisfies the requirements set
forth in this definition), (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, (x) upon the occurrence of
an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness and (y) in the case
of any such Refinancing Indebtedness in the form of a bridge or other interim
credit facility intended to be refinanced or replaced with long-term
Indebtedness, upon the incurrence of such refinancing or replacement
Indebtedness so long as such refinancing or replacement Indebtedness would have
constituted Refinancing Indebtedness if originally incurred to refinance such
Original Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the Latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of the Borrower or any Restricted Subsidiary, in each
case that shall not have

 

48



--------------------------------------------------------------------------------

been (or, in the case of after-acquired Restricted Subsidiaries, shall not have
been required to become pursuant to the terms of the Original Indebtedness) an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of the Borrower or such Restricted Subsidiary only to
the extent of their obligations in respect of such Original Indebtedness; (e) if
such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders; and (f) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) and, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Loan
Document Obligations, by any Lien that shall not have been contractually
subordinated on terms not less favorable in any material respect to the Lenders.

“Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders and
the Refinancing Term Lenders.

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments obtained pursuant to a Refinancing Facility Agreement, in
each case obtained in exchange for, or to extend, renew, refinance or replace,
in whole or in part, existing Revolving Commitments hereunder (including any
successive Refinancing Revolving Commitments) (such existing Revolving
Commitments and successive Refinancing Revolving Commitments, the “Refinanced
Commitments”); provided that (a) the amount of such Refinancing Revolving
Commitments shall not exceed the amount of the Refinanced Commitments except by
an amount no greater than accrued and unpaid interest with respect to such
Refinanced Commitment and any reasonable fees, premium and expenses relating to
such Refinancing Revolving Commitments; (b) the stated final maturity of such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall not be earlier than, and such Refinancing Revolving
Commitments shall not be subject to any scheduled reduction prior to, the Latest
Maturity Date of such Refinanced Commitments; (c) such Refinancing Revolving
Commitments (and the Refinancing Revolving Loans of the same Class) shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Commitments) an obligor in respect of such
Refinanced Commitments (and the Revolving Loans of the same Class), and, in each
case, shall constitute an obligation of the Borrower or such Subsidiary to the
extent of its obligations in respect of such Refinanced Debt; and (d) such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the Lenders providing such Refinancing Revolving Commitments than those
applicable to the existing Revolving Commitments and Revolving Loans being
refinanced (other than (A) with respect to pricing, optional prepayments and
redemption, (B) covenants or other provisions (i) applicable only to periods
after the Latest Maturity Date or (ii) made applicable to the existing Revolving
Commitments and Revolving Loans and (C) any financial maintenance covenants
described in subclause (I) of Section 2.22(a)), as determined in good faith by
the Borrower, on the date such Refinancing Revolving Commitments are incurred.

 

49



--------------------------------------------------------------------------------

“Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Commitment.

“Refinancing Revolving Loans” means revolving loans incurred by the Borrower
under this Agreement in respect of Refinancing Revolving Commitments.

“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

“Refinancing Term Loan Indebtedness” means (a) Permitted Refinancing Debt or
(b) Refinancing Term Loans obtained pursuant to a Refinancing Facility
Agreement, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, refinance or replace, in whole or part, existing Term Loans
hereunder (including any successive Refinancing Term Loan Indebtedness) (such
existing Term Loans and successive Refinancing Term Loan Indebtedness, the
“Refinanced Debt”); provided that (i) the principal amount (or accreted value,
if applicable) of such Refinancing Term Loan Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of such Refinanced Debt
except by an amount equal to the sum of accrued and unpaid interest, accrued
fees and premiums (if any) with respect to such Refinanced Debt and fees and
expenses associated with the refinancing of such Refinanced Debt with such
Refinancing Term Loan Indebtedness; provided, however, that, as part of the same
incurrence or issuance of Indebtedness as such Refinancing Term Loan
Indebtedness, the Borrower may incur or issue an additional amount of
Indebtedness under Section 6.01 without violating this clause (i) (and, for
purposes of clarity, (x) such additional amount of Indebtedness shall not
constitute Refinancing Term Loan Indebtedness and (y) such additional amount of
Indebtedness shall reduce the applicable basket under Section 6.01, if any, on a
dollar-for-dollar basis); (ii) the stated final maturity of such Refinancing
Term Loan Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date of such Refinanced Debt (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition); (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, (x) on
the stated final maturity date as permitted pursuant to the preceding clause
(ii), (y) upon the occurrence of an event of default, asset sale or a change in
control or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Refinanced Debt and (z) in the case of any such Refinancing Term Loan
Indebtedness in the form of a bridge or other interim credit facility intended
to be refinanced or replaced with long-term Indebtedness, upon the incurrence of
such refinancing or replacement Indebtedness so long as such refinancing or
replacement Indebtedness would have constituted Refinancing Term Loan
Indebtedness if originally

 

50



--------------------------------------------------------------------------------

incurred to refinance such Refinanced Debt) prior to the date that is 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Term Loan
Indebtedness shall be permitted so long as the weighted average life to maturity
of such Refinancing Term Loan Indebtedness shall be no shorter than 91 days
after the weighted average life to maturity of such Refinanced Debt remaining as
of the date of such extension, replacement or refinancing; (iv) such Refinancing
Term Loan Indebtedness shall not constitute an obligation (including pursuant to
a Guarantee) of the Borrower or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Debt) an obligor in
respect of such Refinanced Debt, and, in each case, shall constitute an
obligation of the Borrower or such Subsidiary to the extent of its obligations
in respect of such Refinanced Debt; and (v) such Refinancing Term Loan
Indebtedness shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the investors providing such Refinancing Term Loan Indebtedness than those
applicable to the existing Term Loans of the applicable Class being refinanced
(other than (A) with respect to pricing, optional prepayments and redemption,
(B) covenants or other provisions (i) applicable only to periods after the
Latest Maturity Date or (ii) made applicable to the existing Term Loans and
(C) any financial maintenance covenants described in subclause (I) of
Section 2.22(a)), on the date such Refinancing Term Loans are incurred and, in
any event, any Refinancing Term Loan will not contain mandatory prepayment
provisions that are more favorable to the lenders in respect thereof than the
mandatory prepayment provisions applicable to the Incremental Term Lenders
hereunder.

“Refinancing Term Loans” shall mean one or more Classes of Term Loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of
Incremental Term Loans).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
auditors, managers, representatives, controlling persons and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

 

51



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of January 16, 2018, among the Borrower, the other Loan Parties party thereto,
the Lenders and Issuing Banks party thereto and the Administrative Agent.

“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary (other than any dividend
or other distribution payable solely in Equity Interests of the Borrower (other
than Disqualified Equity Interests) or options to purchase Equity Interests of
the Borrower (other than Disqualified Equity Interests)).

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $1,000,000,000.

 

52



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure, in each case at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Maturity Date” means January 16, 2023.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services, LLC, and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Section 956 Impact” means any incremental tax liability resulting or
anticipated to result from the application of Section 956 of the Code taking
into account repatriation of funds, foreign tax credits and other relevant
factors.

 

53



--------------------------------------------------------------------------------

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed on the Restatement Effective Date to a
Person that is a Lender or an Affiliate of a Lender as of the Restatement
Effective Date or (b) are owed to a Person that is a Lender or an Affiliate of a
Lender at the time such obligations are incurred; provided that the Borrower has
elected by giving notice to the Administrative Agent in accordance with the
provisions of the Collateral Agreement to treat such obligations as “Secured
Cash Management Obligations”.

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Restricted Subsidiary
arising under each Hedging Agreement that (a) is in effect on the Restatement
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Restatement Effective Date or (b) is entered into after the
Restatement Effective Date with a counterparty that is a Lender or an Affiliate
of a Lender at the time such Hedging Agreement is entered into. Notwithstanding
the foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period for
such date.

“Secured Parties” means, collectively, (a) each Lender, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, and (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (g) the successors and assigns of each of the foregoing”.

“Securities Act” means the United States Securities Act of 1933.

“Securitization Subsidiary” means any Restricted Subsidiary formed solely for
the purpose of engaging, and that engages only, in one or more Receivables
Securitizations.

“Security Documents” means the Collateral Agreement, the IP Security Agreements,
the Foreign Pledge Agreements, the Mortgages and each other security agreement
or other instrument or document executed and delivered pursuant to Sections 5.03
or 5.13 to secure the Obligations.

 

54



--------------------------------------------------------------------------------

“Series” means, with respect to any Class of Commitments or Loans, hereunder, or
any notes or other debt securities, Commitments or Loans or notes or other debt
securities having substantially identical terms and conditions.

“Share Repurchases” means any repurchases by the Borrower of its common stock,
pursuant to share repurchase programs approved by the board of directors of the
Borrower, in open market transactions, including plans pursuant to Rule 10b5-1
under the Exchange Act and including repurchases via tender offers, accelerated
stock buyback transactions, derivatives, other structured stock buyback
transactions and privately negotiated transactions.

“Significant Acquisition” means any acquisition (including by way of a merger
and whether consummated in a single transaction or a series of related
transactions) for aggregate consideration (including cash and non-cash
consideration, assumed debt and the Borrower’s good faith estimate of the
maximum amount of deferred purchase price) in excess of $100,000,000 that, on a
Pro Forma Basis, would result in an increase in the Leverage Ratio for the most
recent Test Period by 0.25 to 1.00 or more.

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of §1a(47) of the Commodity Exchange
Act.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, issuance of Equity
Interests that increase the Available Amount, or making of any Restricted
Payment that, in any case, by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“Subsequent Maturity Date” has the meaning set forth in Section 2.04(c).

 

55



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G-2 or any other form approved by the Administrative Agent.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment” means an Incremental Term Commitment or a Refinancing Term
Commitment.

“Term Lender” means a Lender with an Incremental Term Commitment, a Refinancing
Term Commitment or an outstanding Term Loan.

“Term Loan” means an Incremental Term Loan or a Refinancing Term Loan.

“Term Maturity Date” means an Incremental Term Maturity Date or a Refinancing
Term Maturity Date.

 

56



--------------------------------------------------------------------------------

“Test Period” means, in respect of any date, the period of four consecutive
fiscal quarters of the Borrower most recently ended on or before such date.

“Total Consideration” means, with respect to any acquisition, the total amount
(but without duplication) of (a) cash paid in connection with such acquisition,
plus (b) Indebtedness payable to the seller or any Affiliate thereof in
connection with such acquisition, plus (c) the amount of Indebtedness assumed in
connection with such acquisition.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions on the Restatement Effective Date.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit under this
Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that is formed or acquired
after the Restatement Effective Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 5.14 and (b) any Subsidiary of an
Unrestricted Subsidiary. As of the Restatement Effective Date, there shall be no
Unrestricted Subsidiaries.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, stockholders’ equity or
cash flows of the Borrower and its consolidated Subsidiaries, such financial
statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Borrower and the Restricted Subsidiaries and
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

57



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 

58



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under the Financial
Accounting Standards Board’s Accounting Standards Codification No. 825,
Financial Instruments, or any successor thereto (including pursuant to the
Accounting Standards Codification), or under any similar accounting standard, to
value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein, and (B) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, and (C) without giving effect to any change to GAAP occurring after the
Original Effective Date as a result of the adoption of any proposals set forth
in the Accounting Standards Update 2016-02, Leases (Topic 842), issued by the
Financial Accounting Standards Board in February 2016, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the Original Effective Date. For purposes of the foregoing, any
change by the Borrower in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.

(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Consolidated EBITDA, the Secured
Leverage Ratio, the Leverage Ratio and the Interest Coverage Ratio (in each
case, except for purposes of the definition of “Applicable Rate”) shall be
calculated with respect to such period and with respect to such Material
Acquisition or Material Disposition on a Pro Forma Basis.

SECTION 1.05 [Reserved].

SECTION 1.06 Exchange Rates; Currency Equivalents.

 

59



--------------------------------------------------------------------------------

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (x) determine the Exchange Rate as of such
Calculation Date with respect to the applicable Designated Foreign Currency and
(y) give notice thereof to the relevant Lenders and the Borrower. The Exchange
Rates so determined shall become effective (i) in the case of the initial
Calculation Date, on the Restatement Effective Date and (ii) in the case of each
subsequent Calculation Date, on the first Business Day immediately following
such Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
any provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between Dollars and any
Designated Foreign Currency.

(b) Solely for purposes of Article II and related definitional provisions to the
extent used therein, the applicable amount of any currency (other than Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent and notified to the applicable Lender and
the Borrower in accordance with this Section. If any basket is exceeded solely
as a result of fluctuations in the applicable Exchange Rate after the last time
such basket was utilized, such basket will not be deemed to have been exceeded
solely as a result of such fluctuations in the applicable Exchange Rate. For
purposes of Article VI hereof, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
Borrower’s annual and quarterly financial statements.

(c) For purposes of Section 6.01, the amount of any Indebtedness denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(d) For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any Liens,
investments, asset sales and Restricted Payments, as applicable, denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate on the date that such Lien is incurred or such investment, asset
sale or Restricted Payment is made, as the case may be.

SECTION 1.07 Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior

 

60



--------------------------------------------------------------------------------

indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans denominated in Dollars or
any Designated Foreign Currency to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Revolving Lender’s Revolving Exposure exceeding such Revolving
Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, (i) each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Borrowing denominated in any
Designated Foreign Currency shall be comprised entirely of Eurocurrency Loans.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.

 

61



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(other than a request for any Borrowing denominated in a Designated Foreign
Currency, which request shall be made in writing (including by electronic
mail)), electronic mail or hand delivery of an executed written Borrowing
Request (a) in the case of a Eurocurrency Borrowing denominated in Dollars, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made
on the Restatement Effective Date, such shorter period of time as may be agreed
by the Administrative Agent), (b) in the case of a Eurocurrency Borrowing
denominated in a Designated Foreign Currency, not later than 1:00 p.m., London
time, four Business Days before the date of the proposed Borrowing, and (c) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the day of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement
denominated in dollars as contemplated by Section 2.04(e) may be given not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing. Each
telephonic or electronic mail Borrowing Request shall be irrevocable and shall
in the case of a telephonic request be confirmed promptly by hand delivery,
electronic mail or facsimile to the Administrative Agent of a written Borrowing
Request. Each such telephonic or written Borrowing Request shall specify the
following information (to the extent applicable, in compliance with
Section 2.02):

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing of a particular Series;

(ii) the currency and the aggregate amount of such Borrowing;

(iii) the requested date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the Borrower to which funds are
to be disbursed or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
the identity of the Issuing Bank that made such LC Disbursement.

 

62



--------------------------------------------------------------------------------

If no election as to the Type of a Borrowing in Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected Dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account or, so long as the Borrower is a joint and several co-applicant
with respect thereto, the account of any Subsidiary, denominated in dollars and
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit,
(i) all provisions of such letter of credit application purporting to grant
liens in favor of the Issuing Bank to secure obligations in respect of such
Letter of Credit shall be disregarded, it being agreed that such obligations
shall be secured to the extent provided in this Agreement and in the Security
Documents, and (ii) in the event of any inconsistency between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the

 

63



--------------------------------------------------------------------------------

Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any such request. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon each issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed $75,000,000 and
(ii) the Aggregate Revolving Exposure will not exceed the Aggregate Revolving
Commitment. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (l) of this Section. Notwithstanding anything to the contrary
contained herein, no Issuing Bank shall be required to issue any Letter of
Credit if, after giving effect thereto, the aggregate amount of outstanding
Letters of Credit issued by it would exceed the amount of its LC Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) unless otherwise consented to
by the Issuing Bank and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to any
right on the part of such Issuing Bank to prevent any such renewal from
occurring that may be contained in such Letter of Credit; and provided further
that if there exist any Incremental Revolving Commitments having a maturity date
later than the Revolving Maturity Date (the “Subsequent Maturity Date”), then,
so long as the aggregate LC Exposure in respect of Letters of Credit expiring
after the Revolving Maturity Date will not exceed the lesser of $10,000,000 and
the aggregate amount of such Incremental Revolving Commitments, the Borrower may
request the issuance of a Letter of Credit that shall expire at or prior to the
close of business on the earlier of (A) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
Business Days prior to the Subsequent Maturity Date. Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the applicable Issuing Bank, expire after the fifth Business Day prior to the
Revolving Maturity Date (or the Subsequent Maturity Date) but on or before the
date that is 90 days after the Revolving Maturity Date (or the Subsequent
Maturity Date), provided that the Borrower hereby agrees that it shall provide
cash collateral in an amount equal to 102% of the LC Exposure in respect of any
such outstanding Letter of Credit to the applicable Issuing Bank at least five
Business Days prior to the Revolving Maturity Date (or Subsequent Maturity Date,
if applicable), which such amount shall be (A) deposited by the Borrower in an
account with and in the name of such Issuing Bank and (B) held by such Issuing
Bank for the satisfaction of the Borrower’s reimbursement obligations in respect
of such Letter of Credit until the expiration of such Letter of Credit. Any
Letter of Credit issued with an expiration date beyond the fifth Business Day
prior to the Revolving Maturity Date (or the Subsequent Maturity Date, as
applicable) shall, to the extent of any undrawn amount remaining thereunder on
the Revolving Maturity Date (or the Subsequent Maturity Date, if applicable),
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Revolving Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below.

 

64



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02.

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, in the
case of an LC Disbursement in an amount of $500,000 or more, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03 that such payment be financed with an ABR Revolving
Borrowing, and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the Borrower fails to reimburse any LC Disbursement by the time
specified above, the Administrative Agent shall notify

 

65



--------------------------------------------------------------------------------

each Revolving Lender of the applicable LC Disbursement and the amount of the
payment then due from the Borrower in respect of the applicable LC Disbursement
and such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the amount then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of an Issuing Bank (as
determined by a court of competent

 

66



--------------------------------------------------------------------------------

jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.10(b) or 2.19. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made as
mutually agreed by the Administrative Agent and the Borrower and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied,

 

67



--------------------------------------------------------------------------------

shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of a Majority in Interest of the
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Aggregate Revolving Exposure would not exceed
the Aggregate Revolving Commitment and no Default shall have occurred and be
continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall specify
the LC Commitment of such Issuing Bank, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all

 

68



--------------------------------------------------------------------------------

expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.05 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time (or in the case of any Loan
denominated in a Designated Foreign Currency, noon, Local Time), to the account
of the Administrative Agent most recently designated by it for such purpose for
Loans denominated in the currency of such Loan by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
applicable Borrowing Request or, in the case of ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
to the Issuing Bank specified by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing for which notice of such Borrowing has been given by the Borrower on
the proposed date of such Borrowing in accordance with Section 2.03, prior to
1:00 p.m., Local Time, on such date) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (A) in the case of Loans

 

69



--------------------------------------------------------------------------------

denominated in dollars, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of Loans denominated in a
Designated Foreign Currency, the rate determined by the Administrative Agent to
be the cost to it of funding such amount (which determination will be conclusive
absent manifest error) and (ii) in the case of the Borrower, the interest rate
applicable to (A) in the case of Loans denominated in Dollars, ABR Loans of the
applicable Class and (B) in the case of Loans denominated in a Designated
Foreign Currency, the interest rate applicable to the subject Loan pursuant to
Section 2.12. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.06 Interest Elections. (a) Each Revolving Borrowing and Incremental
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or as otherwise required by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period specified in the
applicable Borrowing Request or as otherwise required by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type (provided that Eurocurrency Borrowings denominated in a
Designated Foreign Currency may not be converted into ABR Borrowings) or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (other than a request
pursuant to this Section with respect to a Borrowing denominated in a Designated
Foreign Currency, which request shall be made in writing (including by
electronic mail)), electronic mail or hand delivery of an executed written
Interest Election Request by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic or electronic mail Interest Election Request
shall be irrevocable and shall in the case of a telephonic request be confirmed
promptly by hand delivery, electronic mail or facsimile to the Administrative
Agent of a written Interest Election request signed by the Borrower.

(c) Each telephonic or written Interest Election Request shall specify the
following information in compliance with Section 2.02

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

70



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing, and (ii) in
the case of a Eurocurrency Borrowing denominated in a Designated Foreign
Currency, be continued as a Eurocurrency Borrowing for an additional Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, .(i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in Dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Designated Foreign Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration.

SECTION 2.07 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

 

71



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Maturity Date.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

72



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Incremental Term Loans. The Borrower shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Amendment
establishing the Incremental Term Commitments of such Series.

SECTION 2.10 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that (i) the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment (other than as a result of any
revaluation of the Dollar Equivalent of Revolving Loans on any Calculation Date
in accordance with Section 1.06) or (ii) the Aggregate Revolving Exposure
exceeds 105% of the Aggregate Revolving Commitment solely as a result of any
revaluation of the Dollar Equivalent of Revolving Loans on any Calculation Date
in accordance with Section 1.06, the Borrower shall prepay Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.04(i)) in an
aggregate amount equal to such excess.

(c) Prior to any prepayment of Borrowings under this Section, the Borrower shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to paragraph (d) of this Section.

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 together with any additional amounts required pursuant to
Section 2.15.

SECTION 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitment of
such Lender during the period from and including the Restatement

 

73



--------------------------------------------------------------------------------

Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees in respect of the Revolving Commitments
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any such LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. In addition, if, as contemplated by Section 2.04(c), any
Letter of Credit is cash collateralized and remains outstanding after the
Revolving Maturity Date (or Subsequent Maturity Date, as the case may be), the
Borrower will pay a fee (an “LC Fee”) to the Issuing Bank in respect of such
Letter of Credit which shall accrue at the Applicable Rate that would be used to
determine the interest rate applicable to Eurocurrency Revolving Loans (assuming
such Loans were outstanding during such period) on the daily amount of the LC
Exposure attributable to such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Revolving Maturity Date (or Subsequent Maturity Date, as the case
may be) but excluding the date on which such Issuing Bank ceases to have any LC
Exposure in respect of such Letter of Credit. Participation fees, fronting fees
and other fees payable to an Issuing Bank in respect of its Letters of Credit
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees (other than LC Fees) shall be
payable on the date on which the Revolving Commitments terminate and any such
fees, including LC Fees, accruing after the date on which the Revolving
Commitments terminate shall be payable on demand and, in the case of LC Fees and
fronting fees accruing after the Revolving Maturity Date (or Subsequent Maturity
Date, as applicable), on the date on which the relevant Issuing Bank ceases to
have LC Exposure in respect of the Letter of Credit in respect of which such
fees are payable. Any other fees payable to an Issuing

 

74



--------------------------------------------------------------------------------

Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees, LC Fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.12 Interest. (a)The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if (i) any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum (the “Default Rate”) equal to (A) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (B) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section, or (ii) at any time an Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders shall so elect, any principal of or interest on any Loan or any
fee or other amount payable hereunder by the Borrower shall bear interest, after
as well as before judgment, at the Default Rate. Payment or acceptance of the
increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

75



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; or

(ii) the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;

then the Administrative Agent shall give notice (which may be by telephone or
electronic mail) thereof to the Borrower and the Lenders of such Class as
promptly as practicable and, until the Administrative Agent notifies the
Borrower and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Borrowing of such Class to, or continuation of any Borrowing
of such Class as, a Eurocurrency Borrowing shall be ineffective, (B) any
affected Eurocurrency Borrowing that is requested to be continued shall (x) if
denominated in Dollars, be continued as an ABR Borrowing or (y) otherwise, be
repaid on the last day of the then-current Interest Period applicable thereto,
and (C) any Borrowing Request for an affected Eurocurrency Borrowing shall
(x) in the case of a Borrowing denominated in Dollars, be deemed a request for
an ABR Borrowing or (y) in all other cases, be ineffective (and no Lender shall
be obligated to make a Loan on account thereof) and (D) any Borrowing Request
for a Eurocurrency Borrowing of such Class shall be treated as a request for an
ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction

 

76



--------------------------------------------------------------------------------

over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate unless agreed to by all Lenders in
accordance with Section 9.02); provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within ten days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.13(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective and (y) if
any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan), to increase the cost to such
Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Recipient

 

77



--------------------------------------------------------------------------------

hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section in
respect of any Change in Law described in the proviso to the definition of the
term “Change in Law” if it shall not be the general policy or practice of such
Lender to demand such compensation in similar circumstances from
similarly-situated borrowers (it being understood that this paragraph (e) shall
not (i) require any Lender to breach any confidentiality agreement or to
disclose any information otherwise required to be held in confidence by it or
(ii) limit the discretion of any Lender to waive the right to demand such
compensation in any given case).

 

78



--------------------------------------------------------------------------------

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or pursuant to Section 2.20(e), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender delivered to the Borrower and setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16 Taxes. (a)Withholding of Taxes; Gross-Up. Each payment by a Loan
Party under this Agreement or any other Loan Document, whether to the
Administrative Agent, any Lender or Issuing Bank or any other Person to which
any such payment is owed (each of the foregoing being referred to as a
“Recipient”), shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

79



--------------------------------------------------------------------------------

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority pursuant to this Agreement, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement (including amounts paid or payable under this
paragraph) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
paragraph shall be paid within 20 days after the Recipient delivers to any Loan
Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
(including any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth

 

80



--------------------------------------------------------------------------------

in clauses (A) through (E) of paragraph (f)(ii) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.16(f). If any form or certification previously delivered pursuant to
this Section 2.16(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify the Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so. Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that it is not legally
able to deliver.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN or
W-8BEN-E and (2) a certificate substantially in the form of Exhibit I-1, Exhibit
I-2, Exhibit I-3 or Exhibit I-4 (each, a “U.S. Tax Certificate”), as applicable,
to the effect that such Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (z) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code;

 

81



--------------------------------------------------------------------------------

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax, together with such supplementary
documentation as shall be necessary to enable the Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(f)(iii), the term “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Recipient, shall repay to such Recipient the amount
paid to such Recipient pursuant to the prior sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this

 

82



--------------------------------------------------------------------------------

paragraph, in no event will any Recipient be required to pay any amount to any
indemnifying party pursuant to this paragraph if such payment would place such
Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Sections 2.16(e) and 2.16(f), the term
“Lender” shall include each Issuing Bank.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrower shall make each payment required to be made by it hereunder or under
any other Loan Document prior to the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 12:00 noon, New York City time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Loans at different
times as a result of Extension Permitted Amendments effected under
Section 2.21), each Lender agrees that if it shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion

 

83



--------------------------------------------------------------------------------

shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements to any Person that is an Eligible Assignee (as such term is
defined from time to time). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(d), 2.04(f), 2.05(b), 2.17(c), 2.17(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of

 

84



--------------------------------------------------------------------------------

the Borrower) use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has declined to
become an Extending Lender in connection with an Extension Offer made to it
pursuant to Section 2.21, or (v) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or, in
circumstances where Section 9.02 does not require the consent of the Required
Lenders, a Majority in Interest of the Lenders of the affected Class) shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, of each Issuing Bank), which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent (including by becoming an Extending Lender), the assignee
shall have given such consent and, as a result of such assignment and delegation
and any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an

 

85



--------------------------------------------------------------------------------

assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (with the term “Applicable Percentage” meaning, with
respect to any Lender for purposes of reallocations to be made pursuant to this
paragraph (c), the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated disregarding the Revolving Commitments of the Defaulting Lenders at
such time) but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all Non-Defaulting Lenders’ Revolving Commitments; provided that no
reallocation under this clause (i) shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(i)
for so long as such LC Exposure is outstanding;

 

86



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(a) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Revolving Commitments of
the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.19(c), and participating interests in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) any Issuing Bank has a good faith belief
that any Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Revolving Lender satisfactory to such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall

 

87



--------------------------------------------------------------------------------

determine may be necessary in order for such Revolving Lender to hold such
Revolving Loans in accordance with its Applicable Percentage; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Revolving Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Revolving Lender’s having been a Defaulting
Lender.

SECTION 2.20 Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments, (ii) prior to the Latest Maturity Date, the establishment of
Incremental Term Commitments, and (iii) prior to the Latest Maturity Date, the
incurrence of Incremental Equivalent Debt (together with Incremental Term Loans
and Incremental Revolving Commitments and Incremental Revolving Loans made
thereunder, “Incremental Extensions of Credit”), in an aggregate amount for all
such Incremental Credit Extensions not in excess of the greater of (A) the
Incremental Fixed Amount, plus (B) such additional amount as would not cause the
Secured Leverage Ratio, computed on a Pro Forma Basis, after giving effect to
such Incremental Facility or issuance of Incremental Equivalent Debt and the use
of proceeds thereof, as of the last day of the Test Period most recently ended
prior to the effective date of the relevant Incremental Facility Amendment or
issuance of Incremental Equivalent Debt in respect of which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, prior to the
delivery of any such financial statements, as of the last day of the most recent
Test Period contained in the financial statements referred to in Section 3.04),
to exceed, 2.75 to 1.00 (it being understood and agreed that, if the applicable
incurrence test in clause (B) is satisfied on a Pro Forma Basis after giving
effect to any Incremental Extension of Credit, such Incremental Extension of
Credit may be incurred under clause (B) regardless of whether there is capacity
under clause (A)); provided that for purposes of such pro forma calculation,
(x) for purposes of clause (B), if the proceeds of the relevant Incremental
Extension of Credit will be applied to finance a Permitted Acquisition or the
irrevocable redemption or repayment of Indebtedness, compliance with the Secured
Leverage Ratio on a Pro Forma Basis will, at the option of the Borrower, be
determined as of the date on which the binding agreement for such Permitted
Acquisition is entered into or the date of irrevocable notice of redemption or
repayment, as applicable, (y) the Revolving Commitments (including, if
applicable, any Incremental Revolving Commitments that would become effective in
connection with the requested Incremental Facility) and other Incremental Credit
Extensions shall be assumed to be fully funded and (z) all such Incremental
Equivalent Debt constitutes Consolidated Total Secured Debt. Each Class of
Incremental Term Loans and Incremental Revolving Commitments and shall be in an
integral multiple of $5,000,000 and be in an aggregate principal amount that is
not less than $50,000,000; provided that such amount may be less than
$50,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Extensions of Credit set forth above.

 

88



--------------------------------------------------------------------------------

(b) The effectiveness of each Incremental Facility Amendment will be subject to
the conditions that (i) at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment or the incurrence of such
Incremental Equivalent Debt, no Default or Event of Default has occurred and is
continuing or shall result therefrom (provided that in the event the proceeds of
any Incremental Extensions of Credit are used to finance any Permitted
Acquisition or other Investment permitted hereunder, such condition precedent
set forth in this clause (i) may be waived or limited as agreed between the
Borrower and the Lenders providing such Incremental Extension of Credit, without
the consent of any other Lenders), (ii) the representations and warranties of
the Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents would be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of, and immediately after giving effect to, the incurrence of
such Incremental Extension of Credit (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any Permitted
Acquisition or other Investment permitted hereunder, such condition precedent
set forth in this clause (ii) may be limited to (x) customary specified
representations and warranties with respect to the Borrower and its Restricted
Subsidiaries and (y) customary specified acquisition agreement representations
with respect to the Person to be acquired), (iii) after giving effect to such
Incremental Extension of Credit and the application of the proceeds therefrom
(and assuming that the full amount of such Incremental Extension of Credit shall
have been funded on such date), the Borrower shall be in compliance on a Pro
Forma Basis with the covenants contained in Sections 6.12 and 6.13 recomputed as
of the last day of the most recently ended Test Period of the Borrower in
respect of which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the delivery of any such financial
statements, as of the last day of the most recent Test Period contained in the
financial statements referred to in Section 3.04) (provided that in the event
the proceeds of any Incremental Extension of Credit are used to finance any
Permitted Acquisition or the irrevocable redemption or repayment of
Indebtedness, such condition precedent set forth in this clause (iii) shall be
required to be satisfied, at the Borrower’s election, as of the date on which
the binding agreement for such Permitted Acquisition is entered into or the
irrevocable redemption or repayment of Indebtedness, rather than the date of
effectiveness, of the applicable Incremental Extension of Credit; provided,
further, that if the Borrower has made the election to measure such compliance
on the date on which such a binding agreement for such Permitted Acquisition is
entered into or the date of irrevocable notice of redemption or repayment, as
applicable, then in connection with the calculation of any financial ratio with
respect to any covenant set forth in Article VI or in connection with the
designation of an Unrestricted Subsidiary pursuant to Section 5.14, in each case
on or following such date and prior to the date on which such acquisition is
consummated or the related binding agreement is terminated or such redemption or
repayment is made, such financial ratio shall be calculated on a Pro Forma Basis
assuming such acquisition, repayment or redemption and any other pro forma
events in connection therewith (including the incurrence of Indebtedness and
such Incremental Extension of Credit) have been consummated, except to the
extent such calculation would result in a lower Leverage Ratio or a higher
Interest Coverage Ratio than would apply if such calculation was made without
giving effect to such acquisition, the irrevocable redemption or repayment of
Indebtedness and other pro forma events in connection therewith or the
incurrence of Indebtedness or any Incremental Extension of Credit on a Pro Forma
Basis) and (iv) the Borrower shall have delivered a certificate of a Financial
Officer to the effect

 

89



--------------------------------------------------------------------------------

set forth in clauses (i), (ii) and (iii) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) of paragraph
(a) of this Section and clause (iii) above, (iv), upon the effectiveness of any
Incremental Facility, all fees and expenses and cost reimbursements owing in
respect of such Incremental Facility to the Administrative Agent and the
Incremental Lenders with respect to such Incremental Facility shall have been
paid and (v), upon the effectiveness of any Incremental Facility, the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as required by the relevant Incremental Facility Amendment and
generally consistent with those delivered on the Original Effective Date under
Section 4.01 of the Existing Credit Agreement other than changes to such legal
opinions resulting from a Change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent.

(c) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Revolving Loans and other extensions of credit
made thereunder; provided that (i) any Incremental Revolving Commitments (and
any Incremental Revolving Loans made thereunder) shall not have (x) a final
maturity date earlier than (but may have a maturity date later than) the
Revolving Maturity Date or (y) a weighted average life to maturity that is
shorter than the remaining weighed average life to maturity of the then
remaining Revolving Commitments, (ii) there shall be no mandatory reduction of
any Incremental Revolving Commitments prior to the Revolving Maturity Date,
(iii) the up-front fees applicable to any Incremental Revolving Facility shall
be as determined by the Borrower and the Incremental Revolving Lenders providing
such Incremental Facility and (iv) one or more additional financial maintenance
covenants may be added to this Agreement for the benefit of any Incremental
Revolving Commitment so long as such financial maintenance covenants are for the
benefit of all other Lenders in respect of all Loans and Commitments outstanding
at the time that the applicable Incremental Revolving Commitment becomes
effective. The terms and conditions of any Incremental Term Facility and the
Incremental Term Loans to be made thereunder shall be on terms and conditions
that are either (A) substantially identical to the terms and conditions of this
Agreement or (B) reasonably satisfactory to the Administrative Agent (except to
the extent applicable only to periods after the Latest Maturity Date) and shall
be set forth in the applicable Incremental Facility Amendment, except as
otherwise set forth herein; provided that (i) pricing (including the up-front
fees and interest rates), maturity, amortization schedule and mandatory
prepayment provisions, and any provisions relating to “disqualified lenders”
applicable to any Incremental Term Facility and Incremental Term Loans shall be
determined by the Borrower and the Incremental Term Lenders providing the
relevant Incremental Term Commitments, (ii) the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Revolving Commitments and of any
then-outstanding Classes of Term Loans, and (iii) no Incremental Term Loan
Maturity Date shall be earlier than the Latest Maturity Date at the time of
incurrence of such Incremental Term Facility. Notwithstanding the foregoing, the
terms and conditions applicable to an Incremental Facility may (i) exclude a
financial maintenance covenant to the extent agreed between the Borrower and the
Lenders providing such Incremental Facility or (ii) include additional or
different financial or other covenants or other

 

90



--------------------------------------------------------------------------------

provisions that are agreed between the Borrower and the Lenders providing such
Incremental Facility which are applicable only during periods after the Latest
Maturity Date that is in effect on the date of effectiveness of such Incremental
Facility Amendment or, in the case of additional covenants, are made to apply in
respect of and for the benefit of each other Class of Commitments or Loans
hereunder. Notwithstanding anything to the contrary herein, each Incremental
Facility and all extensions of credit thereunder shall be secured by the
Collateral on a pari passu basis with the other Loan Document Obligations.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Extension of
Credit. Any additional bank, financial institution, existing Lender or other
Person that elects to extend commitments in respect of any Incremental Facility
shall be reasonably satisfactory to the Borrower and, in the case of any
Incremental Revolving Commitments, the Administrative Agent and each Issuing
Bank (such approval not to be unreasonably withheld). Each Incremental Facility
will be implemented pursuant to an Incremental Facility Amendment that will
constitute an amendment to this Agreement and, as appropriate, the other Loan
Documents, which shall be executed by the Borrower, each Incremental Lender
party thereto and the Administrative Agent (but will not require the consent of
any other Lenders). No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Commitments in respect of any
Incremental Facility will become Commitments (or in the case of any Incremental
Revolving Commitment to be provided by an existing Revolving Lender, an increase
in such Lender’s Revolving Commitment) under this Agreement upon the
effectiveness of such Incremental Facility Amendment. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement or to any other Loan Document as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including to provide for voting provisions
applicable to the Incremental Lenders comparable to the provisions of
Section 9.02(b)).

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment. Any assignment
pursuant to this paragraph (e) by an existing Revolving Lender of any portion of
a Eurocurrency Revolving Loan will be treated as a prepayment of such assigned
portion and shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.15 if the date of the effectiveness of the related
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.

 

91



--------------------------------------------------------------------------------

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Amendment, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Amendment.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments or
Incremental Equivalent Debt, in each case advising the Lenders of the details
thereof and, in the case of effectiveness of any Incremental Revolving
Commitments, of the Applicable Percentages of the Revolving Lenders after giving
effect thereto and of the assignments required to be made pursuant to
Section 2.20(e).

SECTION 2.21 Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (or, in the case of the
representations and warranties qualified as to materiality, in all respects) on
and as of such earlier date, and (iii) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as required by the
relevant Extension Agreement and generally consistent with those delivered on
the Original Effective Date under Section 4.01 of the Existing Credit Agreement
other than changes to such legal opinions resulting from a Change in Law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Extension Agreement.

 

92



--------------------------------------------------------------------------------

Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Extension Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank, (i) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit as
between the commitments of such new “Class” and the remaining Revolving
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Commitments and (ii) the Revolving
Availability Period and the Revolving Maturity Date, as such terms are used in
reference to Letters of Credit, may not be extended without the prior written
consent of each Issuing Bank.

SECTION 2.22 Refinancing Facilities.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment of Refinancing Term Loan
Indebtedness or Refinancing Revolving Commitments (provided that at no time
shall there be more than a total of four Classes of revolving credit commitments
outstanding hereunder). Each such notice shall specify the date (each, a
“Refinancing Closing Date”) on which the Borrower proposes that such Refinancing
Term Loan Indebtedness shall be made or on which such Refinancing Revolving
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent. Such notice shall set forth, with respect to any
Refinancing Term Loan Indebtedness established thereby in the form of
Refinancing Term Loans or with respect to any Refinancing Revolving Commitments
(and the Refinancing Revolving Loans of the same Class), to the extent
applicable, the following terms thereof: (A) the designation of such Refinancing
Term Loans or Refinancing Revolving Commitments and Refinancing Revolving Loans,
as applicable, as a new “Class” for purposes hereof, (B) the stated termination
and maturity dates applicable to the Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class, (C) in the case of Refinancing Term Loans, amortization applicable
thereto and the effect thereon of any prepayment of such Refinancing Term Loans,
(D) the interest rate or rates applicable to the Refinancing Term Loans or
Refinancing Revolving Loans, as applicable, of such Class, (E) the fees
applicable to the Refinancing Term Loans or Refinancing Revolving Commitments
and Refinancing Revolving Loans, as applicable, of such Class, (F) in the case
of Refinancing Term Loans, any original issue discount applicable thereto,
(G) the initial Interest Period or Interest Periods applicable to Refinancing
Term Loans or Refinancing Revolving Loans, as applicable, of such Class, (H) any
voluntary or mandatory commitment reduction or prepayment requirements
applicable to Refinancing Term Loans or Refinancing Revolving Commitments and
Refinancing Revolving Loans, as applicable, of such Class (which prepayment
requirements, in the case of any Refinancing Term Loans, may provide that such
Refinancing Term Loans may participate in any mandatory prepayment on a pro rata
basis with any Class of existing Term Loans, but may not provide for prepayment

 

93



--------------------------------------------------------------------------------

requirements that are materially more favorable (as determined by the Borrower
in good faith) to the Lenders holding such Refinancing Term Loans than to the
Lenders holding such Class of Term Loans) and any restrictions on the voluntary
or mandatory reductions or prepayments of Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class and (I) any financial maintenance covenant with which the Borrower shall
be required to comply (provided that any such financial maintenance covenant for
the benefit of any Class of Refinancing Lenders shall also be for the benefit of
all other Lenders in respect of all Loans and Commitments outstanding at the
time that the applicable Refinancing Facility Agreement becomes effective).

(b) The Refinancing Commitments will be effected pursuant to one or more
Refinancing Facility Agreements, which shall be consistent with the provisions
set forth in clause (a) above, executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, and the Administrative
Agent; provided that no Refinancing Commitments shall become effective unless:

(i) no Event of Default shall have occurred and be continuing on the Refinancing
Closing Date;

(ii) on the Refinancing Closing Date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respect (or, in the case of
the representations and warranties qualified as to materiality, in all respects)
on and as of such earlier date;

(iii) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as required by the relevant Refinancing Facility Agreement
and generally consistent with those delivered on the Original Effective Date
under Section 4.01 of the Existing Credit Agreement other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent;

(iv) each Refinancing Revolving Lender and each Refinancing Term Lender shall be
an Eligible Assignee and, if not already a Revolving Lender, each Refinancing
Revolving Lender (A) shall be reasonably acceptable to the Administrative Agent
(such acceptance not to be unreasonably withheld) and (B) shall be approved by
each Issuing Bank (such approval not to be unreasonably withheld;

(v) substantially concurrently with the incurrence of any Refinancing Term Loan
Indebtedness, the Borrower shall repay or prepay then outstanding Incremental
Term Loans of the Class or Classes being refinanced (together with any accrued
but unpaid interest thereon and any prepayment premium with respect thereto) in
an aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness; and

 

94



--------------------------------------------------------------------------------

(vi) substantially concurrently with the effectiveness of any Refinancing
Revolving Commitments, the Borrower shall reduce then outstanding Revolving
Commitments in an aggregate amount equal to the aggregate amount of such
Refinancing Revolving Commitments and shall make any prepayments of the
outstanding Revolving Loans required pursuant to Section 2.10 in connection with
such reduction, and any such reduction of the Revolving Commitments shall be
made ratably among the Revolving Lenders in accordance with their individual
Revolving Commitments.

(c) Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness or the
Refinancing Revolving Commitments may elect or decline, in its sole discretion,
to provide any Refinancing Term Loan Indebtedness or Refinancing Revolving
Commitments, as the case may be.

(d) Each Refinancing Facility Agreement shall be binding on the Lenders, the
Loan Parties and the other parties hereto and may effect amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
provisions of this Section, including any amendments necessary to treat such
Refinancing Term Loans or Refinancing Revolving Commitments (and the Refinancing
Revolving Loans of the same Class) as a new “Class” of commitments or loans
hereunder. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on the date hereof, on the
Restatement Effective Date and on each other date on which representations and
warranties are made or deemed made hereunder that:

SECTION 3.01 Organization; Powers. The Borrower and each Restricted Subsidiary
is duly organized, validly existing and (to the extent the concept is applicable
in such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted (except in the case of Non-Significant Subsidiaries, for failures
to comply with the foregoing that, individually and in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

 

95



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with or any other action by any Governmental Authority, except (i) such as have
been or substantially contemporaneously with the initial effectiveness of this
Agreement on the Restatement Effective Date will be obtained or made and are (or
will so be) in full force and effect and (ii) filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any Requirements of Law,
(c) will not violate the charter, by-laws or other organizational documents of
the Borrower or any Restricted Subsidiary that is not a Non-Significant
Subsidiary, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture or other material agreement or
material instrument binding upon the Borrower or any Subsidiary or any of their
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder, in each case other than
under agreements governing Indebtedness, including the Existing Credit Facility,
that will be repaid on the Restatement Effective Date and (e) except for Liens
created under the Loan Documents, will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Restricted Subsidiary.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) consolidated balance sheets of the
Borrower as at March 31, 2017, March 31, 2016, and March 31, 2015, and related
statements of operations, comprehensive income, stockholders’ equity and cash
flows of the Borrower for the fiscal years ended at March 31, 2017, March 31,
2016, and March 31, 2015, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent registered public accounting firm and
(ii) unaudited consolidated balance sheets of the Borrower as at June 30, 2017
and September 30, 2017 and related statements of operations, comprehensive
income, stockholders’ equity and cash flows of the Borrower for the fiscal
quarters and the then elapsed portion of the fiscal year ended at June 30, 2017
and September 30, 2017. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject in the case of the financial statements
referred to in clause (ii) to changes resulting from normal year-end audit
adjustments and the absence of footnotes.

 

96



--------------------------------------------------------------------------------

(b) [Reserved.]

(c) Since March 31, 2017, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, operations, performance or condition (financial
or otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a)The Borrower and each Restricted Subsidiary has good
title to, or valid leasehold interests in, all its property material to its
business (including the Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
patents, trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property that is
necessary for the conduct of its business as currently conducted, and proposed
to be conducted, and without conflict with the rights of any other Person,
except to the extent any such conflict, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Borrower and the Restricted Subsidiaries, no patents,
trademarks, copyrights, licenses, technology, software, domain names, or other
Intellectual Property used by the Borrower or any Restricted Subsidiary in the
operation of its business as currently conducted infringes upon the Intellectual
Property rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Except for the Disclosed Matters, no claim or
litigation regarding any patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases or other Intellectual
Property owned, leased or licensed by the Borrower or any Restricted Subsidiary
is pending against, or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened in writing against, the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect. As of the Restatement Effective Date,
each patent, trademark, copyright, license, technology, software, domain name,
or other Intellectual Property that, individually or in the aggregate, is
material to the business of the Borrower and the Restricted Subsidiaries is
owned or licensed or otherwise permitted to be used, as the case may be, by the
Borrower or a Restricted Subsidiary.

SECTION 3.06 Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against the Borrower or any Restricted
Subsidiary or, to the knowledge of the Borrower or any such Restricted
Subsidiary based on written notice received by it, threatened against or
affecting the Borrower or any such Restricted Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

 

97



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, none of the Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law, applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to comply with any
such laws, orders, indentures, agreements or other instruments, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09 Taxes. The Borrower and each Restricted Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except where (a)(i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP with respect thereto or (b) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10 Employee Benefit Plans; Labor Matters. (a) The Borrower, each of
its ERISA Affiliates, each Restricted Subsidiary, and each Plan is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder, except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
ERISA Events have occurred or are reasonably expected to occur that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, individually or in the aggregate, as of the last annual
valuation date applicable thereto, exceed the fair market value of the assets of
such Plan or of all underfunded Plans (as applicable) by an amount that, if
required to be paid as of such date by the Borrower or its ERISA Affiliates,
would reasonably be expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

(b) As of the Restatement Effective Date, there are no strikes or lockouts
against or affecting the Borrower or any Restricted Subsidiary pending or, to
their knowledge, threatened. The hours worked by and payments made to employees
of the Borrower and the Restricted Subsidiaries are not in violation in any
material respect or in respect of any material amount under the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters. All material payments due from the Borrower or any
Restricted Subsidiary, or for which any claim may be made against the Borrower
or any Restricted Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Borrower or such Restricted Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any Restricted Subsidiary is bound.

(c) None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA).

SECTION 3.11 Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a) Schedule 3.11A sets forth, as of the Restatement Effective Date, the name
and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Restricted Subsidiary in, (i) each
Subsidiary and (ii) each joint venture in which the Borrower or any Restricted
Subsidiary owns any Equity Interests, and identifies each Designated Subsidiary,
each Material Subsidiary, each Material Foreign Subsidiary, each Material
Foreign Subsidiary Local Pledgee and each Excluded Subsidiary. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and, as applicable, non-assessable. Except as set forth on
Schedule 3.11A, as of the Restatement Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any of the
Borrower or any Restricted Subsidiary is a party requiring, and there are no
Equity Interests in any Restricted Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by such Restricted Subsidiary
of any additional Equity Interests or other securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in such Restricted Subsidiary.

(b) Schedule 3.11B sets forth, as of the Restatement Effective Date, all
outstanding Disqualified Equity Interests, if any, in the Borrower or any
Restricted Subsidiary, including the number, date of issuance and the record
holder of such Disqualified Equity Interests.

SECTION 3.12 Solvency. Immediately after the consummation of the Transactions to
occur on the Restatement Effective Date, and giving effect to the rights of
subrogation and contribution under the Collateral Agreement, (a) the fair value
of the assets of the Borrower and the Restricted Subsidiaries, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries,

 

99



--------------------------------------------------------------------------------

taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Borrower and the Restricted Subsidiaries, taken as a whole,
will not have unreasonably small capital with which to conduct the business in
which they are engaged, as such business is conducted at the time of and is
proposed to be conducted following the Restatement Effective Date. For purposes
of this Section, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.

SECTION 3.13 Disclosure. Neither the Confidential Information Memorandum nor any
of the reports, financial statements, certificates or other information
furnished in writing or formally presented by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains or will contain, when furnished, any material misstatement of
fact or omits or will omit, when furnished, to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that (a) with respect to forecasts or
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and, if such
forecasts or projected financial information was furnished prior to the
Restatement Effective Date, as of the Restatement Effective Date (it being
understood that (i) such forecasts and projections are subject to significant
uncertainties and contingencies, (ii) no assurance can be given that any
particular projection or forecast will be realized, (iii) whether or not such
projections or forecasts are in fact achieved will depend upon future events,
some of which are not within the control of the Borrower and (iv) actual results
may vary from such projections and forecasts, and such variances may be
material) and (b) no representation is made with respect to general economic or
industry data.

SECTION 3.14 Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, creates in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is or was delivered to
the Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute or did constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior to the rights of any other Person, and (ii) when financing statements
in appropriate form were or are filed in the applicable filing offices, the
security interest created under the Collateral Agreement constituted or will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except to the
extent permitted by this Agreement in respect of rights secured by Liens
permitted under Section 6.02.

 

100



--------------------------------------------------------------------------------

(b) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement did constitute or will constitute a fully perfected security interest
in all right, title and interest of the Loan Parties in the Intellectual
Property in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior in right to any other Person
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in Intellectual Property acquired by the Loan
Parties after the Original Effective Date).

(c) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

SECTION 3.15 Federal Reserve Regulations. None of the Borrower or any Subsidiary
is engaged principally, or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets of
the Borrower and the Subsidiaries subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement or any other Loan
Document will at any time be represented by margin stock.

SECTION 3.16 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and, to the knowledge of the Borrower, agents with Anti-Corruption
Laws and

 

101



--------------------------------------------------------------------------------

applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.17 Insurance. Schedule 3.17 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the other Loan Parties as of the
Restatement Effective Date.

SECTION 3.18 EEA Financial Institutions. None of the Loan Parties is an EEA
Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01 [Reserved].

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing), and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) on and as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Borrower shall make a Borrowing Request in accordance with Section 2.03
or request a Letter of Credit in accordance with Section 2.04 hereto.

 

102



--------------------------------------------------------------------------------

On the date of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing) or the issuance, amendment, renewal or extension of any
Letter of Credit, the Borrower shall be deemed to have represented and warranted
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied and that, after giving effect to such Borrowing, or such
issuance, amendment, renewal or extension of a Letter of Credit, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01 or 2.04(b).

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated or shall have
been backstopped or cash collateralized (in each case, in a manner reasonably
satisfactory to the relevant Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, which shall furnish to each Lender and
Issuing Bank:

(a) within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, comprehensive income, stockholders’ equity
and cash flows as of the end of and for such fiscal year, setting forth in each
case in comparative form the figures for the prior fiscal year, all audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception (except as a
result of a maturity date in respect of any Term Loans or Revolving Commitments
or Revolving Loans) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP
and accompanied by a narrative report describing the financial position, results
of operations and cash flows of the Borrower and the consolidated Subsidiaries;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, so long as the Borrower shall be subject
to periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related consolidated statements of
operations, comprehensive income and cash flows as of the end

 

103



--------------------------------------------------------------------------------

of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year, all in reasonable detail, certified by a Financial
Officer of the Borrower as presenting fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) not later than the fifth Business Day following the date of delivery of
financial statements under clause (a) or (b) above, (1) a completed Compliance
Certificate signed by a Financial Officer of the Borrower, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations, (A) demonstrating
compliance with Section 6.12 and Section 6.13 and computing each of the Leverage
Ratio and the Available Amount as of the last day of the fiscal period covered
by such financial statements and (B) at any time when the aggregate Consolidated
EBITDA of the Unrestricted Subsidiaries for the four fiscal quarter period of
the Borrower most recently ended exceeds 5% of the Consolidated EBITDA of the
Borrower and the Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended, of the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower ended on the
last day of the fiscal quarter covered by financial statements delivered for
such period, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Borrower most recently theretofore delivered under clause (a) or (b) above (or,
prior to the first such delivery, referred to in Section 3.04) and, if any such
change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate, (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided, (v) in the case of any delivery of
financial statements under clause (a) above in respect of fiscal years ending on
or after March 31, 2019 setting forth a reasonably detailed calculation of
Excess Cash Flow for the applicable fiscal year, (vi) in the case of any
delivery of financial statements under clause (a) above, setting forth
reasonably detailed calculations as of the last day of the fiscal year covered
by such financial statements with respect to which Subsidiaries are Material
Subsidiaries, Material Foreign Subsidiaries and Material Foreign Subsidiary
Local Pledgees based on the information contained in such financial statements
and identifying each Subsidiary, if any, that has automatically been designated
a Material Subsidiary in order to satisfy the condition set forth in the
definition of the term “Material Subsidiary” and (vii) identifying, as of the
last day of the most recent fiscal quarter covered by such financial statements,
each Person that has become a Subsidiary during such fiscal quarter and
specifying whether that Subsidiary is an Excluded Subsidiary; and (2) at any
time when the aggregate Consolidated EBITDA of the Unrestricted Subsidiaries for
the four fiscal quarter period of the Borrower most recently ended exceeds 5% of
the Consolidated EBITDA of the Borrower and the Subsidiaries for the four fiscal
quarter period of the Borrower most recently ended, (A) in connection with any
delivery of financial statements under clause (a) above, within the time period
required in clause (a) of this Section 5.01, a completed Unrestricted Subsidiary
Reconciliation Statement signed by

 

104



--------------------------------------------------------------------------------

a Financial Officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted Subsidiaries and reflects no other
adjustment from the related GAAP financial statement (except as otherwise
disclosed in such reconciliation statement) and (B) in connection with any
delivery of financial statements under clause (b) above, within the time period
required in clause (b) of this Section 5.01, a certificate signed by a Financial
Officer of the Borrower stating the aggregate amount of EBITDA of the
Unrestricted Subsidiaries, determined on the same basis for the Unrestricted
Subsidiaries as Consolidated EBITDA is determined for the Borrower and the
Restricted Subsidiaries, and setting forth a reasonably detailed calculation
thereof;

(d) concurrently with each delivery of financial statements under clause
(a) above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget);

(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan as of the date that the Administrative Agent
or a Lender makes a request for such documents from the Borrower, the Borrower
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof;

(f) promptly after any request therefor, such other non-privileged information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, or with the USA
PATRIOT Act, as the Administrative Agent or any Lender may reasonably request;
and

(g) at any time when the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended exceeds 10% of the Consolidated EBITDA of the Borrower and the
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended, within the time period required in clause (a) or (b) of this
Section 5.01, as applicable, the Borrower shall provide to the Administrative
Agent for distribution to the Lenders a certificate of a Financial Officer
specifying (i) the Consolidated Net Tangible Assets, the Consolidated Net Income
and the Consolidated EBITDA of the Borrower and the Restricted Subsidiaries and
(ii) the Consolidated Net Tangible Assets, the Consolidated Net Income and the
Consolidated EBITDA of the Unrestricted Subsidiaries (in the aggregate for all
such Unrestricted Subsidiaries).

 

105



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. For the avoidance of doubt, the
management discussion and analysis contained in any Form 10-Q or Form 10-K filed
by the Borrower will satisfy the requirement to provide a narrative report
describing the financial position, results of operations and cash flows of the
Borrower and the consolidated Subsidiaries.

At the request of the Administrative Agent or the Required Lenders, the Borrower
will hold quarterly conference calls for the Lenders to discuss financial
information for the previous quarter. The conference call shall be held at a
time mutually agreed with the Administrative Agent that is promptly following
delivery of the financial statements required under Sections 5.01(a) and
5.01(b). The requirements of this paragraph shall be satisfied by the Borrower
providing the Administrative Agent with reasonable advance notice of, and access
for the Lenders to, the quarterly earnings call with the holders of the
Borrower’s Equity Interests.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which will furnish to each Issuing Bank and each Lender,
prompt written notice, after obtaining knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower, affecting the
Borrower or any Restricted Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by the
Borrower to the Administrative Agent, that in each case would reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

106



--------------------------------------------------------------------------------

SECTION 5.03 Additional Subsidiaries. (a) If any Material Subsidiary, Material
Foreign Subsidiary or Material Foreign Subsidiary Local Pledgee is formed or
acquired after the Restatement Effective Date, or if any then existing
Subsidiary becomes a Material Subsidiary, Material Foreign Subsidiary or
Material Foreign Subsidiary Local Pledgee after the Restatement Effective Date,
the Borrower will, as promptly as practicable, and in any event within 30 days
(or, in the case of any such acquired Material Subsidiary, Material Foreign
Subsidiary or Material Foreign Subsidiary Local Pledgee, 60 days, or, in any
case, such longer period as the Administrative Agent may agree to in writing),
notify the Administrative Agent thereof and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Designated Subsidiary) and with respect to any Equity Interests of such Material
Subsidiary, Material Foreign Subsidiary or Material Foreign Subsidiary Local
Pledgee owned by any Designated Subsidiary.

(b) The Borrower may designate any Restricted Subsidiary that is neither a CFC
nor otherwise a Designated Subsidiary as a Designated Subsidiary; provided that
the Collateral and Guarantee Requirement shall have been satisfied with respect
to such Subsidiary as if such Subsidiary is a Person that becomes a Designated
Subsidiary after the Restatement Effective Date.

SECTION 5.04 Information Regarding Collateral. (a)Without limiting the effect of
Section 9.14, the Borrower will furnish to the Administrative Agent prompt (and
in any event within 20 Business Days of the occurrence thereof) written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.

(b) Without limiting the effect of Section 9.14, at the time of delivery of
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Administrative Agent a completed Supplemental Perfection Certificate, signed
by a Financial Officer of the Borrower, (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating any
changes in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section (or, prior to the first delivery
of a Supplemental Perfection Certificate, from the Perfection Certificate
delivered on the Restatement Effective Date) or (ii) certifying that there has
been no change in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section (or, prior to the first delivery
of a Supplemental Perfection Certificate, from the Perfection Certificate
delivered on the Restatement Effective Date).

 

107



--------------------------------------------------------------------------------

SECTION 5.05 Existence; Conduct of Business. (a) The Borrower and each
Restricted Subsidiary will do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and exercise commercially reasonable efforts to preserve, renew and
keep in full force and effect those licenses, permits, privileges, and
franchises (other than Intellectual Property) that are material to the conduct
of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05. The Borrower and the Restricted
Subsidiaries will exercise commercially reasonable efforts in accordance with
industry standard practices to preserve, renew and keep in full force and effect
their Intellectual Property licenses and rights, and their patents, copyrights,
trademarks and trade names, in each case material to the conduct of their
business, except where the failure to take such actions, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any Disposition permitted
by Section 6.05.

(b) The Borrower and each Restricted Subsidiary will (i) protect the secrecy and
confidentiality of the material confidential information and trade secrets of
the Borrower or such Restricted Subsidiary by having and maintaining a policy
requiring employees, consultants, licensees, vendors and contractors which
obtain or are likely to obtain material confidential information or trade
secrets to execute confidentiality agreements, (ii) take all actions reasonably
necessary in accordance with industry standard practices to ensure that trade
secrets of the Borrower or such Restricted Subsidiary do not fall into the
public domain and (iii) protect the secrecy and confidentiality of the source
code of computer software programs and applications owned or licensed out by the
Borrower or such Restricted Subsidiary by having and enforcing a policy
requiring licensees of such source code (including licensees under any source
code escrow agreement) to enter into agreements with use and nondisclosure
restrictions, except with respect to any of the foregoing where the failure to
take any such action, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06 Payment of Obligations. The Borrower and each Restricted Subsidiary
will pay, discharge or otherwise satisfy, as the same shall become due and
payable, its obligations (other than obligations with respect to Indebtedness),
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to do so would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07 Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

SECTION 5.08 Insurance. The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties will (in the case of policies in
effect on the Restatement Effective Date, within 30 days after the Restatement
Effective Date (or such later date as may be agreed to by the Administrative
Agent, in its discretion) (a) in the case of each liability insurance policy
(other than workers’ compensation, director and officer liability or other
policies in which such endorsements are not customary), name the Administrative
Agent, on behalf of the Secured Parties, as an additional insured thereunder,
(b) in the case of each casualty insurance policy, contain a lender’s loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the lender’s loss payee thereunder and (c) to the extent
available from the applicable insurance provider, provide for at least 30 days’
(or such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy. With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors and the Biggert Waters Flood Insurance Reform Act of 2012.
The Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

SECTION 5.09 Books and Records; Inspection and Audit Rights. The Borrower and
each Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in conformity in all material respects with GAAP
and applicable law are made of all dealings and transactions in relation to its
business and activities. The Borrower and each Restricted Subsidiary will permit
the Administrative Agent or any Lender, and any agent designated by any of the
foregoing, upon reasonable prior notice and (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants (subject to such accountants’ customary policies), all
at such reasonable times during reasonable business hours as may be reasonably
requested provided that (a) only the Administrative Agent, acting individually
or on behalf of the Lenders, may assert rights to access under this Section for
the Administrative Agent or any Lender and (b) unless an Event of Default shall
have occurred and be continuing, (i) no such discussion with any such
independent accountants shall be permitted unless the Borrower shall have
received reasonable notice thereof and a reasonable opportunity to participate
therein and (ii) such rights shall not be exercised more often than once during
any period of 12 consecutive months. Notwithstanding anything else set forth
herein to the contrary, in no event shall the Borrower or any of the
Subsidiaries be required to allow any such Person to inspect or examine, or be
required to discuss, any records, documents or other information (x) with
respect to which the Borrower or any of the Subsidiaries has obligations of
confidentiality (whether pursuant to law, contract or otherwise) (it being
understood that the Borrower or any of the Subsidiaries shall, following a
reasonable request from the Administrative Agent, use commercially reasonable
efforts to request consent from an applicable contractual counterparty to
disclose such information (but shall not be required to incur any cost or
expense or pay any consideration of any type to such party in order to obtain
such consent)) or (y) that is subject to attorney-client privilege).

 

109



--------------------------------------------------------------------------------

SECTION 5.10 Compliance with Laws. (a) The Borrower and each Subsidiary will
comply with all Requirements of Law, including Environmental Laws and ERISA,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.11 [Reserved].

SECTION 5.12 Use of Proceeds and Letters of Credit. (a) The proceeds of the
Revolving Loans will be used on and after the Restatement Effective Date for
working capital and other general corporate purposes (including the Accelerated
Share Repurchase Program, other Share Repurchases and related fees and expenses)
of the Borrower and the Subsidiaries and other transactions not prohibited by
this Agreement, including Permitted Acquisitions; provided that no proceeds of
any Loans and no Letter of Credit will be used in connection with the purchase
or acquisition of Equity Interests of any Person that was preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Borrower or any other Subsidiary. Letters of Credit will
be used by the Borrower and the Subsidiaries for general corporate purposes.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and, to the knowledge of the Borrower,
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (unless otherwise permissible
under Sanctions), to the extent such activities, businesses or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.13 Further Assurances. Without limiting the effect of Section 9.14,
the Borrower and each other Loan Party will, and will cause each other
Designated Subsidiary to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times or otherwise to effectuate the provisions of the Loan

 

110



--------------------------------------------------------------------------------

Documents, all at the expense of the Loan Parties. The Borrower will provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

SECTION 5.14 Designation of Restricted and Unrestricted Subsidiaries. The
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Event of Default
shall have occurred and be continuing or would result from such designation,
(b) immediately after giving effect to such designation, the Borrower shall be
in compliance on a Pro Forma Basis with the covenants set forth in Sections 6.12
and 6.13 recomputed as of the last day of the most recently ended fiscal quarter
of the Borrower in respect of which financial statements have been delivered
under Section 5.01(a) or (b), and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer setting forth
reasonably detailed calculations demonstrating compliance with this clause (b),
and (c) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent company of such
Subsidiary therein under Section 6.04 at the date of designation in an amount
equal to the net book value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any investments of such Subsidiary, in each case existing at such time.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been backstopped or cash collateralized in a manner reasonably satisfactory to
the relevant Issuing Bank)) and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. None of the Borrower or any Restricted Subsidiary
will create, incur, assume or permit to exist any Indebtedness or Disqualified
Equity Interests, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Restatement Effective Date and set forth on
Schedule 6.01 and Refinancing Indebtedness in respect thereof;

 

111



--------------------------------------------------------------------------------

(iii) Indebtedness of the Borrower to any Restricted Subsidiary or any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Borrower or any Restricted Subsidiary, (B) any such
Indebtedness owing by the Borrower to any Restricted Subsidiary or by any Loan
Party to any Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated in right of payment to the Loan Document Obligations in
accordance with the provisions of the Global Intercompany Note and (C) any such
Indebtedness owing by any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be incurred in compliance with Section 6.04;

(iv) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (A) the Indebtedness so Guaranteed is
permitted by this Section (other than clause (ii) or (vi)), (B) Guarantees by
any Loan Party of such Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Loan Party shall be incurred in compliance with Section 6.04, (C)
Guarantees permitted under this clause (iv) shall be subordinated to the
Obligations of the applicable Restricted Subsidiary to the same extent and on
the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations;

(v) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations,
provided that such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets or secured by a
Lien on such assets prior to the acquisition thereof, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
outstanding principal amount of Indebtedness incurred in reliance on this
clause (v) shall not at any time of incurrence exceed the greater of (x)
$100,000,000 and (y) 3.00% of Consolidated Net Tangible Assets as of the last
day of the fiscal quarter, if any, of the Borrower most recently ended for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b);

(vi) Permitted Acquired Debt; provided that after giving effect to the
acquisition of the obligor in respect thereof or the assumption by any
Restricted Subsidiary of such Permitted Acquired Debt, (A) in the case of any
Permitted Acquired Debt in respect of which the only Restricted Subsidiaries
that are obligors are CFCs, the Borrower shall be in compliance on a Pro Forma
Basis with the Leverage Ratio under Section 6.12 for the most recent Test Period
prior to such time for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, for the most recent Test Period contained in the financial
statements referred to in Section 3.04), (B) the aggregate outstanding principal
amount of Permitted Acquired Debt

 

112



--------------------------------------------------------------------------------

of all Permitted Acquired Debt Non-Guarantors (including any Subsidiary that
will become a Permitted Acquired Debt Non-Guarantor in connection with such
acquisition) shall not exceed $100,000,000, and (C) the combined total assets of
all Permitted Acquired Debt Non-Guarantors shall be less than 5% of the
consolidated total assets of the Borrower (excluding assets of, and investments
in, CFCs) and the combined revenues of all Permitted Acquired Debt
Non-Guarantors shall account for less than 5% of the consolidated revenues of
the Borrower (excluding consolidated revenues attributable to CFCs), in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of and for the most recent such period
contained in the financial statements referred to in Section 3.04) (but with
such consolidated total assets and revenues calculated by treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and otherwise
eliminating all accounts of Unrestricted Subsidiaries);

(vii) Indebtedness of Foreign Restricted Subsidiaries; provided that the
aggregate outstanding principal amount of Indebtedness incurred in reliance on
this clause (vii) shall not at any time of incurrence exceed the greater of (x)
$100,000,000 and (y) 1.50% of Consolidated Net Tangible Assets as of the last
day of the fiscal quarter, if any, of the Borrower most recently ended for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b);

(viii) Indebtedness of the Borrower or Restricted Subsidiaries in respect of
Cash Management Services incurred in the ordinary course of business; provided
that, except in the case of Indebtedness in respect of Cash Management Services
consisting of credit card and other card services, such Indebtedness shall be
repaid in full within 15 Business Days of the incurrence thereof;

(ix) (A) Indebtedness in respect of letters of credit, surety and performance
bonds, bank guarantees, appeal bonds, performance and completion guarantees and
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business and only to backstop or support
obligations customarily requiring such instruments to be provided and
(B) Indebtedness of the type referred to in clause (f) of the definition thereof
securing judgments, decrees, attachments or awards that do not constitute an
Event of Default under clause (1) of Article VII;

(x) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
purchase price adjustments, earn-outs, indemnification obligations,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or any other Investment permitted by
Section 6.04;

 

113



--------------------------------------------------------------------------------

(xi) Disqualified Equity Interests of the Borrower and other Indebtedness of the
Borrower or Restricted Subsidiaries, provided that, after giving effect to the
incurrence thereof, (A) the Borrower shall be in compliance, on a Pro Forma
Basis giving effect to such incurrence, with the Leverage Ratio under
Section 6.12 for the most recent Test Period prior to such time for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, for the
most recent Test Period contained in the financial statements referred to in
Section 3.04); (B) the aggregate outstanding principal amount of Indebtedness of
the Restricted Subsidiaries that are not Subsidiary Loan Parties incurred in
reliance on this clause (xi) shall not at any time of incurrence exceed the
greater of (x) $100,000,000 and (y) 1.50% of Consolidated Net Tangible Assets as
of the last day of the fiscal quarter, if any, of the Borrower most recently
ended for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b); and (C) any such Indebtedness (1) does not mature
earlier than, and has a weighted average life to maturity no earlier than, 91
days after the Latest Maturity Date, (2) does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, and mandatory offers to purchase and customary acceleration rights
after an event of default) prior to the date that is 91 days after the Latest
Maturity Date in effect at the time of incurrence, (3) is not guaranteed by any
Subsidiary that is not a Subsidiary Loan Party and (4) contains covenants,
events of default and other terms that are customary for similar Indebtedness in
light of then-prevailing market conditions and, when taken as a whole (other
than interest rates and redemption premiums), are not more restrictive to the
Borrower and the Restricted Subsidiaries than those set forth in the Loan
Documents, as determined by the Borrower in good faith;

(xii) Incremental Equivalent Debt; provided that the aggregate principal amount
of such Incremental Equivalent Debt issued in accordance with this clause
(xii) shall not exceed the amount permitted under Section 2.20 and the
conditions that apply to issuance of such Incremental Equivalent Debt set forth
in Section 2.20 shall be satisfied;

(xiii) Refinancing Term Loan Indebtedness or Refinancing Revolving Commitments;
provided that the Net Proceeds from such Indebtedness are applied to make the
prepayments or reductions, as applicable, required under Section 2.22, and the
requirements with respect to such Indebtedness or Commitments set forth in
Section 2.22 shall be satisfied;

(xiv) other Indebtedness or Disqualified Equity Interests of the Borrower;
provided that the aggregate outstanding principal amount of Indebtedness
incurred in reliance on this clause (xiv) shall not at any time of incurrence
exceed the greater of (x) $100,000,000 and (y) 1.50% of Consolidated Net
Tangible Assets as of the last day of the fiscal quarter, if any, of the
Borrower most recently ended for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b);

 

114



--------------------------------------------------------------------------------

(xv) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(xvi) Foreign Jurisdiction Deposits;

(xvii) Indebtedness in the form of (x) Guarantees of loans and advances
permitted by Section 6.04(l) and (y) reimbursements owed to officers, directors,
consultants and employees in the ordinary course of business;

(xviii) Guarantees of Indebtedness of joint ventures of the Borrower or any
Restricted Subsidiary; provided that the aggregate outstanding principal amount
of Indebtedness incurred in reliance on this clause (xviii) shall not at any
time of incurrence exceed the greater of (x) $100,000,000 and (y) 1.50% of
Consolidated Net Tangible Assets as of the last day of the fiscal quarter, if
any, of the Borrower most recently ended for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b);

(xix) Disqualified Equity Interests of Restricted Subsidiaries that are held by
the Borrower or any Restricted Party and in respect of which the Collateral and
Guarantee Requirement has been satisfied;

(xx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xviii) above; and

(xxi) Indebtedness in respect of any Receivables Securitization, to the extent
the aggregate Receivables Securitization Amount attributable at any time in
respect of all Receivables Securitizations does not exceed $75,000,000;

provided that no Restricted Subsidiary shall issue or permit to be outstanding
any Disqualified Equity Interests other than Disqualified Equity Interests owned
by the Borrower or another Loan Party and pledged to secure the Obligations
under the Security Documents.

SECTION 6.02 Liens. (a) The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable and royalties) or rights in respect of any
thereof, except:

(i) Liens created under the Loan Documents and any Liens on cash or deposits
granted in favor of any Issuing Bank to cash collateralize any Defaulting
Lender’s participation in Letters of Credit as contemplated by this Agreement;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Restatement Effective Date and set forth on Schedule 6.02;

 

115



--------------------------------------------------------------------------------

provided that (A) such Lien shall not apply to any other asset of the Borrower
or any Restricted Subsidiary (other than assets financed by the same financing
source pursuant to the same financing scheme) and (B) such Lien shall secure
only those obligations that it secures on the date hereof and any extensions,
renewals, replacements and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof prior to the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (B) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source pursuant to the same
financing scheme and (y) in the case of any such merger or consolidation, the
assets of any Restricted Subsidiary that is a party thereto) and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), and any extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof and, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01 as Refinancing Indebtedness in respect thereof;

(v) Liens on fixed or capital assets acquired, constructed or improved
(including any assets made the subject of a Capital Lease Obligation incurred)
by the Borrower or any Restricted Subsidiary; provided that (x) such Liens
secure only Indebtedness permitted by clause (v) of Section 6.01 and (y) such
Liens shall not apply to any other asset of the Borrower or any Restricted
Subsidiary (other than the proceeds and products thereof) and except assets
financed by the same financing source pursuant to the same financing scheme in
the ordinary course of business;

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of (A) any Subsidiary that is not a wholly-owned Restricted
Subsidiary or (B) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

116



--------------------------------------------------------------------------------

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(ix) any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements that are Cash Equivalents;

(xi) Liens on property of any Restricted Subsidiary that is not a Designated
Subsidiary, which Liens secure Indebtedness of such Restricted Subsidiary
permitted under Section 6.01;

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Restricted Subsidiaries in
the ordinary course of business;

(xiii) Liens on cash, bank accounts and general intangibles relating thereto
securing obligations for Cash Management Services in the ordinary course of
business;

(xiv) leases, licenses, subleases or sublicenses (including with respect to
rights in Intellectual Property), including non-exclusive software licenses,
granted to others that do not (A) interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;

(xv) Liens on Collateral securing any Permitted Pari Passu Refinancing Debt,
Permitted Junior Lien Refinancing Debt or Incremental Equivalent Debt;

(xvi) Liens on assets of Foreign Subsidiaries that are CFCs securing
Indebtedness of Foreign Subsidiaries permitted under Section 6.01;

(xvii) Liens on any property of (A) any Loan Party in favor of any other Loan
Party, (B) any Foreign Subsidiary in favor of any Loan Party and (C) any
Restricted Subsidiary that is not a Loan Party in favor of the Borrower or any
other Loan Party;

(xviii) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (x) $75,000,000 and (y) 3.00% of
Consolidated Net Tangible Assets as of the last day of the fiscal quarter, if
any, of the Borrower most recently ended for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b); and

 

117



--------------------------------------------------------------------------------

(xix) Liens on Receivables and any assets related thereto securing any
Receivables Securitization permitted to be outstanding under Section 6.05.

(b) Notwithstanding the foregoing, no Designated Subsidiary shall create, incur,
assume or permit to exist any Lien (other than any non-consensual Lien or any
Lien of the type referred to in Section 6.02(i), (ii), (iv), (vi), (vii), (xv)
and (xvi)) on any Equity Interests that are required by the Collateral and
Guarantee Requirement to be pledged as Collateral (or, in the case of Equity
Interests of any Foreign Subsidiary or CFC Holdco, Equity Interests that would
be required to be pledged if such Subsidiary became a Material Foreign
Subsidiary) except pursuant to the Security Documents.

SECTION 6.03 Fundamental Changes; Business Activities. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Person may merge or consolidate with or into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Person (other than the Borrower) may merge or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iii) any Restricted
Subsidiary may merge into or consolidate with any Person (other than the
Borrower) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Restricted Subsidiary,
and (iv) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that the assets and operations of any Material Subsidiary that is
liquidated or dissolved shall be transferred to the Borrower, a Subsidiary Loan
Party, or the direct holder of the Equity Interests of such Material Restricted
Subsidiary in connection therewith (or, in the case of a Material Subsidiary
that is an Excluded Subsidiary, to any other Restricted Subsidiary); provided
that any such merger or consolidation involving a Person that is not a wholly
owned Restricted Subsidiary immediately prior to such merger or consolidation
shall not be permitted unless it is also permitted by Section 6.04.

(b) None of the Borrower or any Restricted Subsidiary will engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Restricted Subsidiaries on the date hereof and businesses
reasonably related, incidental, complementary or ancillary thereto.

SECTION 6.04 Investments. Loans. Advances. The Borrower will not, and will not
permit any Restricted Subsidiary to, purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly-owned
Restricted Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of

 

118



--------------------------------------------------------------------------------

transactions) all or substantially all the assets of any other Person or of a
business unit, division, product line or line of business of any other Person,
except:

(a) cash and Cash Equivalents;

(b) Investments existing on the date hereof and set forth on Schedule 6.04 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that (i) no Investment may be made therein or in respect thereof if
such Investment would increase the outstanding amount of such Investment to an
amount in excess of the amount of such Investment on the Restatement Effective
Date (net of return of capital in respect thereof after the Restatement
Effective Date), other than (A) to the extent required by the terms of such
Investment as in effect on the Restatement Effective Date up to the amount
specified for such Investment on Schedule 6.04 or (B) to the extent made in
reliance on another paragraph of this Section 6.04 and (ii) the terms of any
such Investment are not otherwise modified from the terms that are in effect as
of the date hereof in a manner that is materially adverse to the Lenders;

(c) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Restricted Subsidiaries; provided that (i) such subsidiaries
are Restricted Subsidiaries prior to such investments, (ii) any such Equity
Interests held by a Loan Party shall be pledged if and to the extent required to
satisfy the Collateral and Guarantee Requirement, and (iii) the aggregate amount
of such Investments by the Loan Parties in Restricted Subsidiaries that are not
Loan Parties, taken together with the aggregate amount of loans and advances by
the Loan Parties to, and Guarantees by the Loan Parties of Indebtedness and
other obligations of, Restricted Subsidiaries that are not Loan Parties
(including without duplication those made in reliance on clauses (d)(iii) and
(e)(iii) below, but excluding all such Investments, loans, advances and
Guarantees existing on the date hereof and permitted by clause (b) above or
consisting of loans or advances permitted by Section 6.04(u)), shall not exceed
the greater of (x) $125,000,000 and (y) 6.00% of Consolidated Net Tangible
Assets as of the last day of the fiscal quarter, if any, of the Borrower most
recently ended for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b); and provided further that (A) in no event shall
any Restricted Subsidiary that is a Material Subsidiary cease to be a Loan Party
pursuant to this clause (c) except as a result of a consolidation, merger or
similar transaction in which the continuing or surviving Person is a Loan Party;

(d) loans or advances made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) any such loans and
advances made by a Loan Party shall be evidenced by the Global Intercompany Note
or another promissory note, in each case, pledged pursuant to the Collateral
Agreement, (ii) the Indebtedness resulting therefrom is permitted by clause
(iii) of Section 6.01, and (iii) the amount of such loans and advances made by
the Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (c) above;

 

119



--------------------------------------------------------------------------------

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any Letter of Credit or any other letter of credit
or letter of guaranty); provided that (i) a Restricted Subsidiary shall not
Guarantee any Indebtedness or obligations of any Loan Party (or any Refinancing
Indebtedness in respect thereof) unless (A) such Restricted Subsidiary has
Guaranteed the Obligations pursuant to the Collateral Agreement, (B) any such
Guarantee of such Indebtedness provides for the release and termination thereof,
without action by any Person, upon any release and termination of such Guarantee
of the Obligations, and (C) any such Guarantee of Subordinated Indebtedness is
subordinated to the Loan Document Obligations on terms no less favorable to the
Lenders than those of the Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01, and (iii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Parties shall be subject to the
limitation set forth in clause (c) above;

(f) [reserved.]

(g) Permitted Acquisitions (subject to the restrictions and conditions in the
definition of such term with respect to Non-Compliant Subsidiaries and
Non-Compliant Assets, including reduction of the Available Amount by an amount
equal to any usage thereof to acquire Non-Compliant Subsidiaries and
Non-Compliant Assets);

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) Investments made as a result of the receipt of noncash consideration from a
Disposition of any asset in compliance with Section 6.05;

(j) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or securities (but not any additions
thereto made after the date of the receipt thereof);

(k) payroll, travel and similar advances to directors and employees of the
Borrower or any Restricted Subsidiary to cover matters that are expected at the
time of such advances to be treated as expenses of the Borrower or such
Restricted Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(l) loans or advances to directors, officers, consultants and employees of the
Borrower or any Restricted Subsidiary made in the ordinary course of business;
provided that the aggregate amount of such loans and advances outstanding at any
time shall not exceed $20,000,000;

(m) Investments to the extent the consideration therefor consists of Qualified
Equity Interests of the Borrower;

 

120



--------------------------------------------------------------------------------

(n) other Investments (including the acquisition of Non-Compliant Subsidiaries
and Non-Compliant Assets in connection with Permitted Acquisitions) and so long
as at the time each such Investment is purchased, made or otherwise acquired
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) either (x) the aggregate amount of each
Investment made in reliance on this clause (n) shall not exceed, and shall
utilize, the Available Amount at such time or (y) the Leverage Ratio at such
time, calculated on a Pro Forma Basis giving effect to such Investment, is equal
to or less than 3.25 to 1.00 and the Borrower is in Pro Forma Compliance with
the covenant set forth in Section 6.13;

(o) Investments in the form of Hedging Agreements permitted by Section 6.07;

(p) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such Investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger and so long as each such Investment that absent this paragraph (p) could
not be made or held without reliance on another paragraph of this Section 6.04
shall be deemed to have been made or to be held, as applicable, in reliance on
such other paragraph and not in reliance on this paragraph (p);

(q) Investments resulting from pledges or deposits described in clause (c), (d)
or (n) of the definition of the term “Permitted Encumbrance”;

(r) receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(s) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are wholly
owned Restricted Subsidiaries; provided that any such merger or consolidation
that results in an Investment by a Loan Party in a Restricted Subsidiary that is
not a Loan Party shall be deemed made in reliance on paragraph (c) above;

(t) Guarantees to insurers required in connection with worker’s compensation and
other insurance coverage of business operating risks (but not any credit or
financial risks) arranged in the ordinary course of business;

(u) loans or advances made by the Borrower or any Restricted Subsidiary to any
Foreign Subsidiary the proceeds of which are to be used by such Foreign
Subsidiary for working capital purposes; provided that (i) any such loans and
advances made by a Loan Party shall be evidenced by the Global Intercompany Note
or another promissory note, in each case, pledged pursuant to the Collateral
Agreement and (ii) the aggregate outstanding amount of such loans and advances
shall not at any time exceed $75,000,000;

 

121



--------------------------------------------------------------------------------

(v) Investments by any Foreign Subsidiary in any Person that is or becomes a
Foreign Subsidiary that is a Restricted Subsidiary; provided that no part of
such Investment is funded or Guaranteed by the Borrower or any Restricted
Subsidiary that is not a CFC or is made with or consists of assets of the
Borrower or any Restricted Subsidiary that is not a CFC; and

(w) other Investments in an aggregate outstanding amount not to exceed the
greater of (x) $75,000,000 and (y) 3.00% of Consolidated Net Tangible Assets as
of the last day of the fiscal quarter, if any, of the Borrower most recently
ended for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (in each case determined without regard to any
write-downs or write-offs.

SECTION 6.05 Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of
(including pursuant to any transfer or contribution to a Restricted Subsidiary),
or exclusively license, any asset, including any Equity Interest owned by it,
nor will the Borrower permit any Restricted Subsidiary to issue any additional
Equity Interests in such Restricted Subsidiary (other than to the Borrower or a
Restricted Subsidiary in compliance with Section 6.04, and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under Requirements of Law) (each, a
“Disposition”), except:

(a) Dispositions of (i) inventory, (ii) used, obsolete or surplus equipment or
(iii) cash and Cash Equivalents, in each case in the ordinary course of
business;

(b) Dispositions to the Borrower or any Restricted Subsidiary; provided that any
such Dispositions involving a Restricted Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.04 and Section 6.09;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) sales, transfers, leases and other Dispositions of assets to the extent that
such assets constitutes an Investment permitted by clause (h) or (i) of
Section 6.04 or another asset received as consideration for the Disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary (other than
directors’ qualifying shares) are sold);

(e) Sale/Leaseback Transactions permitted by Section 6.06;

(f) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(g) Sales, transfers and other Dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

122



--------------------------------------------------------------------------------

(h) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Restricted Subsidiary;

(i) non-exclusive assignments, licenses or sublicenses of Intellectual Property
in the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower or any Subsidiary;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(k) Dispositions of assets that are not permitted by any other clause of this
Section (other than Equity Interests in a Subsidiary unless all Equity Interests
in such Subsidiary (other than directors’ qualifying shares) are sold) ;
provided that the cumulative aggregate fair market value of all assets sold,
transferred, leased or otherwise Disposed of in reliance on this clause (k)
shall not at the time any such Disposition is made (and giving effect to such
Disposition) exceed the greater of (x) $100,000,000 and (y) 25% of Consolidated
Net Tangible Assets as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the delivery of any such financial statements, as of
the last day of the most recent fiscal quarter contained in the financial
statements referred to in Section 3.04); and

(l) Dispositions of Receivables and related assets in any Receivables
Securitization to the extent the aggregate Receivables Securitization Amount
attributable at any time in respect of all Receivables Securitizations does not
exceed $75,000,000.

provided that all Dispositions permitted hereby (other than those permitted by
clause (b)) shall be made for fair value and all Dispositions made in reliance
on clause (e) or (k) shall be for at least 75% cash consideration payable at the
time of such Disposition; provided, further, that any consideration in the form
of Cash Equivalents that are disposed of for cash consideration within 90 days
after such sale, transfer or other disposition shall be deemed to be cash
consideration in an amount equal to the amount of such cash consideration for
purposes of this proviso, (ii) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Loan Document Obligations, that are assumed by the transferee with respect to
the applicable sale, transfer, lease or other disposition and for which the
Borrower and all the Restricted Subsidiaries shall have been validly released by
all applicable creditors in writing shall be deemed to be cash consideration in
an amount equal to the liabilities so assumed and (iii) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(iii) that is at that time outstanding, shall not

 

123



--------------------------------------------------------------------------------

be in excess of the greater of (x) $50,000,000 and (y) 1.50% of Consolidated Net
Tangible Assets as of the last day of the fiscal quarter, if any, of the
Borrower most recently ended for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration.

SECTION 6.06 Sale/Leaseback Transactions. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction,
except for any such sale of any fixed or capital assets by the Borrower or any
Restricted Subsidiary that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within
270 days after such Subsidiary acquires or completes the construction of such
fixed or capital asset, provided that (a) the sale or transfer of the property
thereunder is permitted under Section 6.05, (b) any Capital Lease Obligations
and Synthetic Lease Obligations arising in connection therewith are permitted
under Section 6.01(v) and (c) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations and Synthetic Lease Obligations) are permitted under
Section 6.02(a)(v).

SECTION 6.07 Hedging Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Restricted Subsidiary provided
that Hedging Agreements entered into by the Borrower in connection with Share
Repurchases shall be permitted) and (b) Hedging Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests permitted hereunder;

(ii) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, or make other Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests or its Equity Interests of the relevant class, as the case may
be;

 

124



--------------------------------------------------------------------------------

(iii) the Borrower may acquire Equity Interests upon the exercise of stock
options if such Equity Interests are transferred in satisfaction of a portion of
the exercise price of such options;

(iv) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

(v) the Borrower may make Restricted Payments, not exceeding $10,000,000 in the
aggregate during any fiscal year (with any unused amount of such base amount
from any fiscal year available for use in the next succeeding fiscal year
following the use of the base amount permitted by this clause (v) in such
succeeding fiscal year), pursuant to and in accordance with stock option plans
or other benefit plans or agreements approved by the Borrower’s board of
directors for directors, officers or employees of the Borrower and the
Subsidiaries;

(vi) the Borrower may effect Share Repurchases during any fiscal year in an
aggregate amount not to exceed the greater of (x) $75,000,000 and (y) 25.00% of
Consolidated EBITDA for the prior fiscal year (with no carryover of unused
amounts into any subsequent period);

(vii) the Borrower may make additional cash Restricted Payments in an aggregate
cumulative amount of $75,000,000;

(viii) the Borrower may make additional cash Restricted Payments, so long as the
time each such Restricted Payment is made no Default shall have occurred and be
continuing or would result therefrom, (x) in an amount not in excess of (and
which shall utilize) the Available Amount at the time such Restricted Payments
are made, provided that the Borrower is at such time in Pro Forma Compliance
with the covenants set forth in Sections 6.12 and 6.13 after giving effect to
such Restricted Payments, and (y) in an unlimited amount if the Leverage Ratio
at the time such Restricted Payments are made, calculated on a Pro Forma Basis
giving effect to such Restricted Payments, is equal to or less than 3.00 to 1.00
and the Borrower is in Pro Forma Compliance with the covenant set forth in
Section 6.13; and

(ix) during the period commencing on the Restatement Effective Date and ending
on October 16, 2018, the Borrower may repurchase up to $300,000,000 in aggregate
amount of outstanding shares of its common stock (including by way of tender
offers, open market purchases, derivatives or other structured stock buyback
transactions) pursuant to an accelerated share repurchase program (the
“Accelerated Share Repurchase Program”).

 

125



--------------------------------------------------------------------------------

(b) None of the Borrower or any Restricted Subsidiary will make or agree to
prepay or make, directly or indirectly, any prepayment, redemption, purchase,
defeasance or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Junior Indebtedness, including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, defeasance,
cancellation or termination of any Junior Indebtedness, or make any payment in
violation of any subordination terms of any Junior Indebtedness; except:

(i) regularly scheduled interest and principal payments and fees as and when due
in respect of any Junior Indebtedness, and any payments or prepayments in
respect of Junior Indebtedness owed by any Loan Party to the Borrower or any
Restricted Subsidiary, in each case other than payments in respect of Junior
Indebtedness prohibited by the subordination provisions thereof;

(ii) refinancings of Junior Indebtedness to the extent permitted under
Section 6.01;

(iii) the conversion of any Junior Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;

(iv) payments of or in respect of Junior Indebtedness made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);

(v) the prepayment, redemption, purchase, defeasance or other satisfaction of
Junior Indebtedness incurred or assumed pursuant to Section 6.01(vi), so long as
at the time each such payment is made no Default shall have occurred and be
continuing or would result therefrom;

(vi) payment of interest in the form of payments in kind, accretion or similar
payments;

(vii) so long as at the time each such payment is made no Default shall have
occurred and be continuing or would result therefrom, the prepayment,
redemption, purchase, defeasance or other satisfaction of Junior Indebtedness in
an aggregate cumulative amount not to exceed the greater of (x) $50,000,000 and
(y) 1.50% of Consolidated Net Tangible Assets as of the last day of the fiscal
quarter, if any, of the Borrower most recently ended for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) at
the time such payment is made;

(viii) the Borrower and the Subsidiaries may make additional cash payments of or
in respect of Junior Indebtedness (unless such payments would be prohibited by
the subordination provisions thereof), so long as at the time each such payment
is made no Default shall have occurred and be continuing or would result
therefrom, (x) in an amount not in excess of (and which shall utilize) the
Available Amount at the time such payments are made, provided that the Borrower
is at such time in Pro Forma Compliance with the covenants set forth in Sections
6.12 and 6.13 after giving effect to such payments, and (y) in an unlimited
amount if the Leverage Ratio at the time such payments are made, calculated on a
Pro Forma Basis giving effect to such payments, is equal to or less than 3.25 to
1.00 and the Borrower is in Pro Forma Compliance with the covenant set forth in
Section 6.13; and

 

126



--------------------------------------------------------------------------------

(ix) the Borrower or any Restricted Subsidiary may make other payments of Junior
Indebtedness as a result of a “change of control” or Disposition so long as, in
each case, any rights of the holders thereof upon such “change of control” or
Disposition shall be subject to the prior repayment in full of the outstanding
Loans and all other outstanding Obligations (including accrued interest, fees
and other accrued Obligations) and the termination of the Commitments and the
expiration, cancellation, termination or cash collateralization of any Letters
of Credit in accordance with the terms of this Agreement.

SECTION 6.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than those that could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliate, (c) any
Restricted Payment permitted under Section 6.08, (d) issuances by the Borrower
of Equity Interests (other than Disqualified Equity Interests), (e)
compensation, expense reimbursement and indemnification of, and other employment
arrangements with, directors, officers and employees of the Borrower or any
Restricted Subsidiary entered in the ordinary course of business, (f) payroll,
travel and similar advances to directors and employees of the Borrower or any
Restricted Subsidiary on customary terms and made in the ordinary course of
business, (g) loans or advances to directors and employees of the Borrower or
any Restricted Subsidiary on customary terms and made in the ordinary course of
business, (h) transactions between or among non-Loan Parties not involving any
other Affiliate and (i) transactions with wholly owned Subsidiaries or joint
ventures for the purchase or sale of goods, products, parts, equipment and
services entered into in the ordinary course of business.

SECTION 6.10 Restrictive Agreements. None of the Borrower or any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure any Obligations or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to the Borrower or any Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by
(1) Requirements of Law, (2) any Loan Document or (3) any Permitted Pari Passu
Refinancing Debt, any Permitted Junior Lien Refinancing Debt, any Permitted Pari
Passu Refinancing Debt, any Incremental Equivalent Debt and, in each case, any
Refinancing Indebtedness in respect of any of the foregoing; provided that in
each case under this clause (3) the Borrower shall have determined in good faith
that such conditions and restrictions (x) are not materially more restrictive
than such restrictions generally prevailing in the market for such

 

127



--------------------------------------------------------------------------------

Indebtedness at the time such Indebtedness is incurred, (y) are not materially
more restrictive (when taken as a whole), than those contained in the Loan
Documents and (z) will not affect the ability of the Borrower or any Restricted
Subsidiary to make any payment required hereunder or the ability of the Borrower
or any Restricted Subsidiary to take any action that would in the absence of
such restriction or condition be required to satisfy the Collateral and
Guarantee Requirement, (B) restrictions and conditions existing on the
Restatement Effective Date identified on Schedule 6.10 (but shall apply to any
amendment or modification expanding the scope of, any such restriction or
condition), (C) in the case of any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Subsidiary, (D) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary, or a business unit, division, product line or line of
business or other assets in transaction permitted by Section 6.05, that are
applicable solely pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary, or the business unit,
division, product line or line of business or other asset, that is to be sold
and such sale is permitted hereunder, (E) restrictions and conditions imposed by
the documents governing any Indebtedness of any CFC permitted by
Section 6.01(vii); provided that such restrictions and conditions apply only to
such CFC and its Affiliates that are CFCs and do not restrict any pledge of
Equity Interests in such CFC that would otherwise be required to satisfy the
Collateral and Guarantee Requirement, (F) restrictions and conditions imposed by
any agreement governing Indebtedness entered into after the Restatement
Effective Date and permitted under Section 6.01; provided that in each case
under this clause (F) the Borrower shall have determined in good faith that such
conditions and restrictions (x) are not materially more restrictive than such
restrictions generally prevailing in the market for such Indebtedness at the
time such Indebtedness is incurred, (y) are not materially more restrictive
(when taken as a whole), than those contained in the Loan Documents and (z) will
not affect the ability of the Borrower or any Restricted Subsidiary to make any
payment required hereunder or the ability of the Borrower or any Restricted
Subsidiary to take any action that would in the absence of such restriction or
condition be required to satisfy the Collateral and Guarantee Requirement, and
(G) restrictions and conditions imposed by transactional agreements and
documents (including organizational documents of Securitization Subsidiaries)
governing Receivables Securitizations and related Indebtedness permitted by
Section 6.01(xxi) and by Section 6.05(l); provided that (x) the Borrower shall
have determined in good faith that such conditions and restrictions will not
affect the ability of the Borrower or any Restricted Subsidiary to make any
payment required hereunder and (y) in the case of restrictions and conditions of
the type referred to in clause (a) of the foregoing, apply only to assets of and
interests in Securitization Subsidiaries, (ii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 6.01 if such restrictions or
conditions apply only to the assets securing such Indebtedness or (B) customary
provisions in leases and other agreements restricting the assignment thereof,
and (iii) clause (b) of the foregoing shall not apply to (A) restrictions and
conditions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted

 

128



--------------------------------------------------------------------------------

Subsidiary and otherwise permitted by clause (iv) of Section 6.01 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), provided that such restrictions and conditions apply
only to such Subsidiary, and (B) restrictions and conditions imposed by
agreements relating to Indebtedness of Foreign Restricted Subsidiaries permitted
under Section 6.01, provided that such restrictions and conditions apply only to
Foreign Restricted Subsidiaries. Nothing in this paragraph shall be deemed to
modify the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” or the obligations of the Loan Parties under
Sections 5.03, 5.04 or 5.13 or under the Security Documents.

SECTION 6.11 Amendment of Material Documents. The Borrower will not, and will
not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (i) any agreement or instrument governing or evidencing any Junior
Indebtedness (other than any refinancing of any Junior Indebtedness otherwise
permitted under this Agreement that complies with the definition of Permitted
Refinancing) or (ii) its certificate of incorporation, bylaws or other
organizational documents, in each case to the extent such amendment,
modification or waiver, taken as a whole, would reasonably be expected to be
adverse in any material respect to the Lenders.

SECTION 6.12 Leverage Ratio. The Borrower will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Borrower to exceed (a) 4.00 to 1.00,
in the case of any fiscal quarter ending on or prior to March 31, 2019, (b) 3.75
to 1.00, in the case of any fiscal quarter ending after March 31, 2019 and on or
prior to September 30, 2020 and (c) 3.50 to 1.00, in the case of any fiscal
quarter ending thereafter; provided that, upon the consummation of any
Significant Acquisition, the Borrower may elect to increase the permitted
Leverage Ratio by 0.25 to 1.00 at the end of and for the fiscal quarter during
which such Significant Acquisition has been completed and for each of the
following three consecutive fiscal quarters; provided further that (x) the
Borrower may make no more than two such elections between the Restatement
Effective Date and the Maturity Date and (y) the Leverage Ratio may not exceed
4.00 to 1.00 at any time.

SECTION 6.13 Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any Test Period to be less than 3.25 to 1.00.

SECTION 6.14 Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than March 31.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

129



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any written
report, certificate, financial statement or other information furnished pursuant
to any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower) or 5.12 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower (with a copy to the Administrative Agent in
the case of any such notice from a Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace period in respect of such failure under the documentation representing
such Material Indebtedness);

(g) any event or condition resulting from the breach of any covenant or
obligation or the occurrence of any “default”, “event of default” or
“termination event” (however denominated, and including in any case any event
analogous to a Default or an Event of Default hereunder) occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (g) shall not apply to (A) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness, (B) any Indebtedness that
becomes due as a result of a refinancing thereof permitted under Section 6.01 or
(C) any requirement to prepay or offer to repurchase or prepay Material

 

130



--------------------------------------------------------------------------------

Indebtedness pursuant to customary terms thereof that are not otherwise
prohibited hereby with respect to asset sale or excess cash flow prepayment
requirements, borrowing base or lending commitment exposure limits, margin
maintenance requirements or similar provisions; provided further that any such
prepayment or repurchase requirement does not result from the breach of any
covenant or obligation or the occurrence of any “event of default” or
“termination event” (however denominated, and including in any case any event
analogous to an Event of Default hereunder);

(h) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(j) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (iv) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (j) or clause
(i) of this Article;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment;

 

131



--------------------------------------------------------------------------------

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a Disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) the
release thereof as provided in Section 9.14 or (iii) the Administrative Agent’s
failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreement or to maintain
in effect UCC financing statements, unless such failure is attributable to any
failure of a Loan Party to perform its obligations under any Loan Document;

(m) any Guarantee of a Loan Party purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except (i) upon the consummation of any transaction
permitted under this Agreement as a result of which the Subsidiary Loan Party
providing such Guarantee ceases to be a Subsidiary or (ii) as a result of the
release thereof as provided in the applicable Loan Document or Section 9.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.04(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

132



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. It is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law. Instead, such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties. Without limiting the
generality of the foregoing, the Lenders and the Issuing Banks hereby expressly
authorize the Administrative Agent to execute any and all documents (including
releases and intercreditor agreements) with respect to the Collateral (including
any amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
acknowledge and agree that any such action by the Administrative Agent shall
bind the Lenders.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent

 

133



--------------------------------------------------------------------------------

shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or wilful misconduct,
as determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in the Restatement Agreement, Article IV or elsewhere
in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

134



--------------------------------------------------------------------------------

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other

 

135



--------------------------------------------------------------------------------

Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to the Restatement Agreement or
delivering its signature page to an Assignment and Assumption or an Incremental
Facility Amendment pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Restatement Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the

 

136



--------------------------------------------------------------------------------

Secured Parties at such sale or other disposition. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement, agreement or arrangement with respect to Cash Management Services or
other agreement (other than the Loan Documents) the obligations under which
constitute Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Hedging Agreement or agreement or
arrangement with respect to Cash Management Services, as applicable, shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, (i) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a)(v) and
(ii) to agree to or enter into subordination or intercreditor agreements
applicable to any interests in any Securitization Subsidiary or any interest in
Receivables and related assets, in each case to the extent pledged under any
Security Document to secure the Obligations. The Administrative Agent shall not
be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

 

137



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Co-Documentation Agent,
Joint Lead Arranger or Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and none of the
Borrower or any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at NetScout Systems, Inc., 310 Littleton Road,
Westford, MA 01886, Attention of Paul Canavan (email:
Paul.Canavan@NetScout.com), with a copy to Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, New York 10036-6522, Attention of Stephanie L.
Teicher (Fax No. 917.777.2181) (email: Stephanie.Teicher@Skadden.com);

(ii) if to the Administrative Agent, as follows: (A) if such notice relates to a
Loan or Borrowing denominated in dollars, or does not relate to any particular
Loan, Borrowing or Letter of Credit, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603, Attention of Katy Tyler (Fax
No. 844-490-5663 FAX) (email: katy.tyler@jpmorgan.com,
JPM.Agency.servicing.1@jpmchase.com) with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, NY 10017, Attention of Daglas Panchal (email:
daglas.panchal@jpmorgan.com), and, if with respect to any Letter of Credit

 

138



--------------------------------------------------------------------------------

or LC Disbursement, with a copy to LC Team (Fax No. 312-256-2608) (email:
Chicago.lc.agency.activity.team@jpmchase.com) with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, NY 10017, Attention of Daglas Panchal
(email: daglas.panchal@jpmorgan.com) and (B) if such notice relates to a Loan or
Borrowing denominated in a Designated Foreign Currency, to J.P. Morgan Europe
Limited, Loans Agency 6th Floor, 25 Bank Street, Canary Wharf, London E14 5JP,
United Kingdom, Attention of Loans Agency (Fax No. +44 20-7777-2360) (email:
loan_and_agency_London@jpmorgan.com) with copy to JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor L2S, Chicago, IL 60603, Attention of Katy Tyler (Fax
No. 844-490-5663) (email: katy.tyler@jpmorgan.com);

(iii) if to any Issuing Bank, to it at its address or email (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof); and

(iv) if to any other Lender, to it at its address or email (or fax number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
Any notices or other communications to the Administrative Agent or the Borrower
may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is

 

139



--------------------------------------------------------------------------------

available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any communications by posting such communication on Debt
Domain, IntraLinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available”.
Neither the Administrative Agent nor any of its Related Parties warrants, or
shall be deemed to warrant, as to the adequacy of the Platform and each such
Person expressly disclaims any liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender, any Issuing Bank or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform, except to the
extent such damages are found in a final and non-appealable judgment of a court
of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of the Administrative Agent or any of its Related
Parties.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

140



--------------------------------------------------------------------------------

(b) Except as provided in Sections 2.20, 2.21 and 2.22 and in the Collateral
Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.12(c), it being understood that a waiver of a Default or any change
in the definition of the term “Leverage Ratio” or any component thereof shall
not constitute a reduction of interest for this purpose), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Incremental Term Loan under the
applicable Incremental Facility Amendment, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) except as provided in Sections
2.20, 2.21 or 2.22, change Section 2.17(b) or 2.17(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (E) except pursuant to an Incremental Facility Amendment
or an Extension Permitted Amendment to reflect a new Class of Loans or
Commitments hereunder, change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or
“Required Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders or the Required Revolving Lenders, as
the case may be, the provisions of this Section and the definition of the term
“Required Lenders” or “Required Revolving Lenders” may be amended to include
references to any new Class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans or Lenders, (F) release
Guarantees constituting all or substantially all the value of the Guarantees
under the Collateral

 

141



--------------------------------------------------------------------------------

Agreement, or limit the liability of Loan Parties in respect of Guarantees
constituting such value, or limit its liability in respect thereof, in each case
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee), (G) release all or substantially all
the Collateral from the Liens of the Security Documents, without the written
consent of each Lender (except as expressly provided in Section 9.14 or the
applicable Security Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents) and (H) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of Collateral or payments due to Lenders holding Loans of
any Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided further that (1) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank without the prior written consent of the Administrative Agent, such
Issuing Bank, as the case may be and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, (i) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (A), (B), (C)
or (D) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any vote requiring the approval of all
Lenders or each affected Lender, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification, provided that any amendment, waiver or other modification of this
Agreement or any other Loan Document requiring the consent of all Lenders or of
each affected Lender that affects any Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and
(ii) this Agreement may be amended to provide for Incremental Extensions of
Credit in the manner contemplated by Section 2.20, Extension Permitted
Amendments as provided in Section 2.21 and the incurrence of Refinancing
Revolving Commitments and Refinancing Term Loans as provided in Section 2.22, in
each case without any additional consents.

 

142



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including expenses
incurred in connection with due diligence, syndication and travel and the
reasonable and documented fees, charges and disbursements of Cravath, Swaine &
Moore LLP and, if reasonably necessary, of a single firm of local counsel in
each relevant foreign jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for the foregoing retained with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed), in connection with the structuring, arrangement and syndication of the
credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, including the preparation, execution and delivery of the
Engagement Letter and the Fee Letters, as well as the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
and documented fees, charges and disbursements of a single firm of counsel for
the foregoing and, if reasonably necessary, of a single firm of local counsel in
each relevant foreign jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for the foregoing and, in the case of
an actual or perceived conflict of interest where any such Person affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Person (and, if
reasonably necessary, of a single firm of local counsel in each relevant
jurisdiction (which may be include a single firm of special counsel acting in
multiple jurisdictions) for such affected Person), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

143



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented out-of-pocket fees, charges and disbursements of a
single firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Institution)), incurred by
or asserted against any Indemnitee arising out of, in connection with, based
upon, or as a result of (i) the structuring, arrangement and the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of the Engagement Letter, the Fee Letters, this Agreement,
the other Loan Documents or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Engagement Letter, the
Fee Letters, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan, Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (each, a “Proceeding”) and whether initiated against or by any party to
the Engagement Letter, the Fee Letters, this Agreement or any other Loan
Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such claim, litigation or proceeding is brought by a third party or by
the Borrower or any of the Subsidiaries) or (iv) any actual or alleged presence
or Release of Hazardous Materials on, at, under or from any property currently
or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries; provided that, in the case of each of clause(i),
(ii) and (iii) above, such indemnity shall not, as to any Indemnified
Institution, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (A) (i) the gross negligence, bad
faith or willful misconduct of such Indemnified Institution or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (ii) a material breach by such Indemnified
Institution or one of its Related Parties of this Agreement as determined by a
court of competent jurisdiction in a final and non-appealable decision or
(B) the subject of a Proceeding brought by an Indemnified Institution against
any other Indemnified Institution (other than any claims against any Arranger or
the Administrative Agent in its capacity as such) and are found by a final,
non-appealable judgment of a court of competent jurisdiction not to have
resulted from an act or omission by the Borrower or its affiliates. This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

144



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, without relieving the Borrower of its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent), such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), any Issuing Bank in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Incremental Term Loans and unused Commitments
at the time (or most recently outstanding and in effect).

(d) To the extent permitted by applicable law, the Borrower shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct or gross negligence (as determined by a court
of competent jurisdiction in a final, non-appealable decision). To the extent
permitted by applicable law, no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee or any other party hereto or its Affiliates on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, however, that nothing contained in
this sentence will limit the indemnity and reimbursement obligations of the
Borrower set forth in this Section in the case of a claim by any third party
that is not an Affiliate of the Indemnitee seeking indemnification or
reimbursement.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or

 

145



--------------------------------------------------------------------------------

transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Arrangers and, to the extent expressly contemplated hereby, the sub-agents of
the Administrative Agent and the Related Parties of any of the Administrative
Agent, the Arrangers, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Notwithstanding anything to the contrary contained herein, neither the
Borrower nor any Affiliate of the Borrower may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Incremental Term Loans hereunder (and any such attempted acquisition shall be
null and void). Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (other than, in the case
of Term Commitments or Term Loans, any “disqualified lenders” (or equivalent
term) applicable with respect thereto) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment (x) of a Term Commitment or a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (y) of a Revolving Commitment or a
Revolving Loan to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender and (2) if an Event of Default
pursuant to clause (a), (b), (i) or (j) of Article VII has occurred and is
continuing, for any other assignment; provided further that, in the case of an
assignment of a Term Commitment or a Term Loan, the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment and delegation of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank, in the case of any assignment and delegation of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
LC Exposure;

 

146



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment and delegation to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment and delegation of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
no trade date is so specified, as of the date the Assignment and Assumption with
respect to such assignment and delegation is delivered to the Administrative
Agent) shall not be less than $5,000,000 or, in the case of Term Loans,
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided
that no such consent of the Borrower shall be required if an Event of Default
under clause (a), (b), (i) or (j) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that (i) only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (ii) no such fee will be payable in respect of an assignment by any
Initial Lender at any time prior to the 90th day following the Restatement
Effective Date;

(D) with respect to any assignment and delegation pursuant to Section 2.18(b),
the parties hereto agree that such assignment and delegation may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.16(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

147



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or other transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and stated interest on the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder) and
the processing and recordation fee referred to in this Section and any written
consent to such assignment and delegation required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such

 

148



--------------------------------------------------------------------------------

recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section and (y) shall not be entitled to receive any

 

149



--------------------------------------------------------------------------------

greater payment under Section 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, unless the
sale of such participation was made with the Borrower’s prior written consent.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant to which it has sold a participation and
the principal amounts (and stated interest) of each such Participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other

 

150



--------------------------------------------------------------------------------

account party) in respect of such Letter of Credit having been collateralized in
full by a deposit of cash with such Issuing Bank, or being supported by a letter
of credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents, and the Revolving Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.04(d) or 2.04(f). The provisions of Sections 2.14,
2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. Any Loan Document may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Engagement Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Engagement Letter or the Fee Letters
(or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). This Agreement shall become
effective as provided in Section 3 of the Restatement Agreement, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of any Loan Document by facsimile or other electronic imaging
shall be effective as delivery of an originally executed counterpart of such
Loan Document.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency and whether or not matured) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,

 

151



--------------------------------------------------------------------------------

irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch or office of such Lender, such Issuing Bank or any such
Affiliate different from the branch or office holding such deposit or obligated
on such Indebtedness; provided that such setoff against obligations under this
Agreement shall not apply in the case of amounts owed under any Receivables
Securitization by a Lender, Issuing Bank, or any of its Affiliates. Each Lender
and each Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender and
Issuing Bank, and each Affiliate of any of the foregoing, under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or Affiliate may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

152



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
Hedging Agreement relating to the Borrower or any Subsidiary and its obligations
hereunder or under any other Loan Document, (g) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided for herein or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the

 

153



--------------------------------------------------------------------------------

credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 9.14 Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any other Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section.

 

154



--------------------------------------------------------------------------------

SECTION 9.15 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.17 No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
the Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower hereby waives and releases any claims

 

155



--------------------------------------------------------------------------------

that it or any of its Affiliates may have against the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or any of their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18 Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) The Borrower, and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof; provided that the Borrower shall make any
disclosure required so that each Unrestricted Subsidiary Reconciliation
Statement shall be suitable for distribution to Public Side Lender
Representatives.

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

156



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.20 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

157



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, that:

(i) none of the Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Arrangers or any
their respective Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

158



--------------------------------------------------------------------------------

The Administrative Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

159



--------------------------------------------------------------------------------

Amended and Restated Schedules



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 108,000,000  

Wells Fargo Bank, N.A.

   $ 108,000,000  

Bank of America, N.A.

   $ 108,000,000  

Royal Bank of Canada

   $ 108,000,000  

KeyBank National Association

   $ 108,000,000  

SunTrust Bank

   $ 70,000,000  

Santander Bank, N.A.

   $ 70,000,000  

U.S. Bank National Association

   $ 70,000,000  

Fifth Third Bank

   $ 70,000,000  

Silicon Valley Bank

   $ 30,000,000  

HSBC Bank USA, National Association

   $ 30,000,000  

Comerica Bank

   $ 30,000,000  

TD Bank, N.A.

   $ 30,000,000  

PNC Bank, National Association

   $ 30,000,000  

The Bank of Tokyo-Mitsubishi UFJ, LTD.

   $ 30,000,000     

 

 

 

Total:

   $ 1,000,000,000     

 

 

 

LC Commitments

 

Issuing Bank

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 15,000,000  

Wells Fargo Bank, N.A.

   $ 15,000,000  

Bank of America, N.A.

   $ 15,000,000  

Royal Bank of Canada

   $ 15,000,000  

KeyBank National Association

   $ 15,000,000     

 

 

 

Total:

   $ 75,000,000     

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Any matters described in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended March 31, 2017 or in each of the Borrower’s Quarterly Report
on Form 10-Q for the fiscal quarters ended June 30, 2017 and September 30, 2017.

 

Schedule 3.06



--------------------------------------------------------------------------------

Schedule 3.11A

Subsidiaries and Joint Ventures

 

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

NetScout Service Level Corporation   

Delaware

   Y   

NetScout Systems, Inc. (100%)

NetScout Systems Security Corporation   

Massachusetts

   N   

NetScout Systems, Inc. (100%)

SIMENA, LLC   

Virginia

   Y   

NetScout Systems, Inc. (100%)

OnPATH Technologies Inc.   

Delaware

   Y   

NetScout Systems, Inc. (100%)

RS Merger Sub II, LLC   

Delaware

   Y   

NetScout Systems, Inc. (100%)

Network General Central Corporation   

Delaware

   Y   

NetScout Systems, Inc. (100%)

Fidelia Technology, Inc.   

Delaware

   Y   

Network General Central Corporation (100%)

Network General International Corporation   

Delaware

   Y   

Network General Central Corporation (100%)

Starburst Technology Holdings I L.L.C.   

Delaware

   Y   

Network General Central Corporation (100%)

Starburst Technology Holdings II L.L.C.   

Delaware

   Y   

Network General Central Corporation (100%)

Network General Holdings Cayman   

Cayman Islands

   N   

Network General Central Corporation (100%)

NetScout Systems Canada Inc.   

Ontario

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Germany GmbH   

Germany

   N   

NetScout Systems, Inc. (100%)

NetScout Systems India Private Limited   

India

   N   

NetScout Systems, Inc. (100%)

 

Schedule 3.11A



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

NetScout Systems Norway AS   

Norway

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Australia Pty Ltd   

Australia

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Technology Representacao Brasil Ltda   

Brazil

   N   

NetScout Systems, Inc. (100%)

Servicios A Terceros, S.C.   

Mexico

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Mexico, S.A. de C.V.   

Mexico

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Japan K.K.   

Japan

   N   

NetScout Systems, Inc. (100%)

NetScout Systems (HK) Limited   

Hong Kong

   N   

NetScout Systems, Inc. (100%)

NetScout Systems Singapore Pte. Ltd.   

Singapore

   N   

NetScout Systems, Inc. (100%)

NetScout Systems UK Holdings Limited   

United Kingdom

   N   

NetScout Systems, Inc. (100%)

NetScout Systems A.C. (UK) Limited   

United Kingdom

   N   

NetScout Systems, Inc. (100%)

NetScout Systems (UK) Limited   

United Kingdom

   N   

NetScout Systems, Inc. (100%)

Network General Brazil Comericio e Servicos Ltd   

Brazil

   N   

Network General International Corporation (100%)

NetScout Systems Software India Private Limited   

India

   N   

Starburst Technology Holdings I L.L.C. (50%)

 

Schedule 3.11A



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

NetScout Systems Software India Private Limited    India    N    Starburst
Technology Holdings II L.L.C. (50%) Network General Technology    Cayman Islands
   N    Network General Holdings Cayman (100%) NetScout Systems Italy S.r.l.   
Italy    N    NetScout Systems UK Holdings Ltd. (100%) Psytechnics, Ltd.   
United Kingdom    N    NetScout Systems A.C. (UK) Ltd (100%) Network General, BV
   Netherlands    N    NetScout Systems (UK) Limited (100%) Fox Replay B.V.   
Netherlands    N    Network General, BV (100%) AirMagnet, Inc.    California   
Y    RS Merger Sub II, LLC (100%) ClearSight Networks, Inc.    Delaware    Y   
AirMagnet, Inc. (100%) NetScout Systems Texas, LLC (f/k/a Tektronix Texas, LLC)
   Delaware    Y    RS Merger Sub II, LLC (100%) Arbor Networks, Inc.   
Delaware    Y    NetScout Systems Texas, LLC (f/k/a Tektronix Texas, LLC) (100%)
Inet Technologies International, Inc.    Delaware    Y    NetScout Systems
Texas, LLC (f/k/a Tektronix Texas, LLC) (100%) Newfield Wireless, Inc.   
California    Y    NetScout Systems Texas, LLC (f/k/a Tektronix Texas, LLC)
(100%) VSS Monitoring, Inc.    Delaware    Y    NetScout Systems Texas, LLC
(f/k/a Tektronix Texas, LLC) (100%)

 

Schedule 3.11A



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

Ellacoya Networks, LLC    Delaware    Y    Arbor Networks, Inc. (100% of common
units)
NetScout Systems Texas, LLC (f/k/a Tektronix Texas, LLC) (100% of preferred
units) Arbor Networks Canada Ltd.    Canada    N    Arbor Networks, Inc. (100%)
Arbor Networks GmbH    Germany    N    Arbor Networks, Inc. (100%) Efflux
Systems, Inc.    Delaware    N    Arbor Networks, Inc. (100%) Arbor Networks
Pte. Ltd.    Singapore    N    Ellacoya Networks, LLC (100%) Arbor Networks KK
   Japan    N    Ellacoya Networks, LLC (100%) Cragen Ltd    UK    N    Ellacoya
Networks, LLC (100%) NSRS Holdings BV    Netherlands    N    NetScout Systems
Texas, LLC (f/k/a Tektronix Texas, LLC) (100%) NSRS Operations BV    Netherlands
   N    NSRS Holdings BV (100%) Tektronix Communications Ltd.    Ireland    N   
NSRS Holdings BV (100%) TF Holdings BV    Netherlands    N    Tektronix
Communications Ltd. (100%) NSRS Holdings Ireland Limited    Ireland    N    TF
Holdings BV (100%) NSRS Finance Ireland Limited    Ireland    N    NSRS Holdings
Ireland Limited (100%) NSRS Comms Ireland Limited    Ireland    N    NSRS
Finance Ireland Limited (100%) Aran Communication Ltd.    Ireland    N    NSRS
Comms Ireland Limited (100%)

 

Schedule 3.11A



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

Arbor Networks UK Ltd.    United Kingdom    N    TF Holdings BV (100%) NSRS
Germany GmbH    Germany    N    TF Holdings BV (100%) NetScout Berlin
Verwaltungs GmbH (f/k/a Tektronix Berlin Verwaltungs GmbH)    Germany    N   
NSRS Germany GmbH (100%) NetScout Berlin GmbH & Co. KG (f/k/a Tektronix Berlin
GmbH & Co. KG)    Germany    N    NSRS Germany GmbH (100%, as sole limited
partner)
Tektronix Berlin Verwaltungs GmbH (0%, as unlimited partner) NetScout Network
Systems GmbH (f/k/a Tektronix Network Systems GmbH)    Germany    N    Tektronix
Berlin GmbH & Co. KG (100%) NetScout Network Systems Pty. Ltd. (f/k/a Tektronix
Networks Systems Pty. Ltd.)    Australia    N    NSRS Operations BV (100%)

NetScout Espanola SA

(f/k/a/ Tektronix Espanola SA)

   Spain    N    NSRS Operations BV (100%) NetScout Padova Srl (f/k/a Tektronix
Padova Srl)    Italy    N    NSRS Operations BV (100%) NSRS Austria GmbH   
Austria    N    NSRS Operations BV (100%) NSRS Belgium BVBA    Belgium    N   
NSRS Operations BV (100%) NSRS Czech Republic sro    Czech Republic    N    NSRS
Operations BV (100%) NSRS France Sarl    France    N    NSRS Operations BV
(100%) NSRS Hong Kong Ltd.    Hong Kong    N    NSRS Operations BV (100%)

 

Schedule 3.11A



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Subsidiary
Loan
Party

(Y/N)

  

Holder of Shares / Equity

NetScout Systems Industrial Private Limited (f/k/a Fluke Industrial Private
Limited)    India    N    NSRS Operations BV (100%) NSRS Korea Ltd.    Republic
of Korea    N    NSRS Operations BV (100%) NSRS Sweden AB    Sweden    N    NSRS
Operations BV (100%)

 

Material Subsidiaries:    All Domestic Subsidiaries identified in the table
above (except NetScout Systems Security Corporation and Efflux Systems, Inc.).
Designated Subsidiaries:    All Domestic Subsidiaries identified in the table
above (except NetScout Systems Security Corporation and Efflux Systems, Inc.).
Material Foreign Subsidiaries:    Arbor Networks UK Ltd. Material Foreign
Subsidiary Local Pledgees:    None. Excluded Subsidiaries:    All Foreign
Subsidiaries identified in the table above.

 

Schedule 3.11A



--------------------------------------------------------------------------------

Schedule 3.11B

Disqualified Equity Interests

None.

 

Schedule 3.11B



--------------------------------------------------------------------------------

Schedule 3.17

Insurance

 

Insurance

  

Carrier

Property Coverage - Direct Risk of Physical Loss    Affiliated FM

Domestic Commercial General Liability

Commercial Automobile - Physical Damage and Liability

   National Fire Insurance Company of Hartford / CNA Foreign Package   
Continental Insurance Company Domestic Workers’ Compensation    Continental
Insurance Company Primary Umbrella Liability    Continental Insurance Company
Cargo/Transit    Lloyds of London Errors & Omissions Liability and Network
Security   

Greenwich Insurance Company / XL

Beazley Insurance Company

Endurance American Insurance Company

Crime Coverage    Zurich American Insurance Company Fiduciary Liability   
Federal Insurance Company Employment Practices Liability    Federal Insurance
Company

 

Schedule 3.17



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

NETSCOUT

Bank Guaranteees, Performance Bonds and Customer LoCs

 

FX Rates as of:

   1/10/2018   INR/USD      63.468   USD/EUR      1.1942   USD/GBP      1.3542  
AUD/USD      1.2765  

 

Type

  Bank   GTE No     GTE CCY     GTE Value     USD FX Rate     GTE Balance
(USD     Issue Date     Expiry Date     Applicant   Beneficiary

1 GTE Import Tax

  HSBC India     FNGBGE100266       INR       1,950,000       63.468     $
18,356       3/13/2015       3/21/2018     NetScout Systems Software India
(Bangalore)   Customs Commissioner, India Government

2 GTE Real Estate

  BofA ML     68132978       AUD       63,089       1.2765     $ 49,423      
5/23/2017       3/1/2018     NetScout Networks Systems Pty   Cavehall Pty Ltd

3 GTE Real Estate

  BofA ML     000897/13       EUR       75,000       1.1942     $ 89,565      
10/3/2013       9/30/2019     NetScout Systems Italy Sri   Centro Ferriere
S.R.L.

4 GTE Import Tax

  HSBC London     CGALDI227849       GBP       400,000       1.35     $ 541,680
      3/17/2011       12/31/2039     ARBOR NETWORK INC.   HM REVENUE & CUSTOMS

5 GTE Import Tax

  HSBC London     CGALDI807444       GBP       200,000       1.3542     $
270,840       10/1/2013       12/31/2039     ARBOR NETWORKS UK LTD   HM REVENUE
AND CUSTOMS

6 GTE Real Estate

  HSBC London     FNGLDI810594       EUR       507,575       1.1942     $
606,146       5/6/2014       6/1/2018     TEKTRONIX COMMUNICATIONS IRELAND  
(l)TOM KELLY(2) THE EXECUTORS IN

7 Perf Bond

  HSBC London     PEBLDI808739       USD       148,750       1.00     $ 148,750
      11/19/2013       12/31/2039     TEKTRONIX COMMUNICATIONS IRELAND  
STARHUB MOBILE PTE LIMITED (Singapore)

8 Perf Bond

  HSBC London     PEBLDI820913       USD       6,947       1.00     $ 6,947    
  2/24/2015       2/24/2017     TEKTRONIX COMMUNICATIONS IRELAND   ALBTELECOM
SH.A (Albania)             Total  ($USD):    $ 1,731,707          

Expired - Need Beneficiary Release to cancel

 

               

9 Perf Bond

  HSBC London     PEBLDI807076       USD       55,000       1.00     $ 55,000  
    9/17/2013       5/1/2015     TEKTRONIX COMMUNICAT’NS IRELAND LTD   MOBITEL
(PVT)

10 Perf Bond

  HSBC London     PEBLDI807145       USD       20,000       1.00     $ 20,000  
    9/17/2013       5/1/2015     TEKTRONIX COMMUNICATIONS IRE LTD   MOBITEL
(PVT)

11 Tender Bond

  HSBC London     TEBLDI823412       USD       100,000       1.00     $ 100,000
      6/19/2015       6/8/2016     NSRS COMMS IRELAND LIMITED   OOREDOO GROJP
LLC (Qatar)

12 Perf Bond

  HSBC London     PEBLDI818468       USD       170,497       1.00     $ 170,497
      11/27/2014       7/30/2016     TEKTRONIX COMMUNICATIONS IRE LTD  
DATASTREAM TECHNOLOGY SDN BHD (DST)

13 Perf Bond

  HSBC London     PEBLDI820913       USD       6,947       1.00     $ 6,947    
  2/24/2015       2/24/2017     TEKTRONIX COMMUNICATIONS IRELAND   ALBTELECOM
SH.A (Albania)             Total  ($USD):    $ 352,444                      
Total DHR Comms GTEs  ($USD):    $  2,084,151          

 

  •   Any of the Indebtedness described above.

  •   Any guaranty by the Borrower of the Indebtedness described above.

 

Schedule 6.01



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

Any Lien granted by NetScout Systems, Inc. in favor of Electro Rent Corporation
over specified collateral as listed in the UCC-1 filing statement 20140554626

Any Lien granted by NetScout Systems, Inc. in favor of Dell Financial Services
L.L.C. over such collateral as described in the UCC-1 filing statement
20164213235

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

None.

 

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

None.

 

Schedule 6.10



--------------------------------------------------------------------------------

Amended and Restated Exhibits



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

Reference is made to the Amended and Restated Credit Agreement dated as of
January 16, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among NetScout Systems, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). This Compliance Certificate is furnished
pursuant to Section 5.01(c) of the Credit Agreement in connection with the
delivery of the financial statements under Section 5.01[(a)/(b)] of the Credit
Agreement for the fiscal [year/quarter] ended [                ] (the “Financial
Statements”). Capitalized terms used but not otherwise defined herein have the
meanings specified in the Credit Agreement.

The undersigned, [specify title] of the Borrower, hereby certifies (solely in
his or her capacity as an officer and not individually), as follows:

 

  1. I am a Financial Officer of the Borrower.

 

  2. As of the date hereof, no Default has occurred and is continuing [except as
follows:]2

 

  3. Set forth on Schedule 1 hereto are calculations3 [(A)] demonstrating
compliance with Section 6.12 and Section 6.13 and computing each of the Leverage
Ratio and the Available Amount as of the last day of the fiscal period covered
by the Financial Statements [and (B) the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
ended on the last day of the fiscal quarter covered by the Financial
Statements]4.

 

2  If a Default exists, specify the details thereof and any action taken or
proposed to be taken with respect thereto.

3  Calculations to be set forth in reasonable detail, specifying among other
things the amounts for each component and, as applicable, the calculation of or
basis for such component amounts.

4 Include at any time when the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended exceeds 5% of the Consolidated EBITDA of the Borrower and the Subsidiaries
for the four fiscal quarter period of the Borrower most recently ended.



--------------------------------------------------------------------------------

  4. There has been no change in GAAP or in the application thereof since the
date of the consolidated balance sheet most recently delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement5 [, except as follows:]6

 

  5. All notices required to be provided on or prior to the date hereof under
Sections 5.03 and 5.04 of the Credit Agreement have been provided.

 

  6. [Set forth on Schedule 2 hereto is the calculation7 of Excess Cash Flow for
the fiscal year covered by the attached Financial Statements.]8

 

  7. [Set forth on Schedule [    ] hereto are the calculations9 as of the last
day of the fiscal year covered by the Financial Statements, which determine, and
a list identifying, each Subsidiary that is a Material Subsidiary, a Material
Foreign Subsidiary or a Material Foreign Subsidiary Local Pledgee based on the
information contained in the Financial Statements and identifying each
Subsidiary, if any, that has automatically been designated a Material Subsidiary
in order to satisfy the condition set forth in the definition of the term
“Material Subsidiary”.]10

 

  8. [Set forth on Schedule [    ] hereto is a list identifying, as of the last
day of the most recent fiscal quarter covered by the Financial Statements, each
Person that has become a Subsidiary during such fiscal quarter and specifying
whether that Subsidiary is an Excluded Subsidiary.]

[A completed Unrestricted Subsidiary Reconciliation Statement signed by a
Financial Officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted

 

5  Prior to the first such delivery, specify the financial statements referred
to in Section 3.04 of the Credit Agreement.

6  If any such change has occurred, specify the effect of such change on the
Financial Statements (including those for the prior periods).

7  Calculation to be set forth in reasonable detail, specifying among other
things the amounts for each component and, as applicable, the calculation of or
basis for such component amounts

8  Include in connection with the delivery of the year-end financial statements
required to be delivered by Section 5.01(a) of the Credit Agreement that are in
respect of fiscal years ending on or after March 31, 2019.

9  Calculations to be set forth in reasonable detail, specifying among other
things the consolidated revenues and assets for each Subsidiary.

10 

Include in connection with the delivery of the year-end financial statements
required by Section 5.01(a) of the Credit Agreement.



--------------------------------------------------------------------------------

Subsidiaries and reflects no other adjustment from the related GAAP financial
statement (except as otherwise disclosed in such reconciliation statement) has
been separately delivered in connection with the delivery of the Financial
Statements.]11

[A certificate signed by a Financial Officer of the Borrower setting forth a
calculation of the aggregate amount of EBITDA of the Unrestricted Subsidiaries,
determined on the same basis for the Unrestricted Subsidiaries as Consolidated
EBITDA is determined for the Borrower and the Restricted Subsidiaries, and
setting forth a reasonably detailed calculation thereof, has been separately
delivered in connection with the delivery of the Financial Statements.]12

[A certificate signed by a Financial Officer of the Borrower setting forth as of
the end of and for the most recent four-fiscal-quarter period covered by the
Financial Statements (a) the Consolidated Net Tangible Assets, Consolidated Net
Income and the Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries and (b) the Consolidated Net Tangible Assets, the Consolidated Net
Income and the Consolidated EBITDA of the Unrestricted Subsidiaries (in the
aggregate for all such Unrestricted Subsidiaries).]13

[Attached as Schedule [ ] hereto is a narrative report with respect to the
consolidated Financial Statements.]14

[Remainder of page intentionally left blank]

 

 

11  Include in connection with the delivery of the financial statements required
by Section 5.01(a) of the Credit Agreement at any time when the aggregate
Consolidated EBITDA of the Unrestricted Subsidiaries for the four fiscal quarter
period of the Borrower most recently ended exceeds 5% of the Consolidated EBITDA
of the Borrower and the Subsidiaries for the four fiscal quarter period of the
Borrower most recently ended.

12  Include in connection with the delivery of the financial statements required
by Section 5.01(b) at any time when the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended exceeds 5% of the Consolidated EBITDA of the Borrower and
the Subsidiaries for the four fiscal quarter period of the Borrower most
recently ended.

13  Include at any time when the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended exceeds 10% of the Consolidated EBITDA of the Borrower and
the Subsidiaries for the four fiscal quarter period of the Borrower most
recently ended.

14  Include in connection with the delivery of the financial statements required
by Section 5.01(a); provided that such narrative report shall not be required so
long as the Borrower is subject to periodic reporting obligations under the
Exchange Act and the periodic reports filed by the Borrower with the SEC contain
such information (it being understood that the management discussion and
analysis contained in any Form 10-Q or Form 10-K filed by the Borrower will
satisfy the requirement to provide a narrative report).



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered on [•], pursuant to
Section 5.01(c) of the Credit Agreement.

 

Very truly yours, [FINANCIAL OFFICER] By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

SOLVENCY CERTIFICATE

Reference is made to the Amendment and Restatement Agreement dated as of
January 16, 2018 (the “Amendment and Restatement Agreement”), to the Credit
Agreement dated as of July 14, 2015 (the “Original Credit Agreement” and as
amended and restated by the Amendment and Restatement Agreement, the “Restated
Credit Agreement”), among NetScout Systems, Inc., a Delaware corporation (the
“Borrower”), the Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent. Capitalized terms used but
not otherwise defined herein have the meanings specified in the Amendment and
Restatement Agreement or the Restated Credit Agreement, as the context may
require.

This certificate is being delivered pursuant to Section 3(g) of the Amendment
and Restatement Agreement. The undersigned hereby certifies that he or she is
the Chief Financial Officer of the Borrower and that he or she is knowledgeable
of the financial and accounting matters of the Borrower and the Restricted
Subsidiaries, the Amendment and Restatement Agreement, the Restated Credit
Agreement and the covenants and representations (financial and other) contained
therein and that, as such, he or she is authorized to execute and deliver this
Certificate on behalf of the Borrower.

The undersigned hereby certifies, on behalf of the Borrower, in his or her
capacity as a Financial Officer thereof, and not in his or her individual
capacity, as follows as of the date hereof after giving effect to the
Transactions contemplated to occur on the date hereof:

 

  (a) the fair value of the assets of the Borrower and the Restricted
Subsidiaries, taken as a whole, exceeds their debts and liabilities,
subordinated, contingent or otherwise;

 

  (b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, is greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

  (c) the Borrower and the Restricted Subsidiaries, taken as a whole, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and

 

  (d) the Borrower and the Restricted Subsidiaries, taken as a whole, do not
have unreasonably small capital with which to conduct the business in which they
are engaged, as such business is conducted at the time of and is proposed to be
conducted following the Restatement Effective Date.

For purposes of the foregoing, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as Chief Financial Officer of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

 

NETSCOUT SYSTEMS, INC.   Name: Title:

SIGNATURE PAGE TO SOLVENCY CERTIFICATE